Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

BY AND AMONG

 

ACRC Lender B LLC
as Borrower,

 

BANK OF AMERICA, N.A. and

 

THE OTHER LENDERS WHICH MAY BECOME PARTY HERETO,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

Dated as of August 8, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

THE CREDIT

1

 

 

 

 

1.1

The Commitments

1

 

1.2

Expiration of Commitments

2

 

1.3

Warehousing Notes

2

 

1.4

Replacement of Warehousing Note

2

 

 

 

2.

PROCEDURES FOR OBTAINING ADVANCES

2

 

 

 

 

2.1

Warehousing Advances

2

 

2.2

Funding of Warehousing Advances

4

 

 

 

 

3.

INTEREST, PRINCIPAL AND FEES

4

 

 

 

 

3.1

Interest

4

 

3.2

Interest Limitation

5

 

3.3

Principal Payments

5

 

3.4

Fees

9

 

3.5

Method of Making Payments

9

 

3.6

Billings

10

 

3.7

Default Rate

10

 

3.8

Late Charges

10

 

3.9

Additional Provisions Relating to Interest Rate

10

 

3.10

Continuing Authority of Authorized Representative

11

 

3.11

Charging Accounts

11

 

3.12

Increased Costs

12

 

3.13

Taxes

13

 

 

 

 

4.

COLLATERAL

14

 

 

 

 

4.1

Grant of Security Interest

14

 

4.2

Maintenance of Collateral Records

16

 

4.3

Release of Security Interest in Pledged Loans

17

 

4.4

Collection and Servicing Rights

17

 

4.5

Return of Collateral at End of Commitment

17

 

4.6

Delivery of Collateral Documents

18

 

4.7

Financing Statements

18

 

 

 

 

5.

CONDITIONS PRECEDENT

18

 

 

 

 

5.1

Closing

18

 

5.2

Each Initial Warehousing Advance

19

 

5.3

Each Subsequent Warehousing Advance

21

 

 

 

 

6.

GENERAL REPRESENTATIONS AND WARRANTIES OF BORROWER

22

 

 

 

 

6.1

Existence and Power

22

 

6.2

Authorization and Enforceability

22

 

6.3

No Violation

23

 

6.4

Financial Information

23

 

i

--------------------------------------------------------------------------------


 

 

6.5

Litigation

24

 

6.6

Compliance with ERISA

24

 

6.7

Taxes

24

 

6.8

Full Disclosure

25

 

6.9

Solvency

25

 

6.10

Margin Regulations

25

 

6.11

Governmental Approvals

25

 

6.12

Investment Company Act; Public Utility Holding Company Act

25

 

6.13

Principal Offices

25

 

6.14

No Default

25

 

6.15

Licenses, etc.

26

 

6.16

Compliance with Law

26

 

6.17

No Burdensome Restrictions

26

 

6.18

Brokers’ Fees

26

 

6.19

Organizational Documents

26

 

6.20

Assumed Names

26

 

6.21

Special Purpose Entity

26

 

 

 

 

7.

AFFIRMATIVE AND NEGATIVE COVENANTS

26

 

 

 

 

7.1

Information

26

 

7.2

Payment of Obligations

29

 

7.3

Insurance; Maintenance of Property

29

 

7.4

[Intentionally deleted]

30

 

7.5

Compliance with Laws

30

 

7.6

Inspection of Books and Records

30

 

7.7

Existence

30

 

7.8

Financial Covenants

30

 

7.9

Restriction on Fundamental Changes

31

 

7.10

Margin Stock

32

 

7.11

Borrower Status

32

 

7.12

Maintenance of Separateness

32

 

7.13

Liens; Release of Liens

32

 

7.14

Business Loan

32

 

7.15

Limitation on Changes in Fiscal Year; Accounting Methods

32

 

7.16

Limitation on Collateral

32

 

7.17

Limitation on Negative Pledge Clauses

32

 

7.18

Use of Proceeds

33

 

7.19

Limitation on Transactions with Affiliates

33

 

7.20

Further Assurances

33

 

 

 

 

8.

SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL

33

 

 

 

 

8.1

Special Representations and Warranties Concerning Warehousing Collateral

33

 

8.2

Special Affirmative Covenants Concerning Warehousing Collateral

37

 

8.3

Special Negative Covenants Concerning Warehousing Collateral

38

 

ii

--------------------------------------------------------------------------------


 

9.

DEFAULTS; REMEDIES

38

 

 

 

 

9.1

Events of Default

38

 

9.2

Cure Rights Regarding Section 8

41

 

9.3

Written Waivers

41

 

9.4

Remedies

41

 

9.5

Application of Proceeds

44

 

9.6

Administrative Agent Appointed Attorney-in-Fact

44

 

9.7

Right of Set-Off

45

 

9.8

Right to Freeze

45

 

 

 

 

10.

THE ADMINISTRATIVE AGENT AND THE LENDERS

45

 

 

 

 

10.1

Appointment of Administrative Agent

45

 

10.2

Administration of Loan by Administrative Agent

46

 

10.3

Exculpatory Provisions

46

 

10.4

Reliance by Administrative Agent

48

 

10.5

Notice of Default

48

 

10.6

Lenders’ Credit Decisions

48

 

10.7

Administrative Agent’s Reimbursement and Indemnification

49

 

10.8

Administrative Agent in its Individual Capacity

49

 

10.9

Successor Administrative Agent

49

 

10.10

Duties in the Case of Enforcement

50

 

10.11

Respecting Loans and Payments

51

 

10.12

Delinquent Lender

54

 

10.13

Holders

56

 

10.14

Assignment and Participation

56

 

10.15

No Assignment by Borrower

60

 

10.16

Amendment, Waiver, Consent, Etc.

60

 

10.17

Deemed Consent or Approval

61

 

10.18

Tax Forms

61

 

 

 

 

11.

MISCELLANEOUS

63

 

 

 

 

11.1

Notices

63

 

11.2

Reimbursement of Expenses; Indemnity

66

 

11.3

Financial Information

67

 

11.4

Terms Binding Upon Successors; Survival of Representations

68

 

11.5

Governing Law

68

 

11.6

Relationship of the Parties

68

 

11.7

Severability

68

 

11.8

Counterparts

68

 

11.9

Headings/Captions

69

 

11.10

Entire Agreement

69

 

11.11

Consent to Jurisdiction

69

 

11.12

Waiver of Jury Trial

69

 

11.13

No Implied Extensions

69

 

11.14

Waiver of Punitive, Consequential, Special, Exemplary, Speculative and Indirect
Damages

70

 

iii

--------------------------------------------------------------------------------


 

 

11.15

Confidentiality

70

 

11.16

Borrower Must Notify

71

 

11.17

U.S. Patriot Act

71

 

 

 

 

12.

DEFINITIONS; TERMS OF CONSTRUCTION

71

 

 

 

 

12.1

Defined Terms

71

 

12.2

Other Definitional Provisions; Terms of Construction

95

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING CREDIT AND SECURITY AGREEMENT
(as further defined in Section 12.1, this “Agreement”), dated as of August 8,
2016, is entered into by and between ACRC Lender B LLC, a Delaware limited
liability company (“Borrower”), and BANK OF AMERICA, N.A., a national banking
association (in its non-agency capacity, “BofA”), in its capacity as a lender
hereunder and any other lending institutions which may become parties to this
Agreement as lenders in accordance with Section 10.14 (each, including BofA in
such capacity, individually a “Lender” and, collectively, the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

 

WHEREAS, the parties to this Agreement have executed and delivered that certain
Bridge Loan Warehousing Credit and Security Agreement, dated as of May 27, 2015
(as amended prior to the date hereof, the “Original Credit Agreement”); and

 

WHEREAS, such parties wish to amend and restate in its entirety the Original
Credit Agreement by the execution and delivery of this Agreement, intending that
such execution and delivery shall constitute a continuation of the transactions
contemplated by the Original Credit Agreement and not a novation of Original
Credit Agreement;

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged by such parties, such parties agree as follows:

 

1.                                      THE CREDIT

 

1.1                               The Commitments.  On the terms and subject to
the conditions and limitations of this Agreement and the other Loan Documents,
each Lender, severally and not jointly, agrees, to make loans (“Warehousing
Advances”) to Borrower during the Borrowing Period in an aggregate principal
amount outstanding at any one time up to, but not exceeding, such Lender’s
Commitment Amount.  The Lenders have no obligation to make (a) Warehousing
Advances in an aggregate amount outstanding at any time in excess of the Total
Commitment Amount (assuming the funding of all then-unfunded Warehousing
Advances under approved Multiple Advance Mortgage Loans), or (b) with respect to
any Multiple Advance Mortgage Loan, aggregate Warehousing Advances against such
Multiple Advance Mortgage Loan in excess of the Total Approved Warehousing
Advance Amount therefor.  No Lender shall be obligated to make a Warehousing
Advance to the extent that, after giving effect to such Warehousing Advance,
such Lender’s Commitment Amount would be exceeded.  While a Default or Event of
Default exists, Lenders may refuse to make any additional Warehousing Advances
to Borrower.  All Warehousing Advances under this Agreement constitute a single
indebtedness, and all of the Collateral is security for the Warehousing Notes
and for the payment and performance of this Agreement, all of the other Loan
Documents and all of the Obligations. The aggregate amount of all Warehousing
Advances outstanding from time to time hereunder is referred to as the “Loan.”
During the Borrowing Period, within the limits, and subject to the terms and
conditions, set forth in this Agreement, Borrower may borrow, repay and reborrow
Warehousing Advances.

 

--------------------------------------------------------------------------------


 

1.2                               Expiration of Commitments. The Commitments of
the Lenders to fund Warehousing Advances (including any then-unfunded
Warehousing Advances under pending Warehousing Advance Requests (with the
exception of then-unfunded Subsequent Warehousing Advances related to Multiple
Advance Mortgage Loans as to which the Borrowing Period has not expired as
contemplated by the definition herein of “Borrowing Expiration Date”)) shall
expire on the last day of the Borrowing Period.

 

1.3                               Warehousing Notes.  Warehousing Advances are
evidenced by promissory notes payable by Borrower to each Lender in a maximum
principal amount equal to such Lender’s Commitment Amount on the form prescribed
by Administrative Agent (each a “Warehousing Note” and, collectively, the
“Warehousing Notes”).  All terms and provisions of the Warehousing Notes are
incorporated into this Agreement.  The Borrower authorizes each Lender to make
or cause to be made an appropriate notation on a schedule attached to such
Warehousing Note reflecting, as the case may be, the funding of each Warehousing
Advance or the receipt of any payment of principal.  The failure of any Lender
to maintain such a schedule or any errors thereon, if so maintained, shall in no
way affect the Borrower’s obligations hereunder or under the applicable
Warehousing Note, or Guarantor’s obligations under the Guaranty.  The terms
“Warehousing Note” and “Warehousing Notes” as used in this Agreement include all
amendments, restatements, modifications or supplements thereof, allonges thereto
and substitutions therefor.

 

1.4                               Replacement of Warehousing Note.  Upon receipt
by the Borrower of (a) written notice from a Lender that the Warehousing Note of
such Lender has been lost, stolen, destroyed or mutilated, and (b) (i) in the
case of loss, theft or destruction, an unsecured customary agreement of
indemnity from such Lender, or (ii) in the case of mutilation, upon surrender
and cancellation of such Warehousing Note, the Borrower shall at Lender’s sole
expense execute and deliver to such Lender a new Warehousing Note dated as of
the date of such lost, stolen, destroyed or mutilated Warehousing Note.

 

2.                                      PROCEDURES FOR OBTAINING ADVANCES

 

2.1                               Warehousing Advances.

 

(a)                                 Borrower may from time to time deliver to
Administrative Agent a completed request for approval on the then current form
approved by the Administrative Agent (each, an “Approval Request”), no later
than 11:00 a.m. on a Business Day that is at least ten (10) Business Days before
the Business Day on which the Borrower desires the funding of a Warehousing
Advance.  The Approval Request must be accompanied by all applicable Credit
Underwriting Documents, other than as specifically set forth in the Approval
Request.  The Credit Underwriting Documents not delivered with the Approval
Request are referred to as the “Trailing Credit Underwriting Documents.”  The
Administrative Agent will attempt to, within the earlier to occur of (i) ten
(10) Business Days after receipt of an Approval Request and all related Third
Party Reports, and (ii) five (5) Business Days after receipt of all related
applicable Credit Underwriting Documents, including without limitation, the
Trailing Credit Underwriting Documents and any other supporting documents that
Administrative Agent may request (such period, the “Initial Review Period”),
complete a review and analysis of the foregoing materials other than the Third
Party Reports and the Trailing Credit Underwriting Documents.  If, based on

 

2

--------------------------------------------------------------------------------


 

such review, the Administrative Agent determines, in its sole discretion, that
the subject proposed Mortgage Loan and related Property conform in all respects
with the applicable requirements of this Agreement (except to the extent such
determination requires a review of the related Third Party Reports and the
Trailing Credit Underwriting Documents), and that, in the Administrative Agent’s
sole discretion, subject to the Administrative Agent’s satisfaction, in its sole
discretion, with the form, content, and substance of such Third Party Reports
and the Trailing Credit Underwriting Documents, the Administrative Agent is
prepared to accept the proposed Mortgage Loan as an Eligible Loan, the
Administrative Agent will so notify the Borrower (such notice, a “Preliminary
Approval”), and will promptly commence and as soon as reasonably practicable
complete the review of such Third Party Reports and, when delivered, the
Trailing Credit Underwriting Documents.  Upon the completion of the
Administrative Agent’s review of such Third Party Reports and Trailing Credit
Underwriting Documents, the Administrative Agent may, in its sole discretion,
accept the proposed Mortgage Loan as an Eligible Loan and approve (subject to
and on all applicable terms and conditions of this Agreement) an Initial
Warehousing Advance to fund the origination of such Mortgage Loan and, in the
case of a proposed Multiple Advance Mortgage Loan, Subsequent Warehousing
Advances up to an aggregate cumulative amount equal to the Total Approved
Warehousing Advance Amount determined by Administrative Agent, by returning the
Approval Request executed by Administrative Agent to the Borrower by written
Notice, which may be by e-mail (such Notice, a “Final Approval”).  The
Administrative Agent shall not approve an Approval Request for a Mortgage Loan
which does not meet all of the eligibility requirements of this Agreement
without the written consent of the Required Lenders.  If Administrative Agent
does not provide (i) a Preliminary Approval prior to the expiration of the
Initial Review Period, or (ii) if a Preliminary Approval is given, a Final
Approval within ten (10) Business Days after the date of the Preliminary
Approval, the Approval Request shall be deemed denied.  The approval of an
Approval Request with respect to a Multiple Advance Mortgage Loan shall set
forth the Total Approved Warehousing Advance Amount applicable thereto, and
shall encompass Subsequent Warehousing Advances to be made against such Multiple
Advance Mortgage Loan at the time Borrower, as lender, makes subsequent advances
thereunder, provided, that, at the time of each such related Subsequent
Warehousing Advance (A) each such Subsequent Warehousing Advance shall be in
accordance with the applicable Approval Request and Credit Underwriting
Documents, (B) all applicable conditions to the making of Subsequent Warehousing
Advances set forth in this Agreement shall have been satisfied, (C) no Default
or Event of Default shall have occurred and be continuing, and (D) the aggregate
cumulative principal amount of Warehousing Advances related to such Multiple
Advance Mortgage Loan shall not exceed the applicable Total Approved Warehousing
Advance Amount.  If an Approval Request has been approved by Administrative
Agent, Borrower must submit a Warehousing Advance Request to Administrative
Agent in accordance with Section 2.1(b), and comply with all other requirements
of this Agreement for the borrowing of a Warehousing Advance, in order to obtain
the related Warehousing Advance.  Administrative Agent’s current form of
Approval Request is attached hereto as Exhibit A.  Upon not less than three
(3) Business Days’ prior Notice to Borrower and not affecting any Warehousing
Advance Requests already received by Administrative Agent, Administrative Agent
may modify its form of Approval Request to conform to current legal requirements
or Administrative Agent’s practices generally applicable to other (but not
necessarily all) credit facilities similarly situated as determined by
Administrative Agent in good faith (which determination shall be conclusive
absent manifest error), and such modified form will become part of this
Agreement.  Without

 

3

--------------------------------------------------------------------------------


 

intending to modify any of the provisions of this Section 2.1(a), Administrative
Agent acknowledges Borrower intends to deliver all Approval Requests, Credit
Underwriting Documents and Third Party Reports in a timely manner and
Administrative Agent intends to use commercially reasonable efforts to provide
its Preliminary Approval, if any, as soon as reasonably practicable.

 

(b)                                 To obtain a Warehousing Advance under this
Agreement (including Subsequent Warehousing Advances, after an Initial
Warehousing Advance, against a Multiple Advance Mortgage Loan) if approved as
provided in Section 2.1(a), Borrower must (i) deliver to Administrative Agent a
completed and signed request for a Warehousing Advance on the then current form
approved by Administrative Agent (each, a “Warehousing Advance Request”) no
later than 12:00 p.m., three (3) Business Days before the Business Day on which
Borrower desires the Warehousing Advance to be funded, (ii) satisfy the
conditions set forth in Sections 5.1(b), 5.2, or 5.3, as applicable, and, in the
case of any Subsequent Warehousing Advance against a Multiple Advance Mortgage
Loan, the applicable conditions of Section 2.1(a), and (iii) comply with the
procedures set forth in Exhibit C, including delivery to Administrative Agent of
all Collateral Documents on the respective applicable dates required for such
delivery.  Warehousing Advance Requests received by Administrative Agent after
12:00 p.m.  on a Business Day will be deemed received on the following Business
Day.  Any such Warehousing Advance Request for an Initial Warehousing Advance
must be submitted within thirty (30) days after the date of the related Final
Approval.  Administrative Agent’s current form of Warehousing Advance Request is
attached hereto as Exhibit B.  Upon not less than three (3) Business Days’ prior
Notice to Borrower and not affecting any Warehousing Advance Requests already
received by Administrative Agent, Administrative Agent may modify its form of
Warehousing Advance Request, and any other document or requirement referred to
in this Section to conform to current legal requirements or Administrative
Agent’s practices generally applicable to other (but not necessarily all) credit
facilities similarly situated as determined by Administrative Agent in good
faith (which determination shall be conclusive absent manifest error), and such
modified form will become part of this Agreement.

 

2.2                               Funding of Warehousing Advances. 
Administrative Agent will fund the proceeds of each Warehousing Advance to
Borrower’s Operating Account by 1:00 p.m. on the date such Warehousing Advance
is to be made as provided herein, provided all documents have been delivered and
all conditions for funding such Warehousing Advance have been satisfied prior to
8:00 a.m. on such date.

 

3.                                      INTEREST, PRINCIPAL AND FEES

 

3.1                               Interest.

 

(a)                                 Except as otherwise specifically set forth
in this Agreement, interest shall accrue each day on the outstanding principal
balance of each Warehousing Advance (other than the day such principal is repaid
if such day is not the day such principal was advanced) at a rate per annum
equal to the applicable Effective LIBOR Rate.

 

(b)                                 All accrued and unpaid interest on the
amount of each Warehousing Advance outstanding for all or any portion of a day
(other than the day such principal is repaid if

 

4

--------------------------------------------------------------------------------


 

such day is not the day such principal was advanced) shall be (i) payable
(A) monthly in arrears on each Interest Payment Date, commencing with the
Interest Payment Date first occurring after the Restatement Date, (B) on the
applicable Warehousing Maturity Date, and (C) as otherwise provided in this
Agreement; and (ii) calculated on the basis of a 360 day year and the actual
number of days elapsed.  Notwithstanding the foregoing, all computations of
interest at the Effective Alternative Base Rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.

 

(c)                                  Administrative Agent’s determination of the
Applicable Rate as of any determination date shall be conclusive and binding,
absent manifest error.

 

3.2                               Interest Limitation.  It is expressly
stipulated and agreed to be the intent of Borrower, Administrative Agent and all
Lenders at all times to comply with applicable state Law or applicable United
States federal Law (to the extent that it permits a lender to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
Law) and that this Section shall control every other covenant and agreement in
this Agreement, the Warehousing Notes and the other Loan Documents.  If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Agreement, the
Warehousing Notes or any of the other Loan Documents, or contracted for,
charged, taken, reserved, or received with respect to the Loan, or if
Administrative Agent’s exercise of the option to accelerate the Warehousing
Maturity Date, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by applicable Law, then it is
Administrative Agent’s and each Lender’s express intent that all excess amounts
theretofore collected by Administrative Agent or any Lender shall be credited on
the principal balance of the Loan and all other Obligations, and the provisions
of this Agreement, the Warehousing Notes and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable Law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. 
All sums paid or agreed to be paid to Lenders for the use, forbearance, or
detention of the Loan shall, to the extent permitted by applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the maximum lawful rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

 

3.3                               Principal Payments.

 

(a)                                 Borrower shall pay to Administrative Agent,
for the benefit of Lenders, the outstanding principal amount of each Warehousing
Advance on the applicable Warehousing Maturity Date.

 

(b)                                 Borrower may repay all or any portion of the
Loan without premium or penalty at any time (except as otherwise provided in
Section 3.9(d)), provided that with each such prepayment Borrower pays all
accrued and unpaid interest on the amount of such prepayment.

 

5

--------------------------------------------------------------------------------

 


 

(c)                                  Borrower shall pay to Administrative Agent,
for the benefit of Lenders, and Borrower authorizes Administrative Agent to
charge Borrower’s Operating Account for, the amount of any outstanding
Warehousing Advance against a specific Pledged Loan after the occurrence of any
of the following events, such payment to be made within the time period set
forth in this Section 3.3(c), and without the necessity of prior demand or
notice from Administrative Agent or any Lender except as otherwise expressly
provided below:

 

(1)                                 On the day the Warehouse Period elapses for
such Pledged Loan;

 

(2)                                 On the Business Day after the day the
Warehousing Advance is made, if such Pledged Loan is not closed and funded;

 

(3)                                 Two (2) Business Days elapse from the date
the Warehousing Advance was made based on such Pledged Loan without receipt by
Administrative Agent of the Collateral Documents relating to that Pledged Loan
required to be delivered on that date; provided that Administrative Agent
provides written Notice of such non-compliance to Borrower and Borrower shall
have an additional three (3) Business Days from receipt of such Notice to cure
such non-compliance;

 

(4)                                 Within two (2) Business Day of written
notice from the Administrative Agent that any such Collateral Document, upon
examination by Administrative Agent, is found not to be in compliance with the
requirements of this Agreement; provided that Administrative Agent provides
written Notice of such non-compliance to Borrower and Borrower shall have an
additional three (3) Business Days from receipt of such Notice to cure such
non-compliance;

 

(5)                                 Ten (10) Business Days ( or such later time
as may be agreed to by the Administrative Agent in its unrestricted discretion)
elapse without the return of a Collateral Document relating to such Pledged Loan
which has been delivered by Administrative Agent to Borrower or the Servicer
under a Trust Receipt for correction or completion pursuant to Section 4.6;

 

(6)                                 On the Business Day following the day on
which Borrower receives Notice, or Borrower has Borrower’s Knowledge, that such
Pledged Loan was originated based on or subject to fraud or based on materially
untrue, incomplete or inaccurate information;

 

(7)                                 On the Business Day following the date on
which Borrower (i) has knowledge, (ii) would reasonably have obtained knowledge
had Borrower followed its Underwriting Guidelines, or (iii) receives Notice,
that (A) one or more of the representations and warranties set forth in
Article 8 made with respect to such Pledged Loan or any Collateral Document
relating thereto were inaccurate or incomplete in any material respect on any
date when made or deemed made, or (B) Borrower has failed to perform or comply
with any covenant, term or condition applicable to such Pledged Loan set forth
in Article 8; provided that Administrative Agent provides written Notice of such
non-compliance to Borrower and Borrower shall have an additional five
(5) Business Days from receipt of such Notice to cure such non-compliance;

 

6

--------------------------------------------------------------------------------


 

(8)                                 On the earlier of the date such Pledged Loan
(A) has been in monetary default (without regard to any notice, grace, or cure
period) for a period of one hundred twenty (120) days or more, or (B) becomes
subject to foreclosure or other judicial enforcement or insolvency proceedings
or a deed in lieu of foreclosure or similar transaction, provided, however, in
the case of the preceding clause (A) Administrative Agent shall permit Borrower
to make a partial prepayment before the expiration of such one hundred twenty
(120) day period, if (i) Administrative Agent has received an updated as-is
appraisal in form and substance reasonably satisfactory to Administrative Agent,
(ii) Administrative Agent has received updated Credit Underwriting Documents in
form and substance reasonably satisfactory to Administrative Agent, and
(iii) after giving effect to such partial prepayment the Warehousing Advance
relating to such Pledged Loan is in compliance with the applicable Advance Rate
and Warehousing Advance Debt Service Coverage Ratio requirements set forth in
Exhibit E, based on such updated as-is appraisal;

 

(9)                                 Upon the sale, other disposition or
prepayment in full of such Pledged Loan; or

 

(10)                          On the date that Borrower is required to report
compliance with the terms of Section 8.1(w), such portion of Warehousing
Advances required to reduce the amount of such outstanding Warehousing Advances
to cause the terms of Section 8.1(w) to be satisfied.

 

(d)                                 If the principal amount of any Pledged Loan
is prepaid in part, or any Amortization Payments are made under a Pledged Loan,
in either case while a Warehousing Advance is outstanding against such Pledged
Loan, Borrower must pay to Administrative Agent, for the benefit of Lenders,
within three (3) Business Days after Borrower’s receipt of such payment, without
the necessity of prior demand or notice from Administrative Agent or any Lender,
and Borrower authorizes Administrative Agent to charge the Cash Collateral
Account or, if such payment was not paid to the Cash Collateral Account pursuant
to Section 3.3(e), the Operating Account, for, an amount equal to (i) if no
Default or Event of Default then exists, the lesser of (x) the amount of such
prepayment or Amortization Payment multiplied by the applicable Advance Rate, or
(y) the outstanding principal amount of such Warehousing Advance, in either case
to be applied to the repayment of such Warehousing Advance, or (ii) if a Default
or Event of Default then exists, the entire amount of such payment, to be
applied to the repayment of such Warehousing Advance until paid in full, with
any excess to be (A) if an Event of Default then exists, applied to the
Obligations in accordance with applicable provisions of this Agreement, or
(B) if a Default then exists, held by the Administrative Agent as Collateral, to
be either (1) disbursed to the Borrower if such Default does not become an Event
of Default, or (2) applied to the Obligations if such Default becomes an Event
of Default.

 

(e)                                  The proceeds of the sale, other
disposition, or payment in full of Pledged Loans must be deposited by Borrower,
or the Servicer on behalf of Borrower, directly to the Cash Collateral Account
within two (2) Business Days following receipt thereof.  Borrower must give
Notice to Administrative Agent in writing (or by telephone followed promptly by
written Notice) of the Pledged Loans for which proceeds of the sale, other
disposition, or payment in full have been received.  If the payment for the
purchase or other disposition of a Pledged Loans is less than the outstanding
Warehousing Advance against such Pledged Loan identified by Borrower in its
Notice, Borrower shall pay to Administrative Agent, for the benefit of Lenders,

 

7

--------------------------------------------------------------------------------


 

and Borrower authorizes Administrative Agent to charge Borrower’s Operating
Account in, an amount equal to such deficiency.  If the payment for the
purchase, other disposition or payment in full of a Pledged Loan is greater than
the outstanding Warehousing Advances against such Pledged Loan identified by
Borrower in its Notice, then

 

(i) if (A) no Default or Event of Default exists, or

 

(B) an Event of Default exists and (1) the Commitments have expired or been
terminated and (2) no Warehousing Advances, interest or other Obligations are
outstanding and unpaid,

 

then the Administrative Agent shall transfer such excess to Borrower’s Operating
Account (y), with respect to such excess received by the Administrative Agent
prior to 3:00 pm on a Business Day, at or before the close of business on such
Business Day, or (z), with respect to such excess received by the Administrative
Agent on or after 3:00 pm on a Business Day, at or before the close of business
on the immediately following Business Day;

 

(ii) if an Event of Default then exists and any other conditions of clause
(i)(B) are not satisfied, the Administrative Agent shall apply such excess to
the portion of the Obligations then due and payable in accordance with
applicable provisions of this Agreement, and, if such excess is greater than the
portion of the Obligations then due and payable, the Administrative Agent will
hold such remainder until such time as either the requirements have been
satisfied for return of such excess to the Borrower’s Operating Account pursuant
to the foregoing clause (i) or additional Obligations become due and payable so
that such excess shall be applied to such Obligations pursuant to this clause
(ii); and

 

(iii) if a Default then exists, such excess shall be held by the Administrative
Agent as Collateral, to be either

 

(A) disbursed to the Borrower pursuant to the foregoing clause (i)(A) if such
Default is cured, waived or otherwise ceases to exist without becoming an Event
of Default, or

 

(B), if such Default becomes an Event of Default, applied to the Obligations in
accordance with the foregoing clause (ii) or returned to the Borrower’s
Operating Account in accordance with the foregoing clause (i)(B).

 

Administrative Agent and Lenders are entitled to rely upon Borrower’s
affirmation that deposits in the Cash Collateral Account represent payments for
the sale, other disposition, or payment in full of the Pledged Loan specified by
Borrower in its Notice.  Nothing herein shall be deemed to authorize any sale or
other disposition of a Pledged Loan which is not otherwise permitted pursuant to
applicable provisions of this Agreement.

 

(f)                                   If the Warehousing Advance Debt Service
Coverage Ratio with respect to any Pledged Loan is less than 1.20 to 1.00 for a
MF Property as of the last day of any Fiscal Quarter, the Borrower shall prepay
the related Warehousing Advance, within five (5) Business

 

8

--------------------------------------------------------------------------------


 

Days after such testing was required to be reported, by at least an amount such
that, if such prepayment had been made as of the applicable testing date, the
Warehousing Advance Debt Service Coverage Ratio with respect to such Pledged
Loan would have been at least 1.20 to 1.00 for such MF Property as of such
quarterly testing date.

 

(g)                                  If the Warehousing Advance-to-Mortgage Loan
Ratio exceeds 80% for any MF Property, as of the last day of the second or
fourth Fiscal Quarters of any Fiscal Year, Borrower shall prepay such
Warehousing Advance, within five (5) Business Days after such quarterly testing
date was required to be reported, by at least an amount such that, if such
prepayment had been made as of the applicable testing date, the Warehousing
Advance-to-Mortgage Loan Ratio would not exceed 80% for such MF Property, as of
such semi-annual testing date.

 

(h)                                 If the aggregate of the outstanding
principal amount of any Warehousing Advances with respect to a particular
Pledged Loan shall exceed the Applicable Expected Permanent Loan Amount for the
related Pledged Loan, as of the last day of any Fiscal Quarter, Borrower shall
prepay such Warehousing Advances within five (5) Business Days after such
testing was required to be reported, by the amount of such excess.

 

3.4                               Fees.  Borrower shall pay to Administrative
Agent, for its own account or for the account of the Lenders, as applicable, all
Fees set forth in the Fee Letter as and when due as provided therein.

 

3.5                               Method of Making Payments.

 

(a)                                 Except as described in Section 3.13, all
payments of interest, principal and fees shall be made in lawful money of the
United States in immediately available funds, without counterclaim or setoff and
free and clear of, and without any deduction or withholding for, any taxes or
other payments: (i) by direct charge to the Operating Account of Borrower,
(ii) by wire transfer to Administrative Agent, or (iii) by transfer from the
Cash Collateral Account as provided herein.  Payments shall be credited on the
Business Day on which immediately available funds are received prior to
3:00 p.m., and payments received after 3:00 p.m. shall be credited to the Loan
on the next Business Day.  Payments which are by check, which Administrative
Agent on behalf of the Lenders may in its sole discretion accept or reject, or
which are not in the form of immediately available funds shall not be credited
to the Loan until such funds become immediately available to Administrative
Agent for the benefit of Lenders, and, with respect to payments by check, such
credit shall be provisional until the item is finally paid by the payor bank. 
All payments shall be applied first to the payment of all fees, expenses, and
other amounts due to the Administrative Agent and Lenders (excluding principal
and interest), then to accrued interest, and then to the balance on account of
outstanding principal; provided, however, that after the occurrence and during
the continuation of an Event of Default, payments will be applied to the
Obligations in such order as the Administrative Agent determines in its sole
discretion.

 

(b)                                 While an Event of Default exists, Borrower
authorizes Administrative Agent to charge Borrower’s Operating Account for any
Obligations due and payable to

 

9

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender, without the necessity of prior demand or
notice from Administrative Agent.

 

3.6                               Billings.  Administrative Agent shall submit
monthly billings reflecting payments due; provided, however, that any changes in
the interest rate and in the outstanding amount of the Loan which occur between
the date of billing and the due date may be reflected in adjustments in the
billing for a subsequent month.  Neither the failure of Administrative Agent to
submit a bill, nor any error in any such bill, shall excuse Borrower from the
obligation to make full payment of all Borrower’s payment obligations when due.

 

3.7                               Default Rate.  Administrative Agent may, and,
if directed by Required Lenders shall, without notice or demand, raise the
interest rate accruing on outstanding Warehousing Advances to an interest rate
which is four percent (4%) per annum above the otherwise Applicable Rate (the
“Default Rate”) following the occurrence of any Event of Default, unless and
until the Event of Default is waived by the Administrative Agent in writing or
cured (if and to the extent cure is permitted hereunder or required by
applicable Law to be accepted by Administrative Agent and Lenders), independent
of whether Administrative Agent accelerates the outstanding principal balance of
the Loan.

 

3.8                               Late Charges.  [Intentionally Deleted].

 

3.9                               Additional Provisions Relating to Interest
Rate.

 

(a)                                 If Administrative Agent determines for any
reason that (i) U.S. Dollar deposits are not being offered to banks in the
London interbank Eurodollar market in the outstanding amount of the Loan
(including any approved but unfunded Warehousing Advances) for terms equal to
one (1) month, or (ii) the Index Rate does not adequately and fairly reflect the
cost to Lenders of funding Warehousing Advances, Administrative Agent will
promptly so notify Borrower and each Lender.  Thereafter, the obligation of
Lenders to make or maintain Warehousing Advances at the Effective LIBOR Rate
shall be suspended until Administrative Agent revokes such notice.  During the
period of any such suspension, subject to Section 3.7, (i) any new Warehousing
Advance, and (ii) all then outstanding Warehousing Advances, shall bear interest
at a fluctuating rate of interest per annum equal to the Effective Alternative
Base Rate.

 

(b)                                 If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund loans whose interest is
determined by reference to LIBOR, or to determine or charge interest rates based
upon LIBOR, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of, U.S. 
Dollars in the London interbank Eurodollar market, then, on notice thereof by
such Lender to Borrower through Administrative Agent, any obligation of such
Lender to provide the Effective LIBOR Rate shall be suspended, until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist.  During the period of any such suspension,
subject to Section 3.7, (i) any new Warehousing Advances and (ii) all then
outstanding Warehousing Advances, shall bear interest at a fluctuating rate of
interest per annum equal to the Effective Alternative Base Rate.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Changes in the rate of interest resulting
from any changes in (i) LIBOR (with respect to any new Interest Period) shall
take place with the start of such Interest Period; or (ii) the Alternative Base
Rate shall take place immediately; without prior notice or demand of any kind.

 

(d)                                 In the event that all or any portion of any
Warehousing Advance accruing interest at the Effective LIBOR Rate (“LIBOR Rate
Principal”) is prepaid by Borrower or becomes due and payable due to an
acceleration thereof pursuant to Section 9.4, Borrower shall also pay any
Consequential Loss as a result of such prepayment or acceleration.
“Consequential Loss” shall mean any loss, cost or expense incurred by any Lender
as a result of any payment, prepayment or acceleration of any LIBOR Rate
Principal on a day other than the last day of the Interest Period for such LIBOR
Rate Principal (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain outstanding such
LIBOR Rate Principal or from fees payable to terminate the deposits from which
such funds were obtained, plus any customary administrative fees charged by such
Lender (such customary administrative fees in connection with each such payment,
prepayment or acceleration not to exceed $1,000) in connection with the
foregoing (which customary administrative fees such Lender shall have determined
in good faith are generally applicable to other (but not necessarily all)
similar situations (which determination shall be conclusive absent manifest
error)).  For purposes of calculating Consequential Loss under this Section,
each Lender shall be deemed to have funded each advance of LIBOR Rate Principal
made by it at the Index Rate for such advance by a matching deposit or other
borrowing in the London interbank Eurodollar market for comparable amounts and
for a comparable period, whether or not such advance of such LIBOR Rate
Principal was in fact so funded.  The foregoing notwithstanding, the amounts of
the Consequential Loss shall never be less than zero or greater than is
permitted by applicable Law.  The obligations of Borrower under this
Section shall survive any termination of the Loan Documents, payment of the Loan
and termination of the Commitments and shall not be waived by any delay by
Administrative Agent or Lenders in seeking such compensation.

 

3.10                        Continuing Authority of Authorized Representative. 
Administrative Agent and Lenders are authorized to rely upon the continuing
authority of the Persons hereafter designated by Borrower (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to the
Loan and the Loan Documents, including, but not limited to, the submission of
Approval Requests and Warehousing Advance Requests, and certificates with regard
thereto, instructions with regard to the Operating Account and, to the extent
permitted under this Agreement, the Collateral, and matters pertaining to the
procedures and documentation for Warehousing Advances.  Such authorization may
be changed only upon written Notice to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
the person giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Administrative Agent.  The
Authorized Representatives as of the Restatement Date are listed on Exhibit F.
Each Authorized Representative shall be a responsible and senior official of
Borrower.

 

3.11                        Charging Accounts.  Administrative Agent is hereby
authorized, on or after the due date therefor, to charge (without duplication),
first, the Cash Collateral Account and, second, to the extent funds in the Cash
Collateral Account are insufficient, the Operating Account, for

 

11

--------------------------------------------------------------------------------


 

the amount of all principal and interest payments from time to time due under
this Agreement, the Warehousing Notes or the other Loan Documents and upon and
during the continuation of an Event of Default, Administrative Agent is hereby
authorized on or after the due date, to charge (without duplication) the
Operating Account, Cash Collateral Account and/or any other non-third party
custodial deposit account of Borrower at Administrative Agent or any Lender,
with the amount of all unpaid Fees, other fees, costs, expenses and other
amounts to which Administrative Agent and Lenders are entitled under this
Agreement.  Neither the failure of Administrative Agent or any Lender to so
charge such account, nor the insufficiency of funds therein shall affect or
limit Borrower’s obligation to make any required payment.  Administrative Agent
will notify Borrower promptly after any such charge against any such accounts.

 

3.12                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(1)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (which shall include, for purposes of
this Section, any Person controlling such Lender);

 

(2)                                 subject Administrative Agent or any Lender
to any Indemnified Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(3)                                 impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement, any Warehousing Note, or Warehousing Advances made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to
Administrative Agent or such Lender by an amount which the Administrative Agent
or such Lender deems in good faith to be material of making, continuing or
maintaining any Warehousing Advance the interest on which is determined by
reference to LIBOR (or of maintaining its obligation to make any such
Warehousing Advance), or to reduce the amount of any sum received or receivable
by Administrative Agent or such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of Administrative Agent or such Lender,
Borrower will pay to Administrative Agent or such Lender such additional amount
or amounts as will compensate Administrative Agent or such Lender for such
additional costs incurred or reduction suffered on an after-tax basis; provided
that the computation of such additional amount or amounts shall be determined by
Administrative Agent or such Lender in good faith (such determination being
conclusive absent manifest error) to not exceed the amount that would be
computed using a method consistent with that applied in Administrative Agent’s
or such Lender’s computation of similar (but not necessarily all) amounts due
from similarly situated (but not necessarily all) parties for whom
Administrative Agent or such Lender has established credit facilities with
comparable calculation of interest rates reasonably comparable to the facility
governed by the Loan Documents.

 

12

--------------------------------------------------------------------------------


 

(b)                                 If any Lender determines that any Change in
Law affecting such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, any Warehousing
Note, the Commitment of such Lender or the Warehousing Advances made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed in good faith by such Lender to be
material, then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered on an after-tax basis; provided
that the computation of such additional amount or amounts shall be determined by
such Lender in good faith (such determination being conclusive absent manifest
error) to not exceed the amount that would be computed using a method consistent
with that applied in such Lender’s computation of similar (but not necessarily
all) amounts due from similarly situated (but not necessarily all) parties for
whom such Lender has established credit facilities with comparable calculation
of interest rates reasonably comparable to the facility governed by the Loan
Documents.

 

(c)                                  If Administrative Agent or any Lender
becomes entitled to any additional amounts pursuant to this Section,
Administrative Agent or such Lender will provide a certificate setting forth the
reason for such entitlement and the amount or amounts necessary to compensate
Administrative Agent or such Lender or its holding company, as the case may be,
as specified in subsections (a) or (b) of this Section within two hundred
seventy (270) days after becoming aware thereof, and any such certificate
delivered to Borrower shall be conclusive absent manifest error.  Borrower shall
pay Administrative Agent or such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.  Subject to the
limitations of the immediately succeeding sentence, failure or delay on the part
of Administrative Agent or any Lender to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of
Administrative Agent’s or such Lender’s right to demand such compensation at any
subsequent time.  Nothing herein contained shall be construed or shall operate
to require Borrower to pay any interest, fees, costs or charges greater than is
permitted by applicable Law, and such amounts paid pursuant to this Section 3.12
shall not include any amounts calculated on account of any Change in Law or
interpretation thereof for a period that is more than two hundred seventy (270)
days prior to the Borrower’s receipt of the notice specified in
Section 3.12(c) except due to the retroactive applicability of such Change in
Law.

 

3.13                        Taxes.

 

(a)                                 Except to the extent required by applicable
Law, any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future Taxes, excluding (i) Taxes
imposed on or measured by such Administrative Agent’s or such Lender’s net
income, branch profits Taxes and franchise Taxes imposed on such Administrative
Agent or such Lender (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which Administrative Agent or
such Lender, as the case may be, is organized, is resident for tax purposes or
maintains a lending office, (ii) any Taxes imposed pursuant to FATCA, and
(iii) in the case of a Lender, (1) any U.S. federal withholding Taxes due under
the

 

13

--------------------------------------------------------------------------------


 

Law in effect on the date such Lender (y) acquires its interest in the Loan or
Commitment or (z) changes its lending office, and (2) any Taxes that are imposed
as a result of such Lender failing to comply with Section 10.18 (all such
non-excluded Taxes being hereinafter referred to as “Indemnified Taxes”).  If
Borrower or Administrative Agent, as applicable, shall be required by any
applicable Law to deduct any Taxes from or in respect of any sum payable under
any Loan Document to Administrative Agent or any Lender, (A) the sum payable by
Borrower shall be increased as necessary so that after making all required
deductions on account of Indemnified Taxes (including deductions on account of
Indemnified Taxes applicable to additional sums payable under this Section),
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) Borrower or
Administrative Agent, as applicable, shall make such deductions, (C) Borrower or
Administrative Agent, as applicable, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (D) within thirty (30) days after the date of such payment, Borrower
shall furnish to Administrative Agent (which shall forward the same to Lenders)
the original or a certified copy of a receipt, or other documentation reasonably
satisfactory to Administrative Agent, evidencing payment thereof.

 

(b)                                 In addition, Borrower agrees to pay any and
all present or future stamp, court, recording, transfer or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of any Loan Document (hereinafter
referred to as “Other Taxes”) in accordance with applicable Law.

 

(c)                                  Without duplication of any amounts paid
under clause (a) of this Section, Borrower agrees to indemnify Administrative
Agent and each Lender for the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by Administrative Agent
or such Lender and any liability (including penalties, interest and reasonable
expenses, unless due to Administrative Agent’s or a Lender’s delay or failure to
provide notice regarding such Taxes) arising therefrom or with respect thereto,
in each case whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  Payment
under this subsection shall be made within thirty (30) days after the date
Administrative Agent or a Lender makes a demand therefor.  A certificate as to
the amount of such payment or liability delivered to Borrower by Administrative
Agent or a Lender shall be conclusive absent manifest error.

 

(d)                                 Without prejudice to the survival of any
other agreement of Borrower hereunder, the agreements and obligations of
Borrower contained in this Section shall survive the termination of the
Commitments and the payment in full of all the other Obligations.

 

4.                                      COLLATERAL

 

4.1                               Grant of Security Interest.  As security for
the payment and performance of all Obligations, Borrower grants a security
interest to Administrative Agent, for itself and the benefit of all the Lenders,
in all of Borrower’s right, title and interest in and to the following described
property, whether now existing or owned, or created, acquired or arising after
the date of this Agreement (“Collateral”):

 

14

--------------------------------------------------------------------------------

 


 

(a)                                 All amounts advanced by Administrative Agent
or Lenders to or for the account of Borrower under this Agreement to fund the
origination of a Mortgage Loan, until that Mortgage Loan is closed and those
funds disbursed in accordance with the terms of this Agreement and the other
Loan Documents;

 

(b)                                 All Mortgage Loans, including all Mortgage
Notes, Mortgages and Security Agreements evidencing or securing those Mortgage
Loans, that are delivered or caused to be delivered to Administrative Agent
(including delivery to a third party on behalf of Administrative Agent), or that
otherwise come into the possession, custody or control of Administrative Agent
or any Lender (including the possession, custody or control of a third party on
behalf of the Administrative Agent or any Lender), or in respect of which any
Lender has made a Warehousing Advance under this Agreement (collectively,
“Pledged Loans”);

 

(c)                                  All assignments of Mortgages, Mortgage
Notes, Security Agreements and any related agreement documents and instruments;

 

(d)                                 All private mortgage insurance relating to
Pledged Loans, all proceeds from the sale of Pledged Loans, all personal
property, contract rights, servicing rights or contracts, including the Loan
Servicing Agreement, and servicing fees and income or other proceeds, amounts
and payments payable to Borrower as compensation or reimbursement, accounts,
payment intangibles and general intangibles of every kind relating to Pledged
Loans, and all other documents or instruments relating to Pledged Loans,
including any interest of Borrower in any fire, casualty or hazard insurance
policies and any awards made by any public body or decreed by any court of
competent jurisdiction for a taking or for degradation of value in any eminent
domain proceeding as the same relate to Pledged Loans;

 

(e)                                  All escrow accounts (to the extent
permitted by applicable Law), deposit accounts, cash collateral accounts,
reserve accounts, disbursement accounts, documents, instruments, files, surveys,
certificates, correspondence, appraisals, computer programs, tapes, discs,
cards, accounting records (including all information, records, tapes, data,
programs, discs and cards necessary or helpful in the administration or
servicing of Collateral) and other information and data of Borrower relating to
Collateral;

 

(f)                                   All cash, deposits, or other property from
time to time deposited in or credited to the Cash Collateral Account or the
Operating Account, and all other cash, whether now existing or acquired after
the date of this Agreement, delivered to or otherwise in the possession of
Administrative Agent or any Lender or Administrative Agent’s or any Lender’s
agent, bailee or custodian or designated on the books and records of Borrower as
assigned and pledged to Administrative Agent or any Lender, other than any such
other cash which is identifiable to a third party custodial account, and all
interest and other earnings on any of the foregoing;

 

(g)                                  All Hedging Arrangements related to any
Collateral (“Pledged Hedging Arrangements”) and Borrower’s accounts in which
those Hedging Arrangements are held (“Pledged Hedging Accounts”), including all
rights to payment arising under the Pledged Hedging Arrangements and the Pledged
Hedging Accounts, except that Administrative Agent’s security interest in the
Pledged Hedging Arrangements and Pledged Hedging Accounts applies

 

15

--------------------------------------------------------------------------------


 

only to benefits, including rights to payment, related to any Collateral, but
excludes any obligations or other liabilities with respect to any of the
foregoing;

 

(h)                                 All guarantees or any other documents or
property securing any of the foregoing;

 

(i)                                     The Operating Account and the Cash
Collateral Account;

 

(j)                                    All cash and non-cash proceeds of any
Collateral, including all dividends, distributions and other rights in
connection with, and all additions to, modifications of and replacements for,
and all products and proceeds of, any Collateral, together with whatever is
receivable or received when any Collateral or proceeds of any Collateral is
sold, collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, including all rights to payment with respect to any
cause of action affecting or relating to Collateral or proceeds of any
Collateral; and

 

(k)                                 Any and all present and future accounts,
chattel paper, electronic chattel paper, commercial tort claims, contract
rights, deposit accounts, documents, equipment, general intangibles,
instruments, intellectual property, inventory, investment property, letter of
credit rights, supporting obligations, and all proceeds and products of the
foregoing (as all of the foregoing terms may be used, defined or referred to in
the Uniform Commercial Code) arising from, related to or constituting all or a
portion of any Collateral, and all replacements to the foregoing.

 

The foregoing Collateral shall include a Lien from Borrower to Administrative
Agent, for itself and the benefit of all the Lenders, in all of Borrower’s
right, title and interest in and to any and all collateral for, or credit
enhancement or credit support of each Pledged Loan, including, without
limitation, any of the foregoing executed and delivered by, or on behalf of, any
Operator, guarantor or pledgor relating to any Pledged Loan providing to
Borrower any collateral for, or credit support or credit enhancement of, any
Pledged Loan, and any guaranty of any obligations relating to any Pledged Loan.

 

This Agreement constitutes an authenticated record, and the Agent is authorized
at all times to file any and all UCC financing and continuation statements and
amendments thereto and take such other actions determined by Agent to be
necessary or desirable to perfect its security interest in the Collateral. 
Pledgor hereby ratifies its authorization for the Agent to file in any relevant
jurisdiction any initial financing statements or amendments thereto relating to
the Collateral if (i) filed prior to the date hereof and (ii) approved by
Borrower prior to filing.

 

4.2                               Maintenance of Collateral Records.  As long as
the Commitments are outstanding or there remain any Obligations to be paid or
performed under this Agreement or under any other Loan Document, Borrower or
Servicer shall preserve and maintain, at its chief executive office or principal
place of business or in a regional office approved by Administrative Agent, or
in the office of a computer service bureau engaged by Borrower and approved by
Administrative Agent and, upon request, make available to Administrative Agent
the originals, or copies in any case where the originals have been delivered to
Administrative Agent, of the Mortgage Notes, Mortgages, Security Agreements,
guaranties and other Collateral Documents included in Pledged

 

16

--------------------------------------------------------------------------------


 

Loans, and other and all related documents and instruments, and all files,
surveys, certificates, correspondence, appraisals, computer programs, tapes,
discs, cards, accounting records and other information and data relating to the
Collateral.

 

4.3                               Release of Security Interest in Pledged Loans.

 

(a)                                 Administrative Agent, on behalf of Lenders,
will release its security interest in Pledged Loans only as provided in this
Agreement.

 

(b)                                 If no Default or Event of Default exists,
Borrower may redeem a Pledged Loan and all of the specifically identifiable
Collateral related to such Pledged Loan from Administrative Agent’s security
interest by notifying Administrative Agent of its intention to redeem such
Pledged Loan from pledge and paying, or causing the payment, to Administrative
Agent for the benefit of Lenders, for application as a prepayment on the
principal balance of the Loan, the Release Amount for such Pledged Loan.

 

(c)                                  While a Default or Event of Default exists,
Administrative Agent may, with no liability to Borrower or any Person, continue
to maintain its security interest in any Pledged Loan and all of the
specifically identifiable Collateral related to such Pledged Loan against
payment of the Release Amount for that Pledged Loan or payment of such Pledged
Loan in full by the related obligor.

 

4.4                               Collection and Servicing Rights.

 

(a)                                 While no Event of Default exists, Borrower
(or, if applicable pursuant to the Loan Servicing Agreement, the Servicer) may
service and receive and collect directly all sums payable to Borrower in respect
of the Collateral, other than any payments which are required to be paid
directly to the Cash Collateral Account pursuant to applicable provisions of
this Agreement.

 

(b)                                 After an Event of Default has occurred,
Administrative Agent or its designee is entitled to service and receive and
collect all sums payable to Borrower in respect of the Collateral, and in such
case (i) Administrative Agent or its designee in its discretion may, in its own
name, in the name of Borrower or otherwise, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of or in
exchange for any of the Collateral, but neither Administrative Agent nor any
Lender has any obligation to do so, (ii) Borrower or the Servicer shall, if
Administrative Agent requests it to do so, hold in trust for the benefit of the
Administrative Agent and the Lenders and immediately pay to Administrative
Agent, at its office designated by Notice, all amounts received by Borrower upon
or in respect of any Collateral, advising Administrative Agent as to the source
of those funds, and (iii) all amounts so received and collected by
Administrative Agent will be held by it as part of the Collateral, subject to
disposition in accordance with this Agreement and applicable Law.

 

4.5                               Return of Collateral at End of Commitment.  If
(a) the Commitments have expired or been terminated, and (b) no Warehousing
Advances, interest or other Obligations are outstanding and unpaid,
Administrative Agent shall release its security interest and will deliver all
Collateral in its possession to Borrower at Borrower’s expense.  Borrower’s
acknowledgement of receipt for any Collateral released or delivered to Borrower
under any

 

17

--------------------------------------------------------------------------------


 

provision of this Agreement is a complete and full acquittance for the
Collateral so returned, and Administrative Agent and Lenders are discharged from
any liability or responsibility for such Collateral.

 

4.6                               Delivery of Collateral Documents. 
Administrative Agent may deliver documents relating to the Collateral to
Borrower or Servicer for correction or completion under a Trust Receipt, such
documents to be returned to Administrative Agent within ten (10) Business Days
after delivery to Borrower or Servicer under such Trust Receipt.  Administrative
Agent’s security interest therein will in no way be impaired by such delivery.

 

4.7                               Financing Statements.  This Agreement
constitutes an authenticated record.  The Borrower authorizes the Administrative
Agent, at any time and from time to time, to file in any one or more
jurisdictions financing statements that describe the Collateral, together with
continuation statements thereof and amendments thereto and which contain any
information required by the applicable Uniform Commercial Code for the
sufficiency of, or applicable filing office for the acceptance of, any financing
statements, continuation statements or amendments.

 

5.                                      CONDITIONS PRECEDENT

 

5.1                               Closing.

 

(a)                                 Closing of Original Credit Agreement.  The
effectiveness of the Original Credit Agreement, including the Lenders’
obligation to make the first Initial Warehousing Advance, was subject to the
satisfaction, in the discretion of Administrative Agent, of the conditions
precedent set forth in Section 5.1 of the Original Credit Agreement.

 

(b)                                 Closing of Subsequent Credit Agreement.  The
effectiveness of this Agreement, including the Lenders’ obligation to make the
first Warehouse Advance on or after the date hereof, is subject to the
satisfaction or waiver pursuant to the Post-Closing Letter, in the discretion of
Administrative Agent, of the following conditions precedent:

 

(1)                                 Administrative Agent must receive the
following, all of which must be satisfactory in form and substance to
Administrative Agent:

 

(A)                               This Agreement, duly executed by the Borrower
and each Lender;

 

(B)                               Copies of Borrower’s or, if Borrower is
covered through Servicer, Servicer’s, errors and omissions insurance policy,
blanket bond coverage policy, fidelity bond coverage policy, and general
commercial liability insurance policy insuring Borrower’s operations and
premises, or certificates in lieu of such policies, showing compliance by
Borrower as of the date of this Agreement with the provisions of Section 7.3(a);
and

 

(C)                               The other agreements, certificates and other
documents listed on the closing checklist attached hereto as Exhibit L.

 

18

--------------------------------------------------------------------------------


 

(2)                                 Neither Borrower nor Guarantor shall have
incurred any material liabilities, direct or contingent, other than in the
ordinary course of its business, since the Audited Statement Date that have not
been disclosed Administrative Agent in writing.

 

(3)                                 (i) Borrower and Guarantor each has obtained
all material and appropriate authorizations and approvals of all Governmental
Authorities required for the due execution, delivery and performance by each of
Borrower and Guarantor of the Loan Documents to which it is or will be a party
and for the perfection of or the exercise by Administrative Agent of its rights
and remedies under the Loan Documents, and (ii) the Loan and all transactions
contemplated hereby, shall be in material compliance with, and Borrower and
Guarantor each shall have obtained all material and appropriate approvals
pertaining to, all applicable Laws, including all governmental, environmental,
ERISA retiree health benefits, workers’ compensation and other requirements,
regulations and laws and shall not contravene any charter, by-law, debt
instrument or other material contractual obligation of Borrower or Guarantor and
Guarantor’s Subsidiaries.

 

(4)                                 Borrower shall have paid to the
Administrative Agent (for its own account or for the account of the Lenders, as
applicable) all Fees payable on or before the date hereof pursuant to the Fee
Letter and all of Administrative Agent’s costs and expenses of entering into
this Agreement that have been invoiced at least one (1) Business Day before the
date hereof, including, without limitation, reasonable attorneys fees.

 

5.2                               Each Initial Warehousing Advance.  The
Lenders’ obligation to make the Initial Warehousing Advance with respect to each
Pledged Loan is subject to the satisfaction, as determined in the discretion of
Administrative Agent, as of the date of each Warehousing Advance, of the
following additional conditions precedent:

 

(a)                                 Administrative Agent must have approved the
Approval Request for the Mortgage Loan related to such Warehousing Advance
(including, without limitation, Administrative Agent’s independent due diligence
with respect to the underlying borrower under the subject Mortgage Loan,
including with respect to any KYC Compliance Information requested by
Administrative Agent).

 

(b)                                 Borrower must have delivered to
Administrative Agent the Warehousing Advance Request and the Collateral
Documents required by, and must have satisfied the procedures set forth in,
Article 2 and the Exhibits described in that Article.  All items delivered to
Administrative Agent must be satisfactory to Administrative Agent in form and
substance, and Administrative Agent may reject any item that does not satisfy
the requirements of this Agreement.

 

(c)                                  Borrower must have deposited sufficient
funds into the Operating Account such that the funds from the Operating Account,
together with the requested Warehousing Advance when funded into the Operating
Account, will enable Borrower (i) to fund in its entirety the underlying
Mortgage Loan if such Mortgage Loan is a Single Advance Mortgage Loan, or
(ii) if such Mortgage Loan is a Multiple Advance Mortgage Loan, to fund 100% of
the principal amount thereof to be advanced by Borrower, as lender thereunder,
at such time.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Administrative Agent must have received
evidence satisfactory to it as to the due filing and recording or continuation
in all appropriate offices of all financing statements and other instruments, as
well as such other matters or items as may be necessary to perfect the security
interest of Administrative Agent in the Collateral under the Uniform Commercial
Code or other applicable Law.

 

(e)                                  The representations and warranties of
Borrower contained in this Agreement, including in Article 6 and Article 8, must
be accurate in all material respects, and must not omit any material information
required to make such representation and warranty not materially misleading in
light of the circumstances and contexts made, as if made on and as of the date
of, and both disregarding the making of and taking into account the making of,
each Warehousing Advance (except for those which expressly relate to a specific
earlier date, which shall be true and correct as of such earlier date).

 

(f)                                   Borrower must be in compliance with all
covenants and agreements to be performed by it under this Agreement, the
underlying borrower, and any guarantor or other obligor, under the subject
Mortgage Loan must be in compliance with all covenants and agreements to be
performed by it or them under the applicable documentation which shall be in
form and substance consistent with and shall satisfy the terms and conditions of
this Agreement and shall be satisfactory in form and substance to Administrative
Agent, Administrative Agent shall have received all information and such
counterpart originals or certified or other copies of such documents as
Administrative Agent may reasonably request, and both before and after giving
effect to the requested Warehousing Advance, no Default or Event of Default
shall exist.

 

(g)                                  Guarantor must be in compliance with all
covenants and agreements applicable to Guarantor under the Loan Documents.

 

(h)                                 No event, act or condition shall have
occurred since the date of this Agreement which has had or is likely to have a
Material Adverse Effect.

 

(i)                                     Administrative Agent shall have received
evidence satisfactory to it either (i) as to the due recording of a Collateral
Assignment of Mortgage in the appropriate recording office relating to the
Mortgage Loan in respect to which such Warehousing Advance is to be made and
compliance with the related applicable provisions of Exhibit C hereto, or
(ii) from an authorized representative of the applicable title insurance company
(the “Title Insurer”), that, in accordance with the Borrower’s or Servicer’s
closing instructions and the Administrative Agent’s escrow letter with such
Title Insurer, (A) the Title Insurer is in possession of the fully executed
Collateral Assignment of Mortgage, in recordable form for the applicable
recording jurisdiction, (B) the Title Insurer is proceeding with the recording
of the applicable Mortgage and the related Collateral Assignment of Mortgage,
and (C) the Borrower’s title insurance policy, which must comply with the
requirements of Exhibit C of this Agreement, will be issued with gap coverage in
the form required pursuant to the Borrower’s or Servicer’s closing instructions
and the Administrative Agent’s escrow letter, to contain the recording details
for the Collateral Assignment of Mortgage, and to show no intervening Mortgages,
no assignments of the applicable Mortgage (other than from the Servicer to the
Borrower), no discharge of applicable Mortgage, and no release of any property
from the Lien of the applicable Mortgage.

 

20

--------------------------------------------------------------------------------


 

(j)                                    Administrative Agent shall have received
payment of any Fees applicable to such Warehousing Advance.

 

(k)                                 The Warehousing Advance-to-Appraised Value
Ratio with respect to such Warehousing Advance and the related Pledged Loan
shall not exceed 64% for any MF Property.

 

(l)                                     Administrative Agent shall have received
and approved such other documents and certificates as Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent.

 

Delivery of a Warehousing Advance Request by Borrower for an Initial Warehousing
Advance will be deemed a representation by Borrower that all conditions set
forth in this Section 5.2 have been satisfied as of the date of such Warehousing
Advance.

 

5.3                               Each Subsequent Warehousing Advance.  The
Lenders’ obligation to make any Subsequent Warehousing Advance with respect to
each Pledged Loan constituting a Multiple Advance Mortgage Loan is subject to
the satisfaction, as of the date of each Subsequent Warehousing Advance, of the
following conditions precedent:

 

(a)                                 Borrower must have delivered to
Administrative Agent the Warehousing Advance Request and, to the extent
applicable to Subsequent Warehousing Advances, must have satisfied the
procedures set forth in, Article 2 and the Exhibits described in that Article. 
All items delivered to Administrative Agent must satisfy all applicable terms,
provisions and requirements of this Agreement applicable to Subsequent Warehouse
Advances in form and substance, and Administrative Agent may reject any item
that does not satisfy the requirements of this Agreement applicable to
Subsequent Warehouse Advances.

 

(b)                                 Borrower must have deposited sufficient
funds into the Operating Account such that the funds from the Operating Account,
together with the requested Subsequent Warehousing Advance when funded into the
Operating Account, will enable Borrower to fund 100% of the principal amount of
the Pledged Loan to be advanced by Borrower, as lender thereunder, at such time.

 

(c)                                  Both before and after giving effect to the
requested Subsequent Warehousing Advance, no Default or Event of Default shall
exist.

 

(d)                                 There shall remain in full force and effect
the continuation in all appropriate offices of all financing statements and
other instruments, the continued valid and effective recordation of a Collateral
Assignment of Mortgage, as well as such other matters or items as may be
necessary to continue and maintain the perfection and first priority of the
security interest of Administrative Agent in the Collateral under the Uniform
Commercial Code or other applicable Law.

 

(e)                                  Guarantor must be in compliance with all
covenants and agreements to be performed by the Guarantor under the Loan
Documents.

 

(f)                                   Administrative Agent shall have received
payment of any Fees applicable to such Subsequent Warehousing Advance.

 

21

--------------------------------------------------------------------------------


 

(g)                                  The Warehousing Advance-to-Appraised Value
Ratio with respect to such Subsequent Warehousing Advance and the related
Pledged Loan shall not exceed 64% for any MF Property.

 

(h)                                 Administrative Agent shall have received
such other documents and certificates which are either in Borrower’s possession
or which Borrower is entitled to obtain from the Operator, as Administrative
Agent may reasonably and in good faith request, which documents and certificates
shall be in form and substance reasonably satisfactory to Administrative Agent,
in good faith, provided that Borrower is not prohibited from providing such
documents and certificates by Law or contractual arrangements.

 

Delivery of a Warehousing Advance Request by Borrower for a Subsequent
Warehousing Advance will be deemed a representation by Borrower that all
conditions set forth in this Section 5.3 have been satisfied as of the date of
such Warehousing Advance.

 

6.                                      GENERAL REPRESENTATIONS AND WARRANTIES
OF BORROWER

 

Borrower represents and warrants to Administrative Agent and Lenders, as of the
date of this Agreement and, except to the extent relating to a specific date or
as otherwise contemplated and permitted hereunder, as of the date of each
Warehousing Advance Request, and as of the making of each Warehousing Advance,
that:

 

6.1                               Existence and Power.  The Guarantor is a
corporation, duly formed, validly existing and in good standing as a corporation
under the laws of Maryland and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.  The Borrower is a single-purpose
limited liability company, indirectly wholly-owned by Guarantor, directly
wholly-owned by ACRC Warehouse Holdings LLC, and duly formed and validly
existing as a limited liability company under the laws of Delaware and has all
powers and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and carry on its business as
now conducted or as it presently proposes to conduct and has been duly qualified
and is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect. 
The Borrower’s sole purpose is, and shall remain, (i) the origination,
ownership, and management (including through the Servicer) of Collateral, and
(ii) activities reasonably related thereto.  The organizational chart annexed
hereto as Exhibit K is true, accurate, and complete to the extent of the Equity
Interests and limited liability company managers reflected thereon.  Borrower
has no Subsidiaries.

 

6.2                               Authorization and Enforceability.   The
Guarantor has the corporate, and the Borrower has the limited liability company,
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
action to authorize the execution and delivery on behalf of such Person and the
performance by such Person of such Loan Documents to which it is a party.  The
Guarantor and the Borrower each has duly executed and delivered each Loan
Document to which it is a party in

 

22

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement, and each such Loan Document
constitutes the legal, valid and binding obligation of such Person, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable insolvency, bankruptcy or other Laws affecting creditors’ rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

6.3                               No Violation.  Neither the execution, delivery
or performance by or on behalf of either the Guarantor or the Borrower of the
Loan Documents to which it is a party, nor compliance by either of them with the
terms and provisions thereof nor the consummation of the transactions
contemplated by the Loan Documents (including the exercise of any rights and
remedies by the Administrative Agent thereunder), will (i) materially contravene
any applicable provision of any Law, or (ii) materially conflict with or result
in any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Person pursuant to, or require any consent of any Person under or with
respect to, the terms of any indenture, mortgage, deed of trust, or other
agreement or other instrument to which such Person is a party or by which it or
any of its property or assets is bound or to which it is subject, including the
documents evidencing, securing, or otherwise governing any Pledged Loan, or
(iii) cause a default by such Person under any organizational document of any
Person in which such Person has an interest, or cause a default under such
Person’s organizational documents.  The execution and delivery of the Guaranty
by the Guarantor is in the normal course of business for the Guarantor and for a
valid business purpose of the Guarantor.

 

6.4                               Financial Information.

 

(a)                                 The balance sheet of Guarantor (and, if
applicable, Guarantor’s Subsidiaries, on a consolidated basis) as of each
Statement Date, and the related statements of income, cash flows and changes in
stockholders’ equity for the fiscal period ended on each Statement Date,
furnished to Administrative Agent fairly present in all material respects the
financial condition of Guarantor and its consolidated subsidiaries as at that
Statement Date and the results of its operations for the fiscal period ended on
that Statement Date, subject, in the case of quarterly financial statements, to
the absence of footnotes and normal year-end adjustments, none of which shall be
material.  Those financial statements were prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved, subject, in the
case of quarterly financial statements, to the absence of footnotes and normal
year-end adjustments, none of which shall be material.  Since the Audited
Statement Date, there has been no material adverse change in the business,
operations, assets or financial condition of Guarantor (and, if applicable,
Guarantor’s Subsidiaries), nor is Guarantor aware of any state of facts that
(with or without notice or lapse of time or both) would or could result in any
such material adverse change.  All schedules and reports furnished by Guarantor
to Administrative Agent were true, accurate and complete in all material
respects, and did not omit any information necessary in order to make any
provided information not misleading in any material respect.  Borrower’s and
Guarantor’s fiscal year is the Fiscal Year.

 

(b)                                 Except as specifically permitted under this
Agreement, Borrower has no assets or Indebtedness other than (i) capital
contributions received by it pursuant to its organizational documents, (ii) its
rights, title, and interest in, to and under Collateral, (iii)

 

23

--------------------------------------------------------------------------------


 

obligations under Pledged Loans as “lender,” (iv) obligations under this
Agreement, the Warehousing Notes and the other Loan Documents, and
(v) obligations under the Loan Servicing Agreement.

 

6.5                               Litigation.  There are no actions, suits or
proceedings pending against, or to the knowledge of the Borrower threatened
against or affecting, (i) Borrower or any of its assets, or (ii) the Loan
Documents or any of the transactions contemplated by the Loan Documents, by or
before any Governmental Authority or arbitrator which could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

6.6                               Compliance with ERISA.

 

(a)                                 The Borrower is in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Plan, and has performed all its obligations under each Plan, except to the
extent that any noncompliance would not have a Material Adverse Effect.  Each
Plan that is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter (or opinion letter issued to
a prototype type sponsor) from the Internal Revenue Service indicating that such
Plan is so qualified and, to the Borrower’s knowledge, nothing has occurred
subsequent to the issuance of such determination (or opinion) letter which would
cause such Plan to lose its qualified status.   No ERISA Event has occurred, or
as of the date hereof or is reasonably expected to occur, that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the present value
of the aggregate benefit liabilities under each Pension Plan (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan), did not exceed the aggregate current value of the assets of such
Pension Plan.

 

(b)                                 As of the date of this Agreement, neither
the Borrower, the Guarantor nor any of their respective subsidiaries or parents,
nor, to the Knowledge of the Borrower, the Borrower’s ERISA Affiliates sponsors,
maintains or contributes to, or has sponsored, maintained or contributed to, or
could otherwise incur any liability with respect to any Foreign Plan.

 

(c)                                  (i) Neither the Borrower nor any of its
ERISA Affiliates has engaged in a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Internal Revenue Code or Section 406 of
ERISA), with respect to any Plan, that is reasonably likely to result in a
Material Adverse Effect.

 

6.7                               Taxes.  Each of the Borrower and the Guarantor
has timely filed all material federal, state and local income, excise, property,
and other material tax returns prior to the Restatement Date and the date of
each Warehousing Advance Request, as applicable, and paid all taxes shown
thereon to be payable, except to the extent such taxes are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in conformity with GAAP.  The charges, accruals and reserves on the
books of the Guarantor in respect of taxes or other governmental charges are
adequate in accordance with applicable accounting standards.

 

24

--------------------------------------------------------------------------------


 

6.8                               Full Disclosure.  All information (other than
any projections and information as to general economic or industry conditions)
heretofore furnished in writing by or on behalf of the Guarantor and/or the
Borrower to the Administrative Agent for purposes of or in connection with the
Loan Documents or any transaction contemplated thereby or, with respect to
materials prepared by third parties (including, but not limited to, consultants,
mortgagors and borrowers) to Borrower’s Knowledge, is true and accurate in all
material respects as of the date which such information is stated or certified,
and does not omit to state a material fact necessary to make the statements
herein, in light of the circumstances under which they were made, not
misleading.  The Guarantor and/or the Borrower have disclosed to the
Administrative Agent in writing any and all facts which have had or would
reasonably be expected to have a Material Adverse Effect.

 

6.9                               Solvency.  Each of the Guarantor and the
Borrower is Solvent.

 

6.10                        Margin Regulations.  No part of the proceeds of the
Loan will be used by the Borrower to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.  Neither the making of Warehousing Advances nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of Regulations T, U
or X of the Federal Reserve Board.

 

6.11                        Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of any Loan Document
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect.

 

6.12                        Investment Company Act; Public Utility Holding
Company Act.  Neither the Guarantor nor the Borrower is (x) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act, as amended, (y) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or (z) subject to any other Law
which purports to restrict or regulate its ability to borrow money.

 

6.13                        Principal Offices.  As of the Restatement Date, the
principal office, chief executive office and principal place of business of each
of the Guarantor and the Borrower is 245 Park Avenue, 42nd Floor, New York, NY
10167.

 

6.14                        No Default.  No Event of Default or Default exists
under or with respect to this Agreement or any other Loan Document and neither
Borrower nor the Guarantor is in default in any material respect beyond any
applicable grace period under or with respect to any other material agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound in any respect, the existence of which default would
reasonably be expected to result in a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

6.15                        Licenses, etc.  The Borrower and the Guarantor have
obtained and hold in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other consents and approvals which are necessary for the operation of
their businesses as presently and proposed to conducted, the absence of which is
likely to have a Material Adverse Effect.

 

6.16                        Compliance with Law.  The Borrower and the Guarantor
are in compliance with all Laws, the failure to comply with which is likely to
have a Material Adverse Effect.

 

6.17                        No Burdensome Restrictions.  Neither Borrower nor
the Guarantor is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate or partnership restriction, as the case
may be, which, individually or in the aggregate, is likely to have a Material
Adverse Effect.

 

6.18                        Brokers’ Fees.  Neither the Borrower nor the
Guarantor has dealt with any broker or finder, except for the Administrative
Agent and the Lenders, with respect to the transactions contemplated by this
Agreement or otherwise in connection with this Agreement who may be entitled to
any brokerage fee, charge, commission or other compensation to any party with
respect to the transactions contemplated by the Loan Documents.

 

6.19                        Organizational Documents.    The documents delivered
pursuant to Section 5.1(a)(6) of the Original Credit Agreement constitute all of
the organizational documents (together with all amendments and modifications
thereto) of the Borrower, Guarantor and ACRC Lender LLC, and the documents
delivered in connection with the execution and delivery of Amendment No. 1 to
Original Credit Agreement constitute all of the organizational documents
(together with all amendments and modifications thereto) of ACRC Warehouse
Holdings LLC, all of which are true, correct and complete copies thereof.

 

6.20                        Assumed Names.  Borrower does not and will not
originate Mortgage Loans or otherwise conduct business under any names other
than its legal name, and has not failed and will not fail to hold and identify
itself as a separate and distinct entity under its own name and not as a
division or part of any other Person.  Borrower has not identified and will not
identify any Affiliate as a division or Subsidiary of it.

 

6.21                        Special Purpose Entity.  Borrower is, and has been
at all times prior to the date hereof, a Special Purpose Entity.

 

7.                                      AFFIRMATIVE AND NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as the Commitments are outstanding
or there remain any Obligations to be paid or performed under this Agreement or
any other Loan Document:

 

7.1                               Information.  The Borrower (or the Servicer on
the Borrower’s behalf) will deliver, and will cause Guarantor to deliver, to the
Administrative Agent:

 

(a)                                 within sixty (60) calendar days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of Guarantor,
the unaudited consolidated and consolidating balance sheets of Guarantor and
Guarantor’s consolidated Subsidiaries as at the end of such

 

26

--------------------------------------------------------------------------------


 

period and the related unaudited consolidated and consolidating statements of
income and consolidated statements of changes in cash flow and retained earnings
and cash flows for Guarantor and its consolidated Subsidiaries for such period
and the portion of the fiscal year through the end of such period, accompanied
by a certificate of Guarantor’s chief financial officer, chief accounting
officer, controller or treasurer which certificate shall state that said
financial statements fairly present in all material respects the financial
condition and results of operations of Guarantor and its consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year—end adjustments which shall not be
material);

 

(b)                                 within one hundred twenty (120) days after
the end of each fiscal year of Guarantor, the audited consolidated balance
sheets of Guarantor and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for Guarantor and its consolidated Subsidiaries for
such year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the consolidated and separate financial
condition and results of operations of Guarantor and its consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP; provided that the timely public posting of Guarantor’s Annual Report on
Form 10-K on the official web site of Guarantor shall be deemed sufficient to
satisfy the requirements of this Section 7.1(b);

 

(c)                                  within one hundred twenty (120) days after
the end of each Fiscal Year of Borrower, an unaudited balance sheet of Borrower
as of the end of such Fiscal Year and the related statements of income and
retained earnings and cash flows for such Fiscal Year, setting forth the figures
for the previous Fiscal Year, all prepared in accordance with GAAP and certified
as being true, complete, accurate and current by the chief financial officer,
chief accounting officer, controller or treasurer of Borrower;

 

(d)                                 within sixty 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of Borrower, an unaudited
balance sheet of the Borrower as of the end of such quarter and the related
statements of income and retained earnings and cash flows for such quarter and
for the portion of Borrower’s Fiscal Year ended at the end of such quarter,
setting forth in the case of Borrower’s financial position the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year, all prepared in accordance with GAAP and certified as being true,
complete, accurate and current by the chief financial officer, chief accounting
officer, controller or treasurer of Borrower;

 

(e)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) through (d) above, and
clause (m) below, and at such other times as is required pursuant to the terms
of this Agreement, a fully-completed Compliance Certificate of the chief
financial officer, chief accounting officer, controller or treasurer of
Guarantor and an Authorized Representative of Borrower;

 

(f)                                   promptly upon receipt thereof, copies of
all independent auditors’ reports submitted to each of Borrower (if any) and
Guarantor by independent certified public

 

27

--------------------------------------------------------------------------------


 

accountants in connection with each annual, interim or special audit of the
books and records of Borrower (if applicable) and Guarantor made by such
accountants, including, without limitation, any management letter commenting on
Borrower’s and Guarantor’s internal controls submitted by such accountants to
management in connection with their annual audit;

 

(g)                                  (i) within five (5) Business Days after any
officer of either the Guarantor or the Borrower obtains knowledge of any Default
or Event of Default, if such Default or Event of Default is then continuing, a
certificate of the chief financial officer, the chief accounting officer,
controller, or other executive officer of each of the Guarantor and the Borrower
setting forth the details thereof and the action which such party is taking or
proposes to take with respect thereto; and (ii) promptly and in any event within
five (5) Business Days after the Guarantor or the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Guarantor, ACRC Warehouse Holdings LLC (to the extent
there is a reasonable possibility such litigation or governmental proceeding
would affect the collateral pledged pursuant to the Pledge Agreement), or the
Borrower, as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would reasonably be expected
to, individually or in the aggregate result in a Material Adverse Effect,
(y) any other event, act or condition which may reasonably be expected to result
in a Material Adverse Effect, and (z) any event giving rise to a mandatory
prepayment pursuant to Section 3.3;

 

(h)                                 promptly, but in no event later than thirty
(30) days after the occurrence thereof,  upon any authorized officer of the
Borrower obtaining knowledge of the occurrence of any ERISA Event , a written
notice specifying the nature of such ERISA Event, what action the Borrower or
any ERISA Affiliate has taken, is taking or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, where such
ERISA Event, alone or together with any other ERISA Events that have occurred
and not been remedied or otherwise eliminated, would reasonably be expected to
result in liability of the Borrower or its ERISA Affiliates in an aggregate
amount that would reasonably be expected to have a Material Adverse Effect.

 

(i)                                     promptly and in any event within five
(5) Business Days after receipt of any material notices or correspondence from
any company or agent for any company providing insurance coverage to Borrower
relating to any loss in excess of $100,000, copies of such notices and
correspondence;

 

(j)                                    as soon as available, (x) all material
information regarding any Mortgaged Property that has been damaged by waste,
fire, earthquake or earth movement, flood, tornado or other casualty, or
otherwise damaged so as to affect adversely the value of the related Pledged
Loan; (y) any information regarding any Lien on or claim against any Pledged
Loan or other Collateral; and (z) in any event within sixty (60) days after the
end of each Fiscal Quarter, a default and delinquency report with respect to all
Pledged Loans, in form and to contain such detail as shall be mutually agreed by
Administrative Agent and Borrower;

 

(k)                                 with respect to each Pledged Loan, within
forty five (45) days after the end of each fiscal quarter (i) any and all
property level financial information pertaining to the borrower under such
Pledged Loan or any other Operator related to the related Mortgaged

 

28

--------------------------------------------------------------------------------


 

Property (including, without limitation, balance sheets and operating statements
of the such borrower and other Operators, occupancy reports and Property NOI,
Operator EBITDA and Property EBITDA statements) required to permit
Administrative Agent to verify Borrower’s calculation of compliance with the
covenants in Sections 3.3(f), (g) and (h) as set forth in Borrower’s Compliance
Certificate delivered pursuant to clause (e) above, and such other information
as Administrative Agent may reasonably request for each Mortgaged Property;
provided that if the related information with respect to any Pledged Loan
provides for delivery of such property level information on a different
schedule, Borrower shall provide the Administrative Agent with such information
with five (5) Business Days of its receipt thereof: (ii) a status report
concerning the satisfaction of the criteria necessary for achieving a closing on
the Targeted Permanent Loan, including updated projected timing for the Targeted
Permanent Loan closing and indicating the progress of each Mortgaged Property in
achieving the Fannie Mae or FHA permanent loan program criteria that was not
initially satisfied, and a description of any criteria that the Mortgaged
Property initially satisfied, but no longer satisfies; (iii) a status report
indicating which Pledged Loans (1) are current and in good standing, and (2) are
past due or otherwise in material default, and the numbers of days such Pledged
Loans are past due or otherwise in material default; and (iv) an update on any
other material developments with respect to each Mortgage Property, each Pledged
Loan, and the Collateral;

 

(l)                                     as soon as available, information
regarding the resignation or termination of, or a default by the Servicer under,
the Loan Servicing Agreement; and

 

(m)                             from time to time such additional information
regarding the financial position or business of the Borrower or the Guarantor,
the status of any Pledged Loan, or the condition or operations of any Mortgaged
Property or Operator as the Administrative Agent may reasonably request in
writing.

 

7.2                               Payment of Obligations.  Guarantor and
Borrower will pay and discharge, at or before maturity, all of their respective
material obligations and liabilities including, without limitation, any
obligations with respect to any Taxes and any obligation pursuant to any
agreement by which it or any of its properties is bound and any liabilities,
except where such liabilities may be contested in good faith by appropriate
proceedings, and will maintain, if and to the extent required by GAAP or
applicable law, appropriate reserves for the accrual of any of the same and, in
the case of Collateral, will comply with the applicable provisions of the Loan
Documents with respect thereto.

 

7.3                               Insurance; Maintenance of Property.

 

(a)                                 The Borrower shall maintain, or shall cause
the Servicer to maintain with Borrower as a named additional insured and loss
payee, blanket bond coverage and errors and omissions insurance or mortgage
impairment insurance (all of which may be in the form of a standard mortgage
bankers bond) and liability insurance and fire and other hazard insurance, in
each case with responsible insurance companies reasonably acceptable to
Administrative Agent, in such amounts and against such risks as is customarily
carried by similar businesses.

 

(b)                                 The Borrower will keep all property
necessary in its business in good order and repair, ordinary wear and tear and
loss by condemnation or casualty excepted.

 

29

--------------------------------------------------------------------------------


 

7.4                               [Intentionally deleted]

 

7.5                               Compliance with Laws.  The Guarantor and the
Borrower will comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including environmental Laws, and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

7.6                               Inspection of Books and Records.  The
Guarantor and the Borrower will keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions
reasonably necessary and advisable in relation to its business and activities;
and will permit representatives of the Administrative Agent at the expense of
the Borrower to visit and inspect any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at
reasonable times and upon reasonable prior notice; provided, however, that
unless an Event of Default has occurred and is continuing, the Administrative
Agent and its representatives may not conduct more than one (1) such review
during any twelve month period.

 

7.7                               Existence.  Each of the Guarantor and the
Borrower shall do, or cause to be done, all things necessary to preserve and
keep in full force and effect its respective corporate or limited liability
company existence and its respective rights, privileges, franchises, licenses,
permits, certificates, authorizations, qualifications, accreditations,
easements, rights of way and other rights, consents and approvals necessary of
the normal conduct of its business, and the nonexistence of which is likely to
have a Material Adverse Effect.

 

7.8                               Financial Covenants.

 

(a)                                 Minimum Tangible Net Worth.  At the end of
each Test Period while any Commitment remain outstanding hereunder, Guarantor
shall maintain a minimum Tangible Net Worth of at least the sum of
(i) $327,898,061.00, plus (ii) eighty percent (80%) of the net proceeds (after
deducting transaction costs) Guarantor receives from equity issuances from and
after September 30, 2013.

 

(b)                                 Maximum Guarantor’s Debt to Equity Ratio. 
At the end of each Test Period while any Commitment remain outstanding,
Guarantor’s Consolidated Group shall maintain its ratio of Guarantor’s Debt
(Excluding Agency Lines) to Tangible Net Worth (Excluding Agency Lines) to not
more than 4.00 to 1.00.

 

(c)                                  Maximum Recourse Debt to Equity Ratio.  At
the end of each Test Period while any Commitment remain outstanding, Guarantor’s
Consolidated Group shall maintain its ratio of Recourse Debt (excluding any
Recourse Debt under any Agency Lines) to Tangible Net Worth (Excluding Agency
Lines) to not more than 3.00 to 1.00.

 

(d)                                 Minimum Fixed Charge Coverage Ratio. 
Guarantor shall maintain a Fixed Charge Coverage Ratio for the immediately
preceding twelve (12) month period ending on the last day of the applicable Test
Period of at least 1.25 to 1.00, with compliance to be tested as of the end of
each Test Period.

 

30

--------------------------------------------------------------------------------


 

(e)                                  Dividends. Borrower shall not declare or
pay any dividends or otherwise declare or make any distribution to its members
(including any purchase or redemption of any equity interests) if a Default or
Event of Default exists or would occur as a result of any such dividend or
distribution.  Notwithstanding the foregoing, Borrower shall at all times be
permitted to pay any dividends or distributions necessary to maintain the status
of the Guarantor as a real estate investment trust within the meaning of
Internal Revenue Code Section 856.

 

(f)                                   Borrower’s Activities.  Borrower shall at
no time own any assets other than the Collateral, have any liability, or incur
any Indebtedness, other than (i) under the Loan Documents, and (ii) contractual
liability as the lender under Pledged Loans.  Borrower shall not conduct any
activities other than (x) the ownership of the Collateral, (y) the execution,
delivery, and performance of the Loan Documents and Pledged Loan Documents, and
(z) activities reasonably related to the foregoing.

 

(g)                                  Specified Third Party Securitizations.  The
aggregate amount of investments by all members of the Guarantor’s Consolidated
Group in Specified Third Party Securitizations shall not exceed 33% of the
Guarantor’s Tangible Net Worth.  For the avoidance of doubt, the Borrower shall
not make any investment in Specified Third Party Securitizations.

 

7.9                               Restriction on Fundamental Changes.

 

(a)                                 The Borrower shall not enter into any merger
or consolidation without the prior written consent of the Administrative Agent,
which consent may be withheld by the Administrative Agent in its sole and
absolute discretion.  Borrower shall not form or acquire any Subsidiaries.

 

(b)                                 Neither the Guarantor, nor the Borrower
shall liquidate, wind up, or dissolve (or suffer any liquidation or
dissolution), discontinue its business or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of its business or property, whether now or hereafter
acquired.

 

(c)                                  The Borrower shall not amend its limited
liability company agreement or other organizational documents without the
Administrative Agent’s consent, which may be granted or withheld in its sole
discretion, other than solely with respect to ministerial matters.

 

(d)                                 Subject to the preceding subsection (c), the
Borrower shall deliver to the Administrative Agent copies of all amendments to
its organizational documents no less than ten (10) Business Days after the
effective date of any such amendment.

 

(e)                                  In addition to, and not in limitation of
the foregoing, (i) neither the Borrower nor ACRC Warehouse Holdings LLC shall
change its name, organizational number, identity, structure, principal office or
state of formation without having given the Administrative Agent at least thirty
(30) days’ prior written notice and otherwise complied with the provisions of
the Loan Documents with respect thereto; and (ii) the Guarantor shall not change
its name, organizational number, identity, structure, principal office or state
of formation without having given the Administrative Agent prompt written notice
thereof and otherwise complied with the provisions of the Loan Documents with
respect thereto.

 

31

--------------------------------------------------------------------------------


 

7.10                        Margin Stock.  None of the proceeds of the Loan will
be used, directly or indirectly, for the purpose, whether immediate, incidental
or ultimate, of buying or carrying any Margin Stock.

 

7.11                        Borrower Status.  Borrower shall at all times remain
(a) one hundred percent (100%) indirectly owned (beneficially and equitably) and
Controlled by Guarantor, (b) one hundred percent (100%) directly owned
(beneficially and equitably) and Controlled by ACRC Warehouse Holdings LLC, and
(c) a Special Purpose Entity.

 

7.12                        Maintenance of Separateness.  Borrower shall take
all reasonable actions to maintain its separateness as a limited liability
company, including (i) acting solely in its own company name and through its
authorized officers, managers and agents, (ii) keeping separate books and
records and (iii) maintaining separate bank accounts in its own name and
maintaining its moneys in such accounts.  Borrower shall not commingle any of
its money or other assets with any money or other assets of any other Person or
otherwise take any action or conduct its affairs in a manner which is reasonably
likely to result in the separate corporate existence of Borrower being ignored
or the assets and liabilities of Borrower being substantively consolidated with
those of the Guarantor, any of Guarantor’s other direct or indirect Subsidiaries
or any other Person in any bankruptcy, insolvency, reorganization, liquidation,
receivership, dissolution, sequestration, conservatorship, winding-up or similar
proceeding or arrangement.  Except as required by the Loan Documents, Borrower
shall not make any payment to any creditor of the Guarantor or any other Person,
or provide any direct or indirect guarantee or other credit support for any
Indebtedness or other obligations of the Guarantor, any of Guarantor’s other
direct or indirect Subsidiaries or any other Person.

 

7.13                        Liens; Release of Liens.  Other than the Lien
created by this Agreement and the other Loan Documents, Borrower shall not at
any time directly or indirectly create, incur, assume or permit to exist any
Lien on or with respect to (a) any of its properties or assets, including,
without limitation, the Collateral, or (b) any Equity Interests of the Borrower.

 

7.14                        Business Loan.  The Borrower acknowledges that the
Loan is a business loan and no portion of the proceeds of the Loan will be used
for personal, family, or household purposes.

 

7.15                        Limitation on Changes in Fiscal Year; Accounting
Methods.  Each of Borrower and the Guarantor shall provide to Administrative
Agent at least 30 days prior written Notice of its intent to change its fiscal
year to end on a day other than December 31.

 

7.16                        Limitation on Collateral.  Borrower shall not sell,
transfer, lease, assign, convey or otherwise dispose of any portion of the
Collateral, including by selling or issuing any direct or indirect participation
interests therein, except to Administrative Agent in accordance with the terms
of this Agreement and the other Loan Documents.

 

7.17                        Limitation on Negative Pledge Clauses.  Borrower
shall not enter into any agreement which prohibits or limits the ability of
Borrower to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, and,
other than in favor of the Administrative Agent, ACRC Warehouse Holdings LLC

 

32

--------------------------------------------------------------------------------


 

shall not grant any Lien on, or enter into any agreement not to grant any Lien
on, ACRC Warehouse Holdings LLC’s Equity Interests in the Borrower.

 

7.18                        Use of Proceeds.  The Borrower shall use all of the
proceeds of the Loan solely toward (a) the funding of Pledged Loans, or of the
acquisition of Pledged Loans from ACRC Lender LLC or an Affiliate thereof, and
(b) making future advances as lender under Multiple Advance Mortgage Loans which
are Pledged Loans.

 

7.19                        Limitation on Transactions with Affiliates.  Other
than the pursuant to the Loan Servicing Agreement, the Borrower shall not enter
into any transaction, including any purchase, sale, lease or exchange of
property or other assets or the rendering of any service, with any Affiliate
unless such transaction is (a) not otherwise prohibited by this Agreement and
(b) on fair and reasonable terms no less favorable to the Borrower than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate.  The Borrower shall not amend, modify, or agree to any waiver of any
material provision of the Loan Servicing Agreement without the Administrative
Agent’s prior written consent.

 

7.20                        Further Assurances.  With respect to each Pledged
Loan and other Collateral, Borrower will (a) upon the request of Administrative
Agent, take all action necessary to perfect, protect and more fully evidence
Administrative Agent’s first priority security interest on behalf of the Lenders
in such Pledged Loan and other Collateral, including, without limitation,
(i) authorizing Administrative Agent to file (and Borrower hereby so authorizes
Administrative Agent to file) and maintain effective financing statements
against Borrower in all necessary or appropriate filing offices, and to file
continuation statements, amendments or assignments with respect thereto in such
filing offices, and (ii) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, and (b) take all
additional action that Administrative Agent may reasonably request to perfect,
protect and more fully evidence the respective interests of the parties to this
Agreement in such Pledged Loan and other Collateral.

 

8.                                      SPECIAL REPRESENTATIONS, WARRANTIES AND
COVENANTS CONCERNING COLLATERAL

 

8.1                               Special Representations and Warranties
Concerning Warehousing Collateral.  Borrower represents and warrants to
Administrative Agent and Lenders, as of the date of this Agreement and as of the
date of each Warehousing Advance Request and the making of each Warehousing
Advance, that:

 

(a)                                 Borrower is (or with respect to the Mortgage
Loan subject to the particular Warehousing Advance Request, will be) the legal
and equitable owner and holder, free and clear of all Liens (other than Liens
granted or permitted under this Agreement) of the Collateral, including the
Pledged Loans.  All Pledged Loans have been duly authorized and validly issued,
comply with all of the requirements of this Agreement, and have been and will
continue to be validly pledged or assigned to Administrative Agent, subject to
no Liens other than the Liens granted or permitted under this Agreement.

 

(b)                                 Borrower has (or with respect to the
Mortgage Loan subject to the particular Warehousing Advance Request, will have),
and will continue to have, the full right,

 

33

--------------------------------------------------------------------------------


 

power and authority to pledge the Collateral pledged and to be pledged by it
under this Agreement.

 

(c)                                  Each Mortgage Loan and each related
document included in the Pledged Loans (i) has been (or will be) duly executed
and delivered by the parties to such Mortgage Loan and that related document,
(ii) has been made in compliance in all material respects with all applicable
Laws (including all Laws relating to usury), (iii) is (or will be) and will
continue to be a legal, valid and binding obligation, enforceable in accordance
with its terms, without setoff, counterclaim or defense in favor of the
mortgagor under such Mortgage Loan or any other obligor on the Mortgage Note
(except as enforceability may be limited by applicable insolvency, bankruptcy or
other Laws affecting creditors’ rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law), (iv) has not been modified or amended, and no requirements of such
Mortgage Loan have been waived except in a writing that is part of the
Collateral Documents, and (v) complies (or will comply) and will continue to
comply with the terms of this Agreement and (vi) complied with the Underwriting
Guidelines as of the date of origination.

 

(d)                                 Each Pledged Loan is (or with respect to the
Mortgage Loan subject to the particular Warehousing Advance Request, will be)
secured by a Mortgage on real property and improvements located in one of the
States of the United States or the District of Columbia.

 

(e)                                  Each Pledged Loan has been (or with respect
to the Mortgage Loan subject to the particular Warehousing Advance Request, will
be) closed and fully funded, unless such Pledged Loan is a Multiple Advance
Mortgage Loan.

 

(f)                                   Each Pledged Loan has been (or with
respect to the Mortgage Loan subject to the particular Warehousing Advance
Request, will be) fully advanced (either directly to the mortgage borrower or
into escrow) in the face amount of its Mortgage Note if such Mortgage Loan is a
Single Advance Mortgage Loan, and, if it is a Multiple Advance Loan, the
advances made thereunder by Borrower, as lender, have not exceeded the maximum
amount available to be drawn thereunder in accordance with the terms thereof as
approved by Administrative Agent at the time of the approval of the Approval
Request therefor.

 

(g)                                  Each Pledged Loan is (or with respect to
the Mortgage Loan subject to the particular Warehousing Advance Request, will
be) a First Mortgage Loan.

 

(h)                                 Each Pledged Loan has or will have a title
insurance policy on the applicable ALTA Form (including a commitment to issue a
policy after the particular Warehousing Advance Request) from a recognized title
insurance company insuring the priority of the Lien of the Mortgage and
otherwise acceptable to Administrative Agent, in its discretion.

 

(i)                                     Each Mortgaged Property has been
appraised in accordance with USPAP and Title XI of FIRREA, if applicable.

 

(j)                                    The Mortgage Note for each Pledged Loan
is (i) payable or endorsed to the order of Borrower, (ii) an “instrument” within
the meaning of Article 9 of the Uniform Commercial Code of all applicable
jurisdictions and (iii) is denominated and payable in U.S. Dollars.

 

34

--------------------------------------------------------------------------------


 

(k)                                 On the date of any Warehousing Advance, no
default or event of default exists with respect to the Mortgage Loan being
financed with such Warehousing Advance on such date, and such Mortgage Loan
otherwise is in material compliance with all other provisions of the documents
evidencing such Mortgage Loan.

 

(l)                                     No party to a Mortgage Loan or any
related document is in violation of any applicable Law that would impair the
collectability of the Mortgage Loan, the enforceability of any insurance policy
or claim or the performance by the mortgagor or any other obligor of its
obligations under the Mortgage Note or any related document.

 

(m)                             All fire and casualty policies covering the real
property and improvements encumbered by each Mortgage included in the Pledged
Loans (i) name and will continue to name Borrower (or Servicer) and its
successors and assigns as the insured under a standard mortgagee clause,
(ii) are and will continue to be in full force and effect, (iii) afford and will
continue to afford insurance against fire and such other risks as are usually
insured against in the broad form of extended coverage insurance generally
available, and (iv) comply in all respects with the requirements of the Targeted
Permanent Loan Program for the subject Mortgaged Property.  In furtherance, and
not in limitation, of the foregoing, Borrower shall cause each Operator with
respect to each Pledged Loan to maintain in full force and effect liability
insurance and property insurance that satisfies the insurance requirements set
forth on Schedule 8.1(m).

 

(n)                                 Pledged Loans secured by real property and
improvements located in a special flood hazard area designated as such by the
Director of the Federal Emergency Management Agency are and will continue to be
covered by special flood insurance under the National Flood Insurance Program.

 

(o)                                 Each Pledged Loan provides for periodic
payments of all accrued interest thereon on at least a monthly basis.

 

(p)                                 Unless otherwise approved in writing by
Administrative Agent, neither Borrower, Guarantor, nor any of Borrower’s or
Guarantor’s Affiliates (i) has any ownership interest, right to acquire any
ownership interest (except as may arise upon exercise of remedies under the
Pledged Loans) or equivalent economic interest in any Mortgaged Property
securing a Pledged Loan, or the mortgagor under the Mortgage securing a Pledged
Loan, or any other obligor on the Mortgage Note for such Pledged Loan, or
(ii) is a managing member, general partner or otherwise, directly or indirectly,
in Control of any such mortgagor or obligor.

 

(q)                                 The original assignments in blank of the
related Mortgage, the Collateral Assignment of Mortgage, and the assignments of
UCC financing statements delivered to Administrative Agent for each Pledged Loan
are in recordable form and comply with all applicable Laws governing the filing
and recording of such documents, and have been or will be duly recorded and/or
filed.

 

(r)                                    None of the mortgagors, guarantors or
other obligors of any Pledged Loan is a Person named in any Restriction List and
to whom the provision of financial services is prohibited or otherwise
restricted by applicable Law.

 

35

--------------------------------------------------------------------------------


 

(s)                                   Each Pledged Loan is a Pledged Loan as to
which Borrower has conducted its customary due diligence and review, including
review of the financial condition of the obligor under the related Mortgage Note
and inspection of the improved real property subject to the Mortgage, and such
customary due diligence and review have not revealed facts that would be
reasonably likely to adversely affect collectability of the Pledged Loan.

 

(t)                                    Each Pledged Loan has been underwritten
with the expectation that, at or prior to the stated maturity thereunder, the
Mortgaged Property will be eligible for the applicable Targeted Permanent Loan
Program, with any current deviations from the eligibility requirements of such
Targeted Permanent Loan Program being specifically identified in the Credit
Underwriting Documents.

 

(u)                                 Each Mortgage Loan satisfies the terms,
conditions and requirements of an Eligible Loan.

 

(v)                                 As of the date of the closing of the
Mortgage Loan against which a Warehousing Advance is being made, and as of the
Advance Date, the stabilized pro forma Property EBITDA of the related Mortgaged
Property as of the maturity date of such Mortgage Loan (as set forth in
information to be provided by Borrower to Administrative Agent with the related
Approval Request) is reasonably believed by Borrower to be sufficient to qualify
for the applicable Targeted Permanent Loan Program for such Mortgage Loan based
on the testing parameters of such Targeted Permanent Loan Program as in effect
on such date.

 

(w)                               As of the date of closing of the Mortgage Loan
against which a Warehousing Advance is being made and as of the date such
Warehousing Advance is made the Warehousing Advance Debt Service Coverage Ratio
must be at least 1.20 to 1.00 for any MF Property.  For the purposes of
calculating Warehousing Advance Debt Service Coverage Ratio, (y) the Property
EBITDA shall be determined on a trailing twelve month basis, and (z) the Testing
Debt Service Amount shall be determined using the total outstanding amount of
the related Warehousing Advances for the subject Mortgage Loan.

 

(x)                                 As of the date of closing of the Mortgage
Loan against which a Warehousing Advance is being made and as of the date such
Warehousing Advance is made the Underlying Debt Service Coverage Ratio must be
at least 1.00 to 1.00 for an MF Property.  For the purposes of calculating
Underlying Debt Service Coverage Ratio, (y) the Property EBITDA shall be
determined on a trailing twelve month basis, and (z) the Mortgage Loan debt
service shall be determined based on the then outstanding principal amount of
such Mortgage Loan taking into account any Mortgage Loan advance then being
made.

 

(y)                                 The proceeds of the Mortgage Loan against
which a Warehousing Advance is being made will in no event be used to provide
cash for distribution to the mortgagor (i.e., such Mortgage Loan is not a “cash
out” transaction) unless otherwise expressly agreed in writing by Administrative
Agent, in its sole discretion, in each instance, with respect to any Mortgage
Loan.

 

36

--------------------------------------------------------------------------------


 

(z)                                  If any portion of the improvements to the
Mortgaged Property is designated for repairs, renovation, or rehabilitation the
details thereof are set forth in, and the budget therefor is included with, the
related Credit Underwriting Documents.

 

(aa)                          The Borrower reasonably and in good faith believes
the Credit Underwriting Documents to be complete and accurate.

 

(ab)                          The documents evidencing, securing and otherwise
governing each Mortgage Loan prohibit (i) the obligor from incurring any other
Indebtedness other than customary trade payables, and (ii), except to the extent
approved by Administrative Agent, any (y) accounts receivable or other working
capital facilities, or (z) mezzanine financing directly or indirectly affecting
or related to the related Mortgaged Property or the direct or indirect ownership
interests in the related mortgagor.

 

8.2                               Special Affirmative Covenants Concerning
Warehousing Collateral.  As long as the Commitments are outstanding or there
remain any Obligations to be paid or performed under this Agreement or under any
other Loan Document, Borrower shall:

 

(a)                                 Warrant and defend the right, title and
interest of Administrative Agent and Lenders in and to the Collateral against
the claims and demands of all Persons.

 

(b)                                 At its own expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Pledged Loans and all other
agreements related to the Pledged Loans, cause all Pledged Loans to be serviced
in accordance with the Loan Servicing Agreement and in accordance with the
standards of the Targeted Permanent Loan Program for such Mortgage Loan,
including taking all actions necessary to enforce the obligations of the
obligors under such Mortgage Loans, and cause all escrow funds collected in
respect of Pledged Loans to be held in trust, without commingling the same with
non-custodial funds, and apply them for the purposes for which those funds were
collected.

 

(c)                                  Execute and deliver to Administrative Agent
with respect to the Collateral those further instruments of sale, pledge,
assignment or transfer, and those powers of attorney, as necessary or as
reasonably required by Administrative Agent, and do and perform all matters and
things necessary or reasonably desirable to be done or performed, for the
purpose of effectively creating, maintaining and preserving the security and
benefits intended to be afforded Administrative Agent and Lenders under this
Agreement.

 

(d)                                 Prior to closing each Mortgage Loan, and at
such time as any Person is admitted as a mortgagor, guarantor or other obligor
with respect to a Pledged Loan, conduct customary and usual searches for every
mortgagor, guarantor and other obligor of every Mortgage Loan, and take
commercially reasonable steps to insure that none of the mortgagors, guarantors
or other obligors of any Mortgage Loan is a Person named in any Restriction List
and to whom the provision of financial services is prohibited or otherwise
restricted by applicable Law.

 

37

--------------------------------------------------------------------------------


 

(e)                                  Review the Underwriting Guidelines
periodically to confirm that those policies and procedures are being complied
with in all material respects and are adequate to meet Borrower’s business
objectives.

 

8.3                               Special Negative Covenants Concerning
Warehousing Collateral.  As long as the Commitments are outstanding or there
remain any Obligations to be paid or performed, Borrower shall not, either
directly or indirectly, without the prior written consent of the Administrative
Agent:

 

(a)                                 Consent or assent to, or suffer, any
Significant Pledged Loan Modification.

 

(b)                                 Except for the grant of security interests
to Administrative Agent for the benefit of itself and the Lenders, sell,
transfer or assign, or grant any option with respect to, or pledge any Pledged
Loan, any of the Collateral or any interest in any of the Collateral.

 

(c)                                  Make any compromise, adjustment or
settlement in respect of any of the Collateral, or accept anything other than
cash in payment or liquidation of the Collateral.

 

(d)                                 Release any collateral securing any Pledged
Loan or any obligor under any Pledged Loan other than as may be required in
accordance with the provisions of the loan documents evidencing, securing, and
governing such Pledged Loan without amendment, modification or waiver, or as may
be permitted pursuant to this Agreement.

 

(e)                                  Replace the Servicer (including with the
Borrower) as servicer of any Pledged Loan, without at least seven (7) Business
Days prior written notice to Administrative Agent.  If the successor servicer is
other than Borrower or an Affiliate of Borrower, (i) such servicer must be a
reputable and experienced servicer of loans of the same type as the Pledged
Loans and expressly approved in writing by Administrative Agent, and (ii) the
servicing must be performed pursuant to a written agreement satisfactory to
Administrative Agent.

 

(f)                                   Agree to any material amendment,
modification or waiver of any provision of the Loan Servicing Agreement.

 

9.                                      DEFAULTS; REMEDIES

 

9.1                               Events of Default.  The occurrence and
continuation of one or more of the following events (each, an “Event of
Default”) shall constitute an event of default hereunder:

 

(a)                                 Borrower shall fail to pay (i) any principal
of the Loan when the same shall become due and payable, whether at the
applicable Warehousing Maturity Date or any accelerated date of maturity or at
any other date fixed for payment, or (ii) any interest or any other Obligation
later than the earlier of (y) a date that is ten (10) days after the later of
(A) the date such payment is due and payable and (B) the Borrower’s receipt of
an invoice therefor or (z) the Warehousing Maturity Date or any accelerated date
of maturity or at any other date fixed for payment;

 

38

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall fail to observe or perform
any covenant contained in Sections 5.2, 7.1 through 7.4, 7.6 through 7.12, 7.14,
or 7.16 through 7.19;

 

(c)                                  Subject to the terms of Section 9.2,
Borrower shall fail to observe or perform any covenant or agreement contained in
this Agreement (other than those set forth in Section 8.1(w), so long as
Borrower complies with Section 3.3(c)) not otherwise mentioned in this Section,
and such failure continues for a period of thirty (30) days after the earliest
of (i) receipt by Borrower of Notice of such failure from Administrative Agent,
(ii) receipt by Administrative Agent of Notice of such failure from Borrower, or
(iii) the date Borrower acquires notice, actual knowledge or Borrower’s
Knowledge thereof;

 

(d)                                 Subject to the terms of Section 9.2, any
representation, warranty, certification or statement made or deemed made by
Borrower or the Guarantor in any Loan Document (other than those set forth in
Section 8.1(w), so long as Borrower complies with Section 3.3(c)) or in any
certificate, financial statement or other document delivered pursuant to any
Loan Document shall at any time prove to have been incorrect in any material
respect when furnished or made (or deemed made);

 

(e)                                  Borrower or Guarantor fails to pay, or
defaults in the payment of any principal or interest on, any Indebtedness within
any applicable grace or notice period; or breaches or defaults with respect to
any other material term of any other Indebtedness or of any loan agreement,
mortgage, indenture or other agreement relating to that Indebtedness, if the
effect of that failure to pay, breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders) to cause, Indebtedness of Borrower in the aggregate amount of $500,000
or more to become or be declared due before its stated maturity (upon the giving
or receiving of notice, lapse of time, both, or otherwise), or Indebtedness of
Guarantor in the aggregate amount of $15,000,000 or more to become or be
declared due before its stated maturity (upon the giving or receiving of notice,
lapse of time, both,  or otherwise), unless Borrower immediately notifies the
Administrative Agent in writing of such an occurrence and Borrower or Guarantor
is in good faith disputing whether the obligation in question is due, in which
case Borrower or Guarantor, as applicable, shall have sixty (60) days after
notice is received by Administrative Agent to resolve such dispute before the
occurrence will become an “Event of Default”;

 

(f)                                   the Guarantor or the Borrower shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(g)                                  an involuntary case or other proceeding
shall be commenced against the Guarantor or the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or

 

39

--------------------------------------------------------------------------------


 

seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against the
Guarantor or the Borrower under the federal bankruptcy laws as now or hereafter
in effect;

 

(h)                                 there shall remain in force undischarged,
unsatisfied and unstayed, for more than sixty (60) days, whether or not
consecutive, during which period execution of such judgment is not effectively
stayed by bonding over or other means acceptable to Administrative Agent, any
uninsured final judgment against Borrower,  Guarantor or ACRC Warehouse Holdings
LLC that, with other outstanding uninsured final judgments, undischarged,
against Borrower, Guarantor or ACRC Warehouse Holdings LLC exceeds in the
aggregate (i) $250,000.00 with respect to Borrower, and (ii) $15,000,000.00 with
respect to each of Guarantor and ACRC Warehouse Holdings LLC;

 

(i)                                     without the Administrative Agent’s prior
written consent (which the Administrative Agent may withhold in its sole and
absolute discretion), a Change of Control shall have occurred;

 

(j)                                    the occurrence of one or more ERISA
Events that have resulted in, or would reasonably be expected to result in, an
increase in liability of the Guarantor or ACRC Warehouse Holdings LLC in excess
of $15,000,000.00, or the Borrower in excess of $1,000,000.00;

 

(k)                                 at any time, for any reason the Guarantor or
Borrower repudiates or revokes its obligations under any Loan Document;

 

(l)                                     a default beyond any applicable notice
or grace period under any of the other Loan Documents, or, in the event that no
applicable notice or grace period or no right to exercise rights or remedies
without a notice or grace period is referenced in such other Loan Document, and
such default continues for a period of thirty (30) days after the earliest of
(i) receipt by Borrower of Notice of such default from Administrative Agent,
(ii) receipt by Administrative Agent of Notice of such default from Borrower, or
(iii) the date Borrower acquires notice, actual knowledge or Borrower’s
Knowledge thereof;

 

(m)                             any security interest or other Lien purported to
be created by the Loan Documents (i) shall cease to be in full force and effect
in any material respect, (ii) other than by reason of an act or omission by the
Administrative Agent or a Lender, shall cease to give the Administrative Agent
the Liens, rights, powers and privileges purported to be created and granted
hereunder and under the other Loan Documents (including a perfected first
priority security interest in, and Lien on, all of the Collateral and all of the
collateral under the Pledge Agreement in favor of the Administrative Agent), or
(iii) shall be asserted by Borrower or the Guarantor not to be a valid,
perfected, first priority security interest in or Lien on the Collateral or the
collateral granted to the Administrative Agent pursuant to the Pledge Agreement;

 

40

--------------------------------------------------------------------------------


 

(n)                                 Guarantor shall breach any of its covenants
or other obligations set forth in the Guaranty after any applicable cure
periods, or there shall otherwise be an event of default under the Guaranty; or

 

(o)                                 (i) Borrower purports to disavow any of the
Obligations or contests the validity or enforceability of any Loan Documents or
any of the security interests granted therein, (ii) Guarantor purports to
disavow its obligations under the Guaranty or contests the validity or
enforceability of the Guaranty, or (iii) Administrative Agent’s security
interest on behalf of the Lenders in any portion of the Collateral becomes
unenforceable or otherwise ineffective, unperfected or of a lower priority than
a first priority security interest.

 

9.2                               Cure Rights Regarding Section 8.  In the event
that any breach of a representation, warranty, covenant or agreement pursuant to
Section 8 with respect to a particular Pledged Loan would, upon the passage of
the thirty (30) day cure period set forth in Section 9.1(c) or otherwise,
constitute an Event of Default, Borrower shall be entitled, within thirty (30) 
after the earliest of (i) receipt by Borrower of Notice of such breach from
Administrative Agent, (ii) receipt by Administrative Agent of Notice of such
breach from Borrower, or (iii) the date Borrower acquires notice, actual
knowledge or Borrower’s Knowledge of such breach, to repay all Warehousing
Advances made with respect to such Pledged Loan and all interest accrued
thereon; and upon such payment and Borrower’s written agreement to request no
further Warehousing Advances with respect to such Pledged Loan, any such breach
and any Event of Default that may have resulted from such breach shall be deemed
to have never occurred.

 

9.3                               Written Waivers.  If a Default or Event of
Default is waived in accordance with the terms of this Agreement, as evidenced
by a written instrument executed by an authorized officer of the Administrative
Agent, the Default or Event of Default so waived shall be deemed to have never
occurred.

 

9.4                               Remedies.

 

(a)                                 If an Event of Default described in
Section 9.l(f) or (g) occurs with respect to Borrower, the Commitments will
automatically terminate and the unpaid principal amount of and accrued interest
on the Warehousing Notes and all other Obligations will automatically become due
and payable, without presentment, demand or other notice or requirements of any
kind, all of which Borrower expressly waives.

 

(b)                                 If any other Event of Default occurs,
Administrative Agent may, or at the direction of Required Lenders shall, by
Notice to Borrower, terminate the Commitments and declare the Obligations to be
immediately due and payable.

 

(c)                                  If any Event of Default occurs,
Administrative Agent may, or at the direction of Required Lenders shall, also
take any of the following actions:

 

(1)                                 Foreclose upon or otherwise enforce its
security interest in any Lien on the Collateral in any manner permitted by Law
or provided for in the Loan Documents.

 

(2)                                 Notify all obligors under any of the
Collateral that the Collateral has been assigned to Administrative Agent on
behalf of Lenders (or to another Person designated

 

41

--------------------------------------------------------------------------------


 

by Lenders) and that all payments on that Collateral are to be made directly to
Administrative Agent (or such other Person); settle, compromise or release, in
whole or in part, any amounts any obligor or other Person owes on or with
respect to any of the Collateral on terms acceptable to Administrative Agent;
enforce payment and prosecute any action or proceeding involving any of the
Collateral; and, where any Collateral is in default, foreclose on and enforce
any Liens securing that Collateral in any manner permitted by Law and sell any
property acquired as a result of those enforcement actions.

 

(3)                                 Prepare and submit for filing Uniform
Commercial Code amendment statements evidencing the assignment to Administrative
Agent for the benefit of Lenders or its designee of any Uniform Commercial Code
financing statement filed in connection with any item of Collateral.

 

(4)                                 Act, or contract with a third party to act,
at Borrower’s expense, as servicer or subservicer of Collateral requiring
servicing, and perform all obligations required under any Collateral.

 

(5)                                 Require Borrower  to assemble  and make
available to Administrative Agent the Collateral, and all related books and
records at a place designated by Administrative Agent.

 

(6)                                 Subject to any applicable rights of third
parties, enter onto property where any Collateral or related books and records
are located and take possession of those items with or without judicial process,
and obtain access to Borrower’s data processing equipment, computer hardware and
software relating to the Collateral and use all of the foregoing and the
information contained in the foregoing in any manner Administrative Agent deems
necessary for the purpose of enforcing its rights under this Agreement and any
other Loan Document.

 

(7)                                 Before the disposition of the Collateral,
prepare it for disposition in any manner and to the extent Administrative Agent
deems appropriate.

 

(8)                                 Exercise all rights and remedies of a
secured creditor under the Uniform Commercial Code of the State of New York or
other applicable Law, including selling or otherwise disposing of all or any
portion of the Collateral at one or more public or private sales, whether or not
the Collateral is present at the place of sale, for cash or credit or future
delivery, on terms and conditions and in the manner as Administrative Agent may
determine.  Borrower waives any right it may have to prior notice of the sale of
all or any portion of the Collateral, to the fullest extent allowed by
applicable Law.  If notice is required under applicable Law, Administrative
Agent will give Borrower not less than ten (10) days’ notice of any public sale
or of the date after which any private sale may be held.  Borrower agrees that
ten (10) days’ notice is reasonable notice.  Administrative Agent may, without
notice or publication, adjourn any public or private sale one or more times by
announcement at the time and place fixed for the sale, and the sale may be held
at any time or place announced at the adjournment.  In the case of a sale of all
or any portion of the Collateral on credit or for future delivery, the
Collateral sold on those terms may be retained by Administrative Agent until the
purchaser pays the selling price or takes possession of the Collateral.  Neither
Administrative Agent nor any Lender shall have any liability to Borrower if a
purchaser fails to pay for or take possession of Collateral sold on those

 

42

--------------------------------------------------------------------------------


 

terms, and in the case of any such failure, Administrative Agent may sell the
Collateral again upon notice complying with this Section.

 

(9)                                 Instead of or in conjunction with exercising
the power of sale authorized by Section 9.4(c)(l) and (8), Administrative Agent
may proceed by suit at law or in equity to collect all amounts due on the
Collateral, or to foreclose Administrative Agent’s Lien on and sell all or any
portion of the Collateral pursuant to a judgment or decree of a court of
competent jurisdiction.

 

(10)                          Proceed against Borrower on the Warehousing Notes,
against Guarantor under the Guaranty, or against the collateral under the Pledge
Agreement, or enforce any other rights and remedies under this Agreement or any
other Loan Document, or any combination of any one or more of the foregoing.

 

(11)                          Retain all excess proceeds from the sale or other
disposition of the Collateral (“Liquidation Proceeds”), and apply them to the
payment of the Obligations under Section 9.4.

 

(d)                                 Neither Administrative Agent nor any Lender
shall incur any liability as a result of the commercially reasonable sale or
other disposition of all or any portion of the Collateral at any public or
private sale or other disposition.  Borrower waives (to the fullest extent
permitted by Law) any claims it may have against Administrative Agent or any
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at a private sale was less than the price that Administrative
Agent or any Lender might have obtained at a public sale, or was less than the
aggregate amount of the outstanding Warehousing Advances, accrued and unpaid
interest on those Warehousing Advances, and unpaid fees, even if Administrative
Agent or any Lender accepts the first offer received and does not offer the
Collateral to more than one offeree.  Borrower agrees that any sale of
Collateral or any other disposition of Collateral arranged by Administrative
Agent or any Lender, after the occurrence and during the continuation of an
Event of Default, will be deemed to have been made in a commercially reasonable
manner.  Borrower acknowledges that Mortgage Loans are collateral of a type that
is the subject of widely distributed standard price quotations, and Borrower
agrees that Administrative Agent may purchase Pledged Loans at a customarily
held private sale of such Collateral.

 

(e)                                  Borrower specifically waives and releases
(to the fullest extent permitted by Law) any equity or right of redemption, stay
or appraisal that Borrower has or may have under any rule of law or statute now
existing or adopted after the date of this Agreement, and any right to require
Administrative Agent or any Lender to (i) proceed against any Person,
(ii) proceed against or exhaust any of the Collateral or pursue its rights and
remedies against the Collateral in any particular order, or (iii) pursue any
other remedy within its power.  Neither Administrative Agent nor any Lender is
required to take any action to preserve any rights of Borrower against holders
of mortgages having priority to the Lien of any Mortgage or Security Agreement
included in the Collateral, or to preserve Borrower’s rights against other prior
parties.

 

(f)                                   Administrative Agent and/or Lenders may,
but are not obligated to, advance any sums or do any act or thing necessary to
uphold or enforce the Lien and priority of,

 

43

--------------------------------------------------------------------------------


 

or the security intended to be afforded by, any Mortgage or Security Agreement
included in the Collateral, including payment of delinquent taxes or assessments
and insurance premiums.  All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Administrative
Agent or any Lender in exercising any right, power or remedy conferred by this
Agreement, or in the enforcement of this Agreement, together with interest on
those amounts at the Default Rate, from the time paid by Administrative Agent or
any Lender until repaid by Borrower, are deemed to be principal outstanding
under this Agreement and the Warehousing Notes.

 

(g)                                  No failure or delay on the part of
Administrative Agent or any Lender to exercise any right, power or remedy
provided in this Agreement or under any other Loan Document, at law or in
equity, will operate as a waiver of that right, power or remedy.  No single or
partial exercise by Administrative Agent or any Lender of any right, power or
remedy provided under this Agreement or any other Loan Document, at law or in
equity, precludes any other or further exercise of that right, power, or remedy
by Administrative Agent or any Lender, or Administrative Agent’s or any Lender’s
exercise of any other right, power or remedy.  Without limiting the foregoing,
Borrower waives all defenses based on the statute of limitations to the fullest
extent permitted by Law.  The remedies provided in this Agreement and the other
Loan Documents are cumulative and are not exclusive of any remedies provided at
law or in equity.

 

(h)                                 Upon the occurrence and during the
continuation of an Event of Default, subject to any third party license
restrictions, Borrower grants Administrative Agent and Lenders a license or
other right to use, without charge, Borrower’s computer programs, other
programs, labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks, service marks and advertising matter, or any property
of a similar nature, as it pertains to the Collateral, in advertising for sale
and selling any of the Collateral and Borrower’s rights under all licenses and
all other agreements related to the foregoing inure to Administrative Agent’s
and each Lender’s benefit until the Obligations are paid in full.

 

9.5                               Application of Proceeds.  Administrative Agent
may apply the proceeds of any sale, disposition or other enforcement of
Administrative Agent’s Lien on all or any portion of the Collateral to the
payment of the Obligations in the order Administrative Agent determines in its
sole discretion (subject to the terms of Section 10.11(d) and (e)).  From and
after the indefeasible payment to Administrative Agent and Lenders of all of the
Obligations, any remaining proceeds of the Collateral will be paid to Borrower,
or to its successors or assigns, or as a court of competent jurisdiction may
direct.  If the proceeds of any sale, disposition or other enforcement of the
Collateral are insufficient to cover the costs and expenses of that sale,
disposition or other enforcement and payment in full of all Obligations,
Borrower is liable for the deficiency (jointly and severally with Guarantor, to
the extent provided in the Guaranty).

 

9.6                               Administrative Agent Appointed
Attorney-in-Fact.  Effective upon and during the continuation of an Event of
Default, Borrower appoints Administrative Agent its attorney-in-fact, with full
power of substitution, for the purpose of carrying out the provisions of this
Agreement, the Warehousing Notes and the other Loan Documents and taking any
action and executing any instruments that Administrative Agent deems necessary
or advisable, to accomplish that purpose.  Borrower’s appointment of
Administrative Agent as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing,

 

44

--------------------------------------------------------------------------------


 

Administrative Agent may give notice of its Lien on the Collateral to any
Person, either in Borrower’s name or in its own name, endorse all Pledged Loans
payable to the order of Borrower, prepare and submit for filing Uniform
Commercial Code amendment statements with respect to any Uniform Commercial Code
financing statements filed in connection with any item of Collateral or receive,
endorse and collect all checks made payable to the order of Borrower
representing payment on account of the principal of or interest on, or the
proceeds of sale of, any of the Pledged Loans and give full discharge for those
transactions.

 

9.7                               Right of Set-Off.  Borrower hereby grants to
Administrative Agent and each Lender, and each of their respective Affiliates
and Subsidiaries, a continuing lien, security interest and right of setoff as
security for all Obligations to Administrative Agent and each Lender, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody safekeeping
or control of Administrative Agent or any Lender, or any of their Affiliates or
Subsidiaries and their respective successors and assigns or in transit to any of
them, other than third-party custodial, escrow or other trust accounts
maintained by Borrower at Administrative Agent or any Lender or any of their
respective Affiliates or Subsidiaries.  At any time upon or after the occurrence
and during the continuation of an Event of Default, without demand or notice
(any such notice being expressly waived by Borrower), Administrative Agent or
any Lender or any of their respective Affiliates or Subsidiaries may set off the
same or any part thereof and apply the same to the Obligations even though
unmatured and regardless of the adequacy of any other collateral securing the
Loan.  ANY AND ALL RIGHTS TO REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY
OF THEIR AFFILIATES OR SUBSIDIARIES TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH NON-CUSTODIAL, NON-ESCROW, NON-TRUST
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

9.8                               Right to Freeze.  The Administrative Agent and
each of the Lenders shall also have the right, at their respective option, upon
the occurrence and during the continuation of any Event of Default, to freeze,
block or segregate any such deposits, balances and other sums of the Borrower so
that the Borrower may not access, control or draw upon the same; provided,
however, that such right to block, freeze or segregate any such deposits shall
not apply to any property or deposit of escrow monies being held on behalf of
the obligors under Pledged Loans or on behalf of other third parties that are
not Affiliates of the Borrower.

 

10.                               THE ADMINISTRATIVE AGENT AND THE LENDERS

 

10.1                        Appointment of Administrative Agent.  Each Lender
hereby irrevocably designates and appoints Bank of America, N.A.  as
administrative agent of such Lender to act as specified herein and in the other
Loan Documents, and each such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions, exercise such powers and perform such
duties as are expressly delegated to or conferred upon the Administrative Agent
by the terms of this Agreement and the other Loan Documents, together with such
actions and other powers as are reasonably incidental thereto.  The
Administrative Agent agrees to act as such upon the express conditions contained
in this Article 10.  The Administrative Agent shall not have any

 

45

--------------------------------------------------------------------------------


 

duties or responsibilities except those expressly set forth herein or in the
other Loan Documents, nor shall it have any fiduciary relationship with, or
fiduciary duty to, any Lender, and no implied covenants, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Administrative Agent.  The provisions of this
Article 10 (other than those provisions specifically conferring a benefit or
right in favor of Borrower) are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor Guarantor shall have any
rights as a third party beneficiary of any of the provisions hereof, or have any
obligations with respect thereto (other than those provisions specifically
creating an obligation of Borrower or Guarantor).

 

10.2                        Administration of Loan by Administrative Agent.

 

(a)                                 The Administrative Agent shall be
responsible for administering the Loan on a day-to-day basis.  In the exercise
of such administrative duties, the Administrative Agent shall use the same
diligence and standard of care that is customarily used by the Administrative
Agent with respect to similar loans held by the Administrative Agent solely for
its own account.

 

(b)                                 Each Lender delegates to the Administrative
Agent the full right and authority on its behalf to take the following actions
in connection with its administration of the Loan:

 

(1)                                 to fund each Warehousing Advance in
accordance with the provisions of the Loan Documents;

 

(2)                                 to receive all payments of principal,
interest, fees and other charges paid by, or on behalf of, Borrower or Guarantor
and, except for fees and reimbursements or advances to which the Administrative
Agent is entitled pursuant to the Loan Documents or otherwise, to distribute all
such funds to the respective Lenders as provided for hereunder;

 

(3)                                 to keep and maintain complete and accurate
files and records of all material matters pertaining to the Loan, and make such
files and records available for inspection and copying by each Lender and its
respective employees and agents, at such Lender’s expense, during normal
business hours upon reasonable prior notice to the Administrative Agent; and

 

(4)                                 to do or omit doing all such other actions
as may be reasonably necessary or incident to the implementation, administration
and servicing of the Loan and the rights and duties delegated hereinabove.

 

10.3                        Exculpatory Provisions.

 

(a)                                 Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations to the Lenders
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied covenants, duties,
responsibilities, obligations or liabilities regardless of whether a Default has
occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in

 

46

--------------------------------------------------------------------------------


 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and (iii) shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 Liability of Administrative Agent.  Neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be liable to the Lenders for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction, including, but not limited to, any actions taken or not taken by
it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary) or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances.

 

(c)                                  Responsibility of Administrative Agent. 
Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys, attorneys-in-fact or Affiliates shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any recital, statement,
representation or warranty made by the Borrower or Guarantor or any of their
officers or agents contained in this Agreement or the other Loan Documents or in
any certificate or other document delivered in connection therewith; (ii) the
performance or observance of any of the covenants or agreements contained in, or
the conditions of, this Agreement or the other Loan Documents; (iii) the state
or condition of any properties of the Borrower or any other obligor hereunder
constituting Collateral for the Obligations of the Borrower hereunder, or any
information contained in the books or records of the Borrower; (iv) the
validity, enforceability, collectability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) the validity, attachment,
priority or perfection of any lien securing or purporting to secure the
Obligations or the value or sufficiency of any of the Collateral.

 

(d)                                 Delegation of Duties.  The Administrative
Agent may perform any and all of its duties under this Agreement and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties to the Lenders and exercise its rights and powers by or through their
respective Affiliates.  The exculpatory provisions of this Article shall apply
to any such sub-agent and to the Affiliates of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

47

--------------------------------------------------------------------------------


 

10.4                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Warehousing Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender to the making of such
Warehousing Advance.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of the taking or failing to take any such action. 
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with any written request of the Required Lenders, and each such
request of the Required Lenders, and any action taken or failure to act by
Administrative Agent pursuant thereto shall be binding upon all of the Lenders;
provided, however, that Administrative Agent shall not be required in any event
to act, or to refrain from acting, in any manner which is contrary to the Loan
Documents or to applicable Law.

 

10.5                        Notice of Default.   The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has actual knowledge of the
same or has received Notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
obtains such actual knowledge or receives such a notice, the Administrative
Agent shall endeavor to give prompt notice thereof to each of the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders. 
Unless and until the Administrative Agent shall have received such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Lenders.

 

10.6                        Lenders’ Credit Decisions.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based on the financial statements prepared by the Borrower
and Guarantor and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Borrower
and Guarantor and has made its own decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it has received copies
of all of the Loan Documents and any other information or documentation it has
requested, and that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to

 

48

--------------------------------------------------------------------------------


 

make its own credit decisions in determining whether or not conditions precedent
to making any Warehousing Advance hereunder have been satisfied and in taking or
not taking any action under this Agreement and the other Loan Documents.  Each
Lender expressly acknowledges that is has relied upon its own legal counsel in
its consideration of its decision to enter into this Agreement and the other
Loan Documents and will so rely in regard to the implementation of the
transaction contemplated hereby and thereby and that it does not have any
lawyer-client relationship with Administrative Agent’s counsel or counsels to
any other Lenders with respect thereto.

 

10.7                        Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent, ratably in proportion to their respective Commitment
Percentages, for (i) any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under this
Agreement or the other Loan Documents, (ii) any other expenses incurred by the
Administrative Agent on behalf of the Lenders in connection with the
preparation, execution, deliver, administration, amendment, waiver and/or
enforcement of this Agreement and the other Loan Documents, and (iii) any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
other document delivered in connection therewith or any transaction contemplated
thereby, or the enforcement of any of the terms hereof or thereof, provided that
no Lender shall be liable for any of the foregoing to the extent that they arise
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.   If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

 

10.8                        Administrative Agent in its Individual Capacity. 
With respect to its Commitment as a Lender, and the Warehousing Advances made by
it and the Warehousing Note issued to it, the Administrative Agent shall have
the same rights and powers hereunder and under any other Loan Document as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  The
Administrative Agent and its subsidiaries and affiliates may accept deposits
from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Borrower or any
subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

10.9                        Successor Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (unless a Default or
Event of Default has occurred) such consent not to be unreasonably withheld,
conditioned or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders with consent of Borrower (if applicable as provided above) and
shall have accepted such appointment within thirty (30) days after the

 

49

--------------------------------------------------------------------------------


 

retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent with
the consent of Borrower (if applicable as provided above).  Upon the acceptance
of a successor’s appointment as the Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.2 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

10.10                 Duties in the Case of Enforcement.  If one or more Events
of Default have occurred and is continuing, and whether or not any of the
Obligations have been accelerated, the Administrative Agent shall, at the
request, or may, upon the consent, of the Required Lenders, and provided that
the Lenders have given to the Administrative Agent such additional indemnities
and assurances against expenses and liabilities as the Administrative Agent may
reasonably request, proceed to enforce the provisions of this Agreement and the
other Loan Documents respecting the foreclosure of mortgages, the sale or other
disposition of all or any part of the Collateral and the exercise of any other
legal or equitable rights or remedies as it may have hereunder or under any
other Loan Document or otherwise by virtue of applicable Law, or to refrain from
so acting if similarly requested by the Required Lenders.  The Administrative
Agent shall be fully protected in so acting or refraining from acting upon the
instruction or with the consent of the Required Lenders, and such instruction or
consent shall be binding upon all the Lenders.  The Required Lenders may direct
the Administrative Agent in writing as to the method and the extent of any such
foreclosure, sale or other disposition or the exercise of any other right or
remedy, and the Lenders hereby agree to indemnify and hold the Administrative
Agent harmless from all costs and liabilities incurred in respect of all actions
taken or omitted in accordance with such direction, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction would constitute a violation of the obligations
undertaken by the Administrative Agent and/or Lenders under the Loan Documents
or of any Law applicable to the Administrative Agent, or would be commercially
unreasonable in any applicable jurisdiction.  The Administrative Agent may, in
its discretion but without obligation, in the absence of direction from the
Required Lenders, take such interim actions as it believes necessary to preserve
the rights of the Lenders hereunder and in and to any Collateral securing the
Obligations, including but not limited to petitioning a court for injunctive
relief, appointment of a receiver or preservation of the proceeds of any
Collateral.  Each of the Lenders

 

50

--------------------------------------------------------------------------------


 

acknowledges and agrees that no individual Lender may separately enforce or
exercise any of the provisions of any of the Loan Documents, other than through
the Administrative Agent.

 

10.11                 Respecting Loans and Payments.

 

(a)                                 Procedures for Loans.

 

(1)                                 Administrative Agent shall give written
notice to each Lender of Administrative Agent’s receipt of each Warehousing
Advance Request by facsimile transmission, e-mail, hand delivery or overnight
courier, on the same day as received from the Borrower.  Each such notice shall
be accompanied by a written summary of the request for a Loan and shall specify
(i) the date on which Borrower desires the Warehousing Advance be funded,
(ii) the aggregate amount of the requested Warehousing Advance, and (iii) each
Lender’s Commitment Percentage of the requested Warehousing Advance.  Each
Lender shall, before 12:00 p.m.  on the date set forth in any such request for a
Warehousing Advance, make available to Administrative Agent, at an account to be
designated by Administrative Agent at Bank of America, N.A., in same day funds,
each Lender’s Commitment Percentage of the requested Warehousing Advance.  After
Administrative Agent’s receipt of such funds and upon Administrative Agent’s
determination that the applicable conditions to making the requested Warehousing
Advance have been fulfilled, Administrative Agent shall make such funds
available to Borrower as provided in this Agreement.

 

(2)                                 Notwithstanding clause (1) above, unless the
Administrative Agent shall have been notified by any Lender prior to the date on
which a Warehousing Advance is to be made to the Borrower that such Lender does
not intend to make available to the Administrative Agent such Lender’s ratable
portion of the requested Warehousing Advance, the Administrative Agent may
assume that such Lender will make such amount available to the Administrative
Agent on such date and the Administrative Agent may, in its sole discretion
(provided that the other applicable conditions to making the requested
Warehousing Advance have been fulfilled), but shall not be obligated to, make
available to the Borrower a corresponding amount on the date of such Warehousing
Advance (the “Corresponding Amount”).  The Lender shall reimburse the
Administrative Agent in same day funds for any such Corresponding Amount by
12:00 p.m. on the same day that the Administrative Agent makes available to
Borrower such Corresponding Amount.  If such Corresponding Amount is not in fact
reimbursed to the Administrative Agent, the Administrative Agent may, in its
unrestricted discretion, by providing written notice to such Lender, deem such
Lender a Delinquent Lender for all purposes under this Agreement and the
Administrative Agent shall be entitled to such rights and remedies against such
Lender as set forth in Section 10.12.  In addition to any rights or remedies to
which the Administrative Agent may be entitled under Section 10.12, in the event
that such Lender reimburses the Administrative Agent for Corresponding Amount on
the same day that the Administrative Agent makes available to Borrower such
Corresponding Amount, but later than 12:00 p.m. on such date, then the Lender
shall also pay to the Administrative Agent a late intraday reimbursement charge
in an amount to be assessed by the Administrative Agent equal to the amount
charged by the Administrative Agent from time to time in other substantially
similar circumstances not to exceed (x) the product of such Corresponding Amount
times the Default Rate, (y) divided by 360.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Nature of Obligations of Lenders.  The
obligations of the Lenders hereunder are several and not joint.  Failure of any
Lender to make available its Commitment Percentage of any requested Warehousing
Advance hereunder shall not result in any other Lender becoming obligated to
advance more than its Commitment Percentage of any Warehousing Advance or of the
Loan, nor shall such failure release or diminish the obligations of any other
Lender to fund its Commitment Percentage provided herein.

 

(c)                                  Payments to Administrative Agent.  All
payments of principal of and interest on the Loans shall be made to the
Administrative Agent by the Borrower or any other obligor or Guarantor for the
account of the Lenders in immediately available funds as provided in the
Warehousing Notes and this Agreement.   The Administrative Agent agrees to use
commercially reasonable efforts to distribute promptly to each Lender, on the
same Business Day upon which each such payment is made if possible, such
Lender’s Commitment Percentage of each such payment in immediately available
funds, excluding Liquidation Proceeds, which shall be distributed in accordance
with Section 10.11(d).   Each payment to the Administrative Agent under the
first sentence of this subsection shall constitute a payment by the Borrower to
each Lender in the amount of such Lender’s Commitment Percentage of such
payment, and any such payment to the Administrative Agent shall not be
considered outstanding for any purpose after the date of such payment by the
Borrower to the Administrative Agent without regard to whether or when the
Administrative Agent makes distribution thereof as provided above.  If any
payment received by the Administrative Agent from the Borrower is insufficient
to pay both all accrued interest and all principal then due and owing, the
Administrative Agent shall first apply such payment to all outstanding interest
until paid in full and shall then apply the remainder of such payment to all
principal then due and owing, and shall distribute the payment to each Lender
accordingly.

 

(d)                                 Distribution of Liquidation Proceeds. 
Subject to the terms and conditions hereof, the Administrative Agent shall
distribute all Liquidation Proceeds in the order and manner set forth below:

 

First:                                                                     To
the Administrative Agent, towards any fees and any expenses for which the
Administrative Agent is entitled to reimbursement under this Agreement or the
other Loan Documents not theretofore paid to the Administrative Agent.

 

Second:                                                    To all applicable
Lenders in accordance with their proportional share based upon their respective
Commitment Percentages (except with respect to any such amounts which the
Lenders have agreed to allocate among themselves otherwise) until all Lenders
have received any outstanding fees and have been reimbursed for all expenses
payable by Borrower under the Loan Documents and not theretofore paid and which
such Lenders have previously paid to the Administrative Agent.

 

Third:                                                               To all
Lenders in accordance with their proportional share based upon their respective
Commitment Percentages until all Lenders have been paid in full all principal
and interest due to such Lenders

 

52

--------------------------------------------------------------------------------


 

under the Loan, with each Lender applying such proceeds for purposes of this
Agreement first against the outstanding principal balance due to such Lender
under the Loan and then to accrued and unpaid interest due under the Loan.

 

Fourth:                                                        To BofA in
respect of any payments payable by Borrower under any Hedging Arrangements to
which it is a counterparty with Borrower, or under any overdrafts of Borrower it
has honored, or any ACH exposure it has to Borrower.

 

Fifth:                                                                  To all
applicable Lenders in accordance with their proportional share based upon their
respective Commitment Percentages until all Lenders have been paid in full all
other amounts due to such Lenders under the Loan and the Obligations, including
any costs and expenses incurred directly by such Lenders to the extent such
costs and expenses are reimbursable to such Lenders by the Borrower under the
Loan Documents.

 

Sixth:                                                                To the
Borrower or such third parties as may be entitled to claim Liquidation Proceeds.

 

(e)                                  Adjustments.  If, after Administrative
Agent has paid each Lender’s proportionate share of any payment received or
applied by Administrative Agent in respect of the Loan, that payment is
rescinded or must otherwise be returned or paid over by Administrative Agent,
whether pursuant to any bankruptcy or insolvency law, sharing of payments clause
of any loan agreement or otherwise, such Lender shall, at Administrative Agent’s
request, promptly return its proportionate share of such payment or application
to Administrative Agent, together with the Lender’s proportionate share of any
interest or other amount required to be paid by Administrative Agent with
respect to such payment or application.

 

(f)                                   Setoff; Sharing of Payments by Lenders.

 

(1)                                 If an Event of Default shall have occurred,
each Lender and each of their respective Affiliates and Subsidiaries is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate or Subsidiaries to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement whether such obligations may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates and Subsidiaries under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates and
Subsidiaries may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

53

--------------------------------------------------------------------------------


 

(2)                                 If any Lender shall, by virtue of any right
of setoff or counterclaim or otherwise, obtain payment in respect of the
Obligations evidenced by its Warehousing Note or other obligations hereunder
resulting in such Lender’s receiving any amount in excess of its ratable portion
(based on Commitment Percentages) of the payments received by all of the Lenders
with respect to the Warehousing Notes held by all of the Lenders, then such
Lender shall (a) notify the Administrative Agent of such fact, and (b) purchase
(for cash at face value) participations in the Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Obligations, provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Obligations to any Assignee or Participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower or Guarantor rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(g)                                  Distribution by Administrative Agent.  If,
in the opinion of the Administrative Agent, distribution of any amount received
by it in such capacity hereunder or under the Warehousing Notes or under any of
the other Loan Documents might involve any liability, it may refrain from making
distribution until its right to make distribution shall have been adjudicated by
a court of competent jurisdiction or has been resolved by the mutual consent of
all Lenders.  In addition, the Administrative Agent may request full and
complete indemnity, in form and substance satisfactory to it, prior to making
any such distribution.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over to the same in such manner and to such
Persons as shall be determined by such court.

 

10.12                 Delinquent Lender.

 

(1)                                 If for any reason any Lender shall
(a) become an Impacted Lender, (b) fail to make available to the Administrative
Agent its pro rata share of any Warehousing Advance in accordance with
Section 10.11(a), or (c) fail or refuse to abide by its obligations under this
Agreement, including, without limitation, its obligation to make available to
Administrative Agent its pro rata share of any expenses or setoff and such
failure or refusal is not cured within ten (10) days after receipt from the
Administrative Agent of written notice thereof (collectively, a “Delinquent
Lender”), then, in addition to the rights and remedies that may be available to
Administrative Agent, other Lenders, the Borrower or any other party at law or
in equity, and not in limitation thereof, (i) such Delinquent Lender’s right to
participate in the administration of, or decision-making rights related to, the
Loan, this Agreement or the other

 

54

--------------------------------------------------------------------------------


 

Loan Documents shall be suspended during the pendency of such failure or
refusal, and (ii) a Delinquent Lender shall be deemed to have assigned any and
all payments due to it from the Borrower or Guarantor, whether on account of the
outstanding Warehousing Advances, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of the outstanding Loan until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of the
outstanding Loan shall have been returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency.  The Delinquent Lender’s decision­ making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon (x) in the case of an Impacted Lender, such Lender no longer
being and Impacted Lender, and (y) in other cases, the payment by the Delinquent
Lender of its Commitment Percentage of any Warehousing Advances, expenses or
setoff as to which it is delinquent, together with interest thereon at the
Default Rate from the date when originally due until the date upon which any
such amounts are actually paid, or with the affirmative consent of the
Administrative Agent, in its discretion.

 

(2)                                 The non-delinquent Lenders shall also have
the right, but not the obligation, in their respective, sole and absolute
discretion, to acquire for no cash consideration (pro rata, based on the
respective Commitment Amounts of those Lenders electing to exercise such right),
the Delinquent Lender’s unfunded Commitment Amount (the “Unfunded Commitment”). 
Upon any such purchase of such Delinquent Lender’s Unfunded Commitment, the
Delinquent Lender’s Commitment with respect to, and interest in, future
Warehousing Advances and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Assumption.  Each
Delinquent Lender shall indemnify Administrative Agent and each non­ delinquent
Lender from and against any and all loss, damage or expenses, including but not
limited to reasonable attorneys’ fees and funds advanced by Administrative Agent
or by any non­ delinquent Lender, on account of a Delinquent Lender’s failure to
timely fund its pro rata share of a Warehousing Advance or to otherwise perform
its obligations under the Loan Documents.

 

(3)                                 In the event that the non-delinquent Lenders
elect not to acquire the Unfunded Commitment, then, so long as there does not
then exist any Default or Event of Default, Borrower may in its sole and
absolute discretion (i) demand that the Delinquent Lender, and upon such demand
the Delinquent Lender shall promptly, assign its Commitment Percentage of the
Loan to an Assignee subject to and in accordance with the provisions of
Section 10.14(a) hereof for a purchase price equal to the aggregate principal
balance of the Loan then owing to the Delinquent Lender plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Delinquent
Lender, or (ii) pay to the Delinquent Lender the aggregate principal balance of
the Loan then owing to the Delinquent Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Delinquent Lender,
whereupon the Delinquent Lender shall no longer be a party hereto and shall no
longer have any rights or obligations hereunder or under any of the other Loan
Documents.  Each of Administrative Agent and the Delinquent Lender shall
reasonably cooperate in effectuating the replacement of such Delinquent Lender
under this Section 10.12(3), but at no time shall the Administrative Agent, such
Delinquent Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Assignee.  The exercise
by Borrower of its rights under this

 

55

--------------------------------------------------------------------------------


 

Section shall be at the sole cost and expense of the Delinquent Lender, and at
no cost or expense of the Borrower (except its own internal costs and expenses),
Administrative Agent or any other Lender.

 

10.13                 Holders.   The Administrative Agent may deem and treat the
payee of any Warehousing Note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment, transfer or endorsement
thereof, as the case may be, shall have been filed with the Administrative
Agent.  Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Warehousing Note shall be conclusive and binding on any subsequent holder,
transferee or endorsee, as the case may be, of such Warehousing Note or of any
note or notes issued in exchange therefor.

 

10.14                 Assignment and Participation.

 

(a)                                 Assignment by Lenders.

 

(1)                                 Any Lender may at any time assign to one or
more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
portion of the Loan at the time owing to it), subject to the following
conditions:

 

(A)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed if such proposed assignee is
an Eligible Assignee, and otherwise to be in the Administrative Agent’s
discretion) shall be required;

 

(B)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (i) an Event of
Default has occurred and is continuing at the time of such assignment, or
(ii) such assignment is to a Lender, an Affiliate of a Lender with a credit
rating no lower than the lesser of (y) investment grade or (z) the credit rating
of the assignor, or an Approved Fund; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written Notice to the Administrative Agent within twenty (20) Business Days
after Borrower receives Notice of such assignment (which Notice of such
assignment expressly indicates that the failure to object within such twenty
(20) Business Day period shall constitute deemed consent of such assignment, and
Borrower shall have received a second Notice at least five (5) Business Days,
and no more than fifteen (15) Business Days prior to the end of such twenty (20)
Business Day period, which such second Notice shall also expressly indicate that
the failure to object within such twenty (20) Business Day period shall
constitute deemed consent to such assignment).

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000 for each assignment, and the
assignee, if

 

56

--------------------------------------------------------------------------------


 

it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

 

(D)                               no such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and

 

(E)                                no such assignment shall be made to a natural
person.

 

(2)                                 Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 10.14(a)(l), from and after the
effective date specified in each Assignment and Assumption, the Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 11.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment) and such
Assignee shall be subject to the terms and conditions of the Loan Documents and
shall expressly assume such terms and conditions in writing.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.14(e).

 

(3)                                 Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Warehousing Note) to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341.  No such pledge
or the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

(b)                                 Certain Representations and Warranties,
Limitations, Covenants.  By executing and delivering an Assignment and
Assumption, the parties to the assignment thereunder confirm to and agree with
each other and the other parties hereto as follows:

 

(1)                                 other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim, the assigning Lender makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
the attachment, perfection or priority of any security interest or mortgage;

 

(2)                                 the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower and its affiliates, related entities or subsidiaries
or any other person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by the Borrower or any other

 

57

--------------------------------------------------------------------------------


 

person primarily or secondarily liable in respect of any of the Obligations or
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;

 

(3)                                 such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements provided by the Borrower and Guarantor as required by the terms of
this Agreement, together with such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption;

 

(4)                                 such assignee will, independently and
without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement;

 

(5)                                 such assignee represents and warrants that
it is an Eligible Assignee if required hereunder;

 

(6)                                 such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof or thereof, together with such
powers as are reasonably incidental thereto;

 

(7)                                 such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender; and

 

(8)                                 such assignee represents and warrants that
it is legally authorized to enter into such Assignment and Assumption.

 

(c)                                  Register.  The Administrative Agent shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the portion of the Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 New Warehousing Notes.  Upon its receipt of
an Assignment and Assumption executed by the parties to such assignment,
together with each Warehousing Note subject to such assignment, the
Administrative Agent shall (i) record the information contained therein in the
Register, and (ii) endeavor to give prompt notice thereof to the Borrower and
the Lenders (other than the assigning Lender).  Within five (5) Business Days
after receipt of such notice, the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent, in exchange for each surrendered
Warehousing Note, a new Warehousing Note to the order of the

 

58

--------------------------------------------------------------------------------


 

Assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Warehousing Note
to the order of the assigning Lender in an amount equal to the amount retained
by it hereunder.  Such new Warehousing Notes shall provide that they are
replacements for the surrendered Warehousing Notes, shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Warehousing Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be substantially in the form of the assigned
Warehousing Notes.  The surrendered Warehousing Notes shall be cancelled and
returned to the Borrower.

 

(e)                                  Participations.  Each Lender may sell
participations to one or more participants (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents; provided that (a) no participant shall be a natural Person
or the Borrower or any of the Borrower’s Affiliates, (b) any such sale or
participation shall not affect the rights and duties of the selling Lender
hereunder to the Borrower, the Administrative Agent, or the other Lenders,
(c) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (d) except during the occurrence and
continuation of an Event of Default, such Participant is not a Competitor;
(e) Borrower’s obligations under this Agreement shall remain unchanged and
Borrower shall continue to deal solely and directly with such Lender in
connection with Borrower’s rights and obligations under this Agreement and the
other Loan Documents, except as provided in Section 3.13, (f) the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of the Loan Documents shall be
the rights to approve waivers, amendments or modifications that would reduce the
principal of or the interest rate on any Warehousing Advances, extend the term
or increase the amount of the Commitment of such Lender as it relates to such
Participant, reduce the amount of any Fees to which such Participant is entitled
or extend any regularly scheduled payment date for principal or interest,
(g) the Administrative Agent shall have given its prior written consent to such
participation (not to be unreasonably withheld or delayed), and (h) Borrower
shall have given its prior written consent to such participation (such consent
not to be unreasonably withheld or delayed) unless (x) an Event of Default has
occurred and is continuing at the time of such sale, or (y) such participation
is to an Affiliate of a Lender with a credit rating equal to the lesser of
(A) investment grade and (B) the credit rating of the participator, or an
Approved Fund.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loan, the Warehousing Advances
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.   For the avoidance of doubt, Administrative Agent shall have no
responsibility for maintaining a Participant Register.

 

59

--------------------------------------------------------------------------------


 

(f)            Disclosure.  Borrower agrees that, subject to compliance with the
requirements of Section 11.15, any Lender may, in connection with exploring or
entering into any assignment or participation under this Section 10.14, disclose
information obtained by such Lender pursuant to this agreement to Assignees or
Participants and potential Assignees and Participants hereunder; provided that
such Assignees or Participants or potential Assignees or Participants shall have
agreed in writing to treat in confidence such information in accordance with the
provisions of Section 11.14.  Notwithstanding the foregoing, no such information
may be shared with Competitors, except following and during the continuation of
an Event of Default.

 

(g)           Ongoing Indemnification.  Any assigning Lender shall retain its
rights to be indemnified pursuant to the terms of this Agreement and the other
Loan Documents with respect to any claims or actions arising prior to the date
of such assignment.

 

10.15      No Assignment by Borrower.  The Borrower may not and shall not assign
or transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of the Administrative Agent and each of the
Lenders.

 

10.16      Amendment, Waiver, Consent, Etc.

 

(a)           Except as otherwise provided herein or as to any term or provision
hereof which provides for the consent or approval only of Administrative Agent,
no term or provision of this Agreement or any other Loan Document may be
changed, waived, discharged or terminated, nor may any consent required or
permitted by this Agreement or any other Loan Document be given, unless such
change, waiver, discharge, termination or consent receives the written approval
of the Required Lenders and, in the case of an amendment to any Loan Document,
the written consent of Borrower and each other applicable party to such Loan
Document.

 

(b)           Notwithstanding the foregoing, the unanimous written approval of
all the Lenders (other than a Delinquent Lender) and the consent of Borrower
shall be required with respect to any proposed amendment, waiver, discharge,
termination, or consent which:

 

(1)           has the effect of, with respect to any Warehousing Advance or
Warehousing Note (a) extending the final scheduled maturity or the date of any
amortization payment (b) reducing the rate or extending the time of payment of
interest or fees thereon, (c) increasing or reducing the principal amount
thereof, or (d) otherwise postponing or forgiving any indebtedness thereunder;

 

(2)           extends the Borrowing Period or Warehousing Maturity Date;

 

(3)           releases or discharges any material portion of the Collateral,
other than in accordance with the express provisions of the Loan Documents;

 

(4)           would result in requiring a Lender to make a Warehousing Advance
against a Mortgage Loan which is not an Eligible Loan;

 

(5)           amends, modifies or waives any provisions of this Section 10.16;

 

60

--------------------------------------------------------------------------------


 

(6)           reduces the percentage specified in the definition of Required
Lenders;

 

(7)           except as otherwise provided in this Agreement, changes the amount
of any Lender’s Commitment or Commitment Percentage; or

 

(8)           releases any guaranty of the Obligations or indemnifications
provided in the Loan Documents;

 

and provided, further, that without the consent of the Administrative Agent, no
amendment, waiver, discharge, termination, or consent shall amend, modify or
waive any provision of this Section 10.16 or any other provisions of any Loan
Document which relates to the rights or obligations of the Administrative Agent.

 

(c)           In the case of any waiver, the Borrower, the Administrative Agent
and each Lender shall be restored to their former position and rights hereunder
and under the outstanding Warehousing Notes, but no such waiver shall extend to
any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

10.17      Deemed Consent or Approval.  With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Required
Lenders or all of the Lenders, as the case may be in accordance with the terms
of this Agreement, or if the Administrative Agent is required hereunder to seek
or desires to seek, the approval of the Required Lenders or all of the Lenders,
as the case may be, prior to undertaking a particular action or course of
conduct, the Administrative Agent in each such case shall provide each Lender
with Notice of any such request for amendment, waiver or consent or any other
requested or proposed action or course of conduct, accompanied by such detailed
background information and explanations as may be reasonably necessary to
determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct, the Administrative Agent may (but shall not
be required to) include in any such notice, printed in capital letters or
boldface type a legend substantially to the following effect.

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE, FAILURE TO RESPOND WITHIN FIVE
(5) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE.”

 

and if the foregoing legend is included by the Administrative Agent in its
communication, a Lender shall be deemed to have approved or consented to such
action or course of conduct for all purposes hereunder if such Lender fails to
object to such action or course of conduct by Notice to the Administrative Agent
within five (5) calendar days of such Lender’s receipt of such notice.

 

10.18      Tax Forms.

 

(a)           (1)           Each Lender, and each holder of a participation
interest herein, that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal

 

61

--------------------------------------------------------------------------------


 

Revenue Code (a “Foreign Lender”) shall deliver to Administrative Agent, upon
executing this Agreement (or upon accepting an assignment or receiving a
participation interest herein), two duly signed completed copies of either IRS
Form W-8BEN-E or IRS Form W-8BEN or any successors thereto (relating to such
Foreign Lender and entitling it to a complete exemption from, or reduction of,
withholding on all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by Borrower pursuant
to this Agreement) or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, U.S. federal withholding Tax, including any exemption pursuant
to Section 881(c) of the Internal Revenue Code.  Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms) as may then be available to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from or reduction of, U.S. federal withholding Taxes in respect of all payments
to be made to such Foreign Lender by Borrower pursuant to the Loan Documents,
(B) promptly notify Administrative Agent of any change in circumstances which
would modify or render invalid any such form or claimed exemption or reduction,
and (C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lenders, and as may be reasonably necessary
(including the re-designation of its lending office, if any) to avoid any
requirement of applicable Laws that Borrower make any deduction or withholding
for Taxes from amounts payable to such Foreign Lender.  If a payment made to a
Lender under any Loan Document would be subject to Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of the preceding sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(2)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to Administrative Agent on
the date when such Foreign Lender ceases to act for its own account with respect
to any portion of any such sums paid or payable, and at such other times as may
be necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. federal
withholding Tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the

 

62

--------------------------------------------------------------------------------


 

Internal Revenue Code with respect to such other parties, to establish that such
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Lender.

 

(3)           Administrative Agent or Borrower may withhold any Taxes required
to be deducted and withheld in accordance with applicable Laws from any payment
under any of the Loan Documents.

 

(b)           Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to Administrative
Agent upon executing this Agreement two duly signed completed copies of IRS
Form W-9, and Administrative Agent shall deliver to Borrower upon execution of
this Agreement two duly signed completed copies of IRS Form W-9.  If such Lender
fails to deliver such forms, then Administrative Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable back-up
withholding imposed by the Internal Revenue Code.

 

(c)           If any Governmental Authority asserts that Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify Administrative Agent therefor, including all penalties and
interest and costs and expenses (including attorneys’ fees) of Administrative
Agent.  The obligation of Lenders under this subsection shall survive the
removal or replacement of a Lender, the payment of all Obligations, the
resignation or replacement of Administrative Agent, and the termination of this
Agreement and/or any other Loan Document.

 

11.          MISCELLANEOUS

 

11.1        Notices.

 

(a)           Except where telephonic or facsimile notice is expressly
authorized by this Agreement, all communications required or permitted to be
given or made under this Agreement (each a “Notice”) must be in writing and must
be sent by personal delivery, overnight courier (with receipt acknowledgment) or
United States certified or registered mail (postage prepaid, return receipt
requested), addressed as follows (or at such other address as may be designated
by it in a Notice to the other):

 

If to Borrower:

ACRC Lender B LLC

 

c/o Ares Management

 

245 Park Avenue, 42nd Floor

 

New York, NY 10167

 

Attention: Real Estate Legal Department and Capital Markets

 

Tel: 646-259-4842

 

Fax: 310-388-3041

 

 

 

And,

 

63

--------------------------------------------------------------------------------


 

 

ACRC Lender B LLC

 

c/o Ares Management

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, CA 90067

 

Attention: Chief Accounting Officer

 

Tel: 310-201-4100

 

Fax: 310-203-8820

 

 

With a copy to

Latham & Watkins LLP

 

885 Third Avenue

 

New York, NY 10022

 

Attention: Loren N. Finegold, Esq.

 

Tel: 212-906-1327

 

Email: Loren.Finegold@lw.com

 

 

If to Guarantor:

Ares Commercial Real Estate Corporation

 

c/o Ares Management

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, CA 90067

 

Attention: Chief Accounting Officer

 

Tel: 310-201-4100

 

Fax: 310-203-8820

 

 

 

And,

 

 

 

Ares Commercial Real Estate Corporation

 

c/o Ares Management

 

245 Park Avenue, 42nd Floor

 

New York, NY 10167

 

Attention: Real Estate Capital Markets & Legal Department

 

Tel: 646-259-4842

 

Fax: 310-388-3041

 

 

If to Administrative Agent:

Bank of America, N.A.

 

225 Franklin Street, 2nd Floor

 

Mail stop: MA1-225-02-04

 

Boston, MA 02110

 

Attention: Andrew Blomstedt, Senior Vice President

 

Tel: 617-346-3491

 

Fax: 617-346-5025

 

Email: andrew.blomstedt@baml.com

 

 

With a copy to:

Nutter McClennen & Fish LLP

 

Seaport West

 

155 Seaport Boulevard

 

64

--------------------------------------------------------------------------------


 

 

Boston, MA 02210

 

Attention: Philip R. Rosenblatt, Esq.

 

Tel: 617-439-2806

 

Fax: 617-310-9806

 

Email: prosenblatt@nutter.com

 

 

If to a Lender:

To the address for such Lender specified on Exhibit I

 

All periods of Notice will be measured from the date of delivery if delivered
personally or by facsimile, from the first Business Day after the date of
sending if sent by overnight courier or from four (4) days after the date of
mailing if sent by United States mail, certified or registered, return receipt
requested, except that Notices to Administrative Agent under Article 2 shall be
deemed to have been given only when actually received or rejected by
Administrative Agent.  Notices delivered through electronic communications to
the extent provided in subsections (b) and (c) below, shall be effective as
provided in such subsections (b) and (c).

 

(b)           Borrower and Administrative Agent agree that Borrower’s Approval
Requests, Warehousing Advance Requests, shipping requests, wire transfer
instructions, security delivery instructions and other routine communications
concerning the Loan and the Collateral may be transmitted to Administrative
Agent by e-mail (with telephonic confirmation) or by facsimile (with telephonic
confirmation) and those documents, when so transmitted to Administrative Agent
shall have the same force and effect as personal delivery of the originals
thereof and shall be deemed received the same day.

 

(c)           Notices and other communications to Lenders also may be delivered
or furnished by electronic communication (including e-mail) pursuant to
procedures approved by the Administrative Agent and Borrower.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

(d)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(e)           Each party may change its address, facsimile or telephone number
or e-mail address for notices and other communications hereunder by Notice to
the other parties hereto.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name,

 

65

--------------------------------------------------------------------------------


 

telephone number, facsimile number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

11.2        Reimbursement of Expenses; Indemnity.

 

(a)           Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly when billed: (i) all the actual and
reasonable out of pocket costs, fees and expenses, including, but not limited
to, costs, fees and expenses (other than legal costs, fees and expenses)
incurred by the Administrative Agent relating to the preparation of the Loan
Documents and incurred by the Administrative Agent relating to any consents,
amendments, waivers, or other modifications to the Loan Documents; (ii) the
reasonable and documented costs, fees, expenses, and disbursements of counsel to
Administrative Agent in connection with the negotiation, preparation, execution,
and administration of the Loan Documents and any consents, amendments, waivers,
or other modifications thereto and any other documents or matters requested by
Borrower; (iii) all other actual and reasonable out of pocket costs, fees and
expenses incurred by Administrative Agent, in connection with the establishment
of the facility, site inspection costs and expenses, and the negotiation,
preparation, and execution of the Loan Documents and any consents, amendments,
waivers, or other modifications thereto and the transactions contemplated
thereby; (iv) all reasonable and documented out of pocket costs, fees and
expenses (including reasonable attorneys’ costs, fees and expenses, which
attorneys may be employees of Administrative Agent or a Lender) and the costs,
fees and expenses of appraisers, brokers, investment bankers or other experts
retained by Administrative Agent and each Lender in connection with the
enforcement of or preservation of rights under any of the Loan Documents against
Borrower, Guarantor or any other Person, or the administration thereof; (v) all
reasonable out-of-pocket costs, fees and expenses (including reasonable
attorney’s costs, fees and expenses) and the costs, fees and expenses of
appraisers, brokers, investment bankers or other experts retained by
Administrative Agent and each Lender, in connection with (x) any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or pursuant to any insolvency or bankruptcy proceedings,
and (y) any litigation, proceeding or dispute arising hereunder except to the
extent arising out of the bad faith, gross negligence, willful misconduct or
material breach of this Agreement or any other Loan Document by the Person
seeking such payment, as finally determined by a court of competent
jurisdiction.  The covenants of this Section shall survive payment or
satisfaction of payment of amounts owing with respect to the Warehousing Notes. 
The amount of all such costs, fees and expenses shall, until paid, bear interest
at the rate applicable to principal hereunder (including the Default Rate) and
be an Obligation secured by any Collateral.

 

(b)           Borrower shall indemnify and hold harmless Administrative Agent,
Lenders and their respective parents, Affiliates, officers, directors,
employees, attorneys, and agents and any permitted subsequent holder of any
Warehousing Note, and all those claiming by, through or under any Lender (each,
an “Indemnified Party”) from and against any and all claims, actions and suits
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages, costs, fees and expenses of every nature and character arising
out of this Agreement or any of the other Loan Documents or the transactions
contemplated hereby (“Damages”) including, without limitation (i) any actual or
proposed use by Borrower of the proceeds of the Loan, (ii) Borrower’s or any of
its Subsidiaries’ entering into, or performing this

 

66

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents, and (iii) with respect to Borrower
and its properties and assets, the violation of any applicable Law, in each case
including, without limitation, the reasonable costs, fees, expenses and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that no Indemnified Party
shall be entitled to indemnification to the extent that the Damages resulted
directly from such Indemnified Party’s (x) acting in bad faith or with willful
misconduct or gross negligence, or (y) material breach of this Agreement or any
other Loan Document.  In litigation, or the preparation therefor, the
Administrative Agent and Lenders shall be entitled to select their own counsel
and, in addition to the foregoing indemnity, Borrower agrees to pay promptly the
reasonable costs, fees and expenses of such counsel.  If, and to the extent that
the obligations of Borrower under this Section 11.2(b) are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
in satisfaction of such obligations which is permissible under applicable Law. 
The provisions of this Section 11.2(b) shall survive the repayment of the Loan
and the termination of the obligations of Administrative Agent and Lenders
hereunder.

 

(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under this Section 11.2 to be paid by it to
the Administrative Agent (or any sub-agent thereof), or any Affiliate of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), or such Affiliate, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed cost, fee, expense or indemnified loss, claim,
damage, liability or related cost, fee or expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Affiliate of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this paragraph are several and
not joint or joint and several.

 

11.3        Financial Information; Covenant Calculations.

 

(a)           All financial statements of Borrower and Guarantor furnished to
Administrative Agent and Lenders under this Agreement must be prepared in
accordance with GAAP, applied on a basis consistent with that applied in
preparing the financial statements as at the end of and for Borrower’s and
Guarantor’s most recent Fiscal Year (except to the extent otherwise required to
conform to changes in GAAP).

 

(b)           Notwithstanding any provision in this Agreement or any of the
other Loan Documents to the contrary, the covenants in Section 7.8 shall be
calculated in accordance with GAAP in effect as of the date of this Agreement,
unless such covenant is amended in a manner reasonably satisfactory to the
affected Person and Administrative Agent, provided that if Borrower or Guarantor
notifies Administrative Agent that such Person wishes to amend any of the
covenants in Section 7.8 in connection with a change in GAAP, Administrative
Agent, Borrower and Guarantor shall cooperate in good faith to effectuate such
amendment, including, without limitation, by seeking the written approval of the
Required Lenders.  All calculations with respect to the defined terms and
covenants in Section 7.8 shall be calculated without duplication.

 

67

--------------------------------------------------------------------------------


 

11.4        Terms Binding Upon Successors; Survival of Representations.  The
terms and provisions of this Agreement are binding upon and inure to the benefit
of Borrower, Administrative Agent, Lenders and their respective successors and
permitted assigns.  All of Borrower’s representations, warranties, covenants and
agreements survive the making of any Warehousing Advance, and except where a
longer period is set forth in this Agreement, remain effective for as long as
the Commitment is outstanding or there remain any Obligations to be paid or
performed.

 

11.5        Governing Law.  THIS AGREEMENT, THE WAREHOUSING NOTES, THE
WAREHOUSING ADVANCES AND OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

11.6        Relationship of the Parties.  This Agreement provides for the making
and repayment of Warehousing Advances by Lenders (in their capacities as
lenders) and Borrower (in its capacity as a borrower), for the payment of
interest on those Warehousing Advances and for the payment of certain fees by
Borrower to Administrative Agent and Lenders.  The relationship between
Administrative Agent and Lenders and Borrower is limited to that of creditor and
secured party on the part of Administrative Agent and Lenders and of debtor on
the part of Borrower.  The provisions of this Agreement and the other Loan
Documents for compliance with financial covenants and the delivery of financial
statements and other operating reports are intended solely for the benefit of
Administrative Agent and Lenders to protect their interest as creditors and
secured parties.  Nothing in this Agreement creates or may be construed as
permitting or obligating Administrative Agent or any Lender to act as a
financial or business advisor or consultant to Borrower, as permitting or
obligating Administrative Agent or any Lender to control Borrower or to conduct
Borrower’s operations, as creating any fiduciary obligation on the part of
Administrative Agent or any Lender to Borrower, or as creating any joint
venture, agency, partnership or other relationship between Administrative Agent
or any Lender and Borrower other than as explicitly and specifically stated in
the Loan Documents.  Borrower acknowledges that it has had the opportunity to
obtain the advice of experienced counsel of its own choice in connection with
the negotiation and execution of the Loan Documents and to obtain the advice of
that counsel with respect to all matters contained in the Loan Documents,
including the waivers of jury trial and of punitive, consequential, special,
exemplary or indirect damages contained in Sections 11.12 and 11.14,
respectively.  Borrower further acknowledges that it is experienced with respect
to financial and credit matters and has made its own independent decisions to
apply to Lenders for credit and to execute and deliver this Agreement.

 

11.7        Severability.  If any provision of this Agreement is declared to be
illegal or unenforceable in any respect, that provision is null and void and of
no force and effect to the extent of the illegality or unenforceability, and
does not affect the validity or enforceability of any other provision of this
Agreement.

 

11.8        Counterparts.  This Agreement and each other Loan Document (other
than the Warehousing Notes) may be executed in any number of counterparts, each
of which shall be

 

68

--------------------------------------------------------------------------------


 

deemed an original, but all of which together shall constitute but one and the
same instrument.  Unless specifically indicated otherwise, delivery by facsimile
or other electronic transmission of an executed counterpart of a signature
page to this Agreement or any other Loan Document shall be effective as delivery
of an original executed counterpart of this Agreement or such other Loan
Document, provided that a manually executed counterpart of such signature
page shall be provided as reasonably practicable thereafter.

 

11.9        Headings/Captions.  The captions or headings in this Agreement and
the other Loan Documents are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Agreement or any other
Loan Document.

 

11.10      Entire Agreement.  This Agreement, the Warehousing Notes and the
other Loan Documents are intended by the parties as the final, complete and
exclusive statement of the transactions evidenced by thereby.  All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement, the Warehousing Notes
and the other Loan Documents, and no party is relying on any promise, agreement
or understanding not set forth in this Agreement, the Warehousing Notes or the
other Loan Documents.

 

11.11      Consent to Jurisdiction.  BORROWER AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON BORROWER BY MAIL AT THE ADDRESS SET FORTH
HEREIN.  BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN
AN INCONVENIENT FORUM.

 

11.12      Waiver of Jury Trial.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.

 

11.13      No Implied Extensions.  Except in the very limited circumstances
specifically provided in this Agreement, if any, for the possible extension of
the Warehouse Period for certain Pledged Loans, any reference in this Agreement
to any time period which may be extended shall only be extended by
Administrative Agent and Lenders, in a writing which clearly

 

69

--------------------------------------------------------------------------------


 

identifies the matter being extended, and shall be granted or withheld in their
sole and absolute discretion, and no agreement to extend any time period shall
ever be implied by this Agreement or by any conduct of Administrative Agent or
any Lender other than a writing as provided herein.

 

11.14      Waiver of Punitive, Consequential, Special, Exemplary, Speculative
and Indirect Damages.  EXCEPT AS PROHIBITED BY LAW, BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER WAIVE ANY RIGHT EACH MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, SPECULATIVE OR INDIRECT DAMAGES FROM THE
OTHER PARTIES TO THIS AGREEMENT, OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY AND
ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
EACH SUCH PERSON OR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THIS WAIVER OF THE RIGHT TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL, EXEMPLARY, SPECULATIVE OR INDIRECT DAMAGES IS
KNOWINGLY AND VOLUNTARILY GIVEN BY THE PARTIES HERETO, AND IS INTENDED TO
ENCOMPASS EACH INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, SPECULATIVE OR INDIRECT DAMAGES WOULD
OTHERWISE APPLY.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER IS AUTHORIZED
AND DIRECTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL, EXEMPLARY,
SPECULATIVE OR INDIRECT DAMAGES.

 

11.15      Confidentiality.  Administrative Agent and each Lender agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a confidential basis to its Affiliates and
to its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors who are informed of the
confidential nature of such information and instructed to keep it confidential;
(b) to the extent requested by any regulatory authority; (c) to the extent
required by applicable Law or by any subpoena or similar legal process; (d) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 11.15 with any of the following: (i) any Assignee of or
Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or to any credit derivative
transaction relating to Borrower and its obligations; (f) with the consent of
Borrower; and (g) to the extent such Information: (i) becomes publicly available
other than as a result of a breach of this Section 11.15, or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower (but not by virtue of a breach by the disclosing
party of its obligations hereunder); provided, that no such disclosure made
pursuant to clause (b) or (c) of this Section with respect to any Loan Documents
or Pledged Loan document shall include a copy of such Loan Document or Pledged
Loan document to the extent that a summary would suffice,

 

70

--------------------------------------------------------------------------------


 

but if it is necessary for a copy of any Loan Document or Pledged Loan document
to be disclosed, all pricing and other economic terms set forth therein shall be
redacted before disclosure to the extent such disclosure can be satisfied by a
redacted copy of such Loan Document or Pledged Loan document.  For purposes of
this Section, “Information” means all confidential or proprietary information
received from or on behalf of Borrower or Guarantor or any Affiliate relating to
Borrower, Guarantor, or any Affiliate thereof, or any Mortgage Loan that is or
is proposed to become a Pledged Loan, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to such disclosure.

 

11.16      Borrower Must Notify.  Neither Administrative Agent nor any Lender
shall be in default under this Agreement, or under any other Loan Document,
unless a written notice specifically setting forth the claim of Borrower shall
have been given to Administrative Agent within thirty (30) days (other than in
the case of an alleged breach by a Lender of its obligation to fund a requested
Warehousing Advance required to be made hereunder) after Borrower first had
actual knowledge or actual notice of the occurrence of the event which Borrower
alleges gave rise to such claim and, as applicable, Administrative Agent or such
Lender does not remedy or cure the default, if any there be, with reasonable
promptness thereafter.   Such actual knowledge or actual notice shall refer to
what was actually known by, or expressed in a written notification furnished to,
any Authorized Representative.

 

11.17      U.S. Patriot Act.  Administrative Agent and each Lender hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow Administrative Agent and each Lender to identify
Borrower in accordance with the Act.

 

12.          DEFINITIONS; TERMS OF CONSTRUCTION

 

12.1        Defined Terms.   In addition to terms which are defined elsewhere in
this Agreement, capitalized terms defined below have the following meanings when
used in this Agreement and, unless also or otherwise defined therein, in any
other Loan Document (and including, unless also or otherwise defined therein, in
Schedules or Exhibits hereto or thereto):

 

“ACRC Lender LLC” means ACRC Lender LLC, a Delaware limited liability company.

 

“ACRC Warehouse Holdings LLC” means ACRC Warehouse Holdings LLC, a Delaware
limited liability company.

 

“Act” has the meaning set forth in Section 11.14.

 

“Administrative Agent” has the meaning set forth in the first paragraph of this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Date” means the date on which any Warehousing Advance is made.

 

71

--------------------------------------------------------------------------------


 

“Advance Rate” means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit E for that type of Eligible Loan.

 

“Affiliate” means, when used with reference to any Person, each other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the Person referred to.

 

“Agency Lines” means any mortgage warehousing or mortgage repurchase facilities,
entered into by any Person in Guarantor’s Consolidated Group in connection with
such Person’s placing Mortgage Loans under a Fannie Mae, Freddie Mac or FHA
program in the ordinary course of such Person’s business, from an institutional
lender or institutional repurchasing agreement counterparty, requiring committed
take-outs within ninety (90) days from an original advance against, or purchase
of, a particular Mortgage Loan, from qualified investors including, without
limitation, Fannie Mae, Freddie Mac or Ginnie Mae.

 

“Agreement” means this Amended and Restated Bridge Loan Warehousing Credit and
Security Agreement, either as originally executed or as it may be amended,
restated, modified or supplemented from time to time, and includes all Exhibits
and Schedules hereto.

 

“ALTA Form” means, at any time, the applicable form of title insurance policy
(American Land Title Association or otherwise) required at such time pursuant to
the Targeted Permanent Loan Program for such Eligible Loan, including all
endorsements and supplements thereto as required under such Targeted Permanent
Loan Program.

 

“Alternative Base Rate” means, for any applicable day, a fluctuating rate per
annum (rounded to the nearest 1/100 of 1%) equal to the greater of (a) the Prime
Rate in effect on such day, and (b) the Federal Funds Rate in effect on such day
plus 0.50%.

 

“Alternative Base Rate Loans” means Warehousing Advances bearing interest at the
Effective Alternative Base Rate if so required pursuant to applicable provisions
of this Agreement.

 

“Amendment No. 1 to Original Credit Agreement” means that certain Amendment
No. 1 to Bridge Loan Warehousing Credit and Security Agreement, dated as of
October 14, 2015, among the Borrower, the Lenders and the Administrative Agent.

 

“Amortization Payment” means any scheduled payment of principal required to be
made by the obligor under a Mortgage Loan pursuant to the applicable terms and
conditions thereof.

 

“Applicable Expected Permanent Loan Amount” means, as of any date of
determination, as to any Mortgaged Property securing a Pledged Loan, the
principal amount which the Borrower reasonably expects to fund, based on its or
the Servicer’s underwriting and ongoing evaluation and analysis, for the
permanent Mortgage Loan under the Targeted Permanent Loan Program for such
Mortgaged Property.

 

“Applicable Margin” means, with respect to LIBOR Loans and Alternative Base Rate
Loans, 225 basis points per annum.

 

72

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, the rate of interest per annum applicable
to the outstanding Warehousing Advances on such date in accordance with the
applicable provisions of this Agreement.

 

“Approval Request” has the meaning set forth in Section 2.1(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided, however, during such time as there is
outstanding no Event of Default, no Fund administered or managed by a Competitor
shall be an Approved Fund.

 

“Assignee” has the meaning set forth in Section 10.14(a)(l).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Assignee, in substantially the form of Exhibit J.

 

“Audited Statement Date” means, as applicable, the date of Guarantor’s most
recent audited financial statements delivered to Administrative Agent.

 

“Authorized Representatives” has the meaning set forth in Section 3.10.

 

“BofA” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrowing Expiration Date” means May 25, 2017, on which date the Commitments
will automatically and without notice expire; provided, however, notwithstanding
the forgoing, the “Borrowing Expiration Date” with respect to an approved
Multiple Advance Mortgage Loan will be the Business Day before the last day of
the Warehouse Period applicable to such Multiple Advance Mortgage Loan.

 

“Borrowing Period” means the period from and including the Original Closing Date
to the earlier of (a) the Borrowing Expiration Date, or (b) the time and date
the Commitments are terminated and the Warehousing Advances become due and
payable under Section 9.4(a) or (b) or other applicable provision of this
Agreement.

 

“Borrower’s Knowledge” means that Borrower has actual knowledge, or would
reasonably be expected to have obtained knowledge had Borrower followed its
Underwriting Guidelines.

 

“Business Day” means any day of the year other than (i) a Saturday or Sunday,
(ii) any day on which banking institutions are authorized or required by Law to
close in the State of New York, (iii) any day on which the New York Stock
Exchange is closed, and (iv) any day on which offices of Administrative Agent
are authorized or required by Law to be closed for business in Boston,
Massachusetts.

 

“Capital Lease Obligations” means with respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the

 

73

--------------------------------------------------------------------------------


 

amount that such obligations are required to be classified and accounted for as
a capital lease on a balance sheet of such Person.

 

“Cash Collateral Account” means account number 1367011723000 (and any successor
or replacement accounts), which is a Bank of America, N.A. general ledger
account maintained at Administrative Agent.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, or directive (whether or not having the force
of Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, or directives thereunder or
issued in connection therewith, and (y) all requests, rules, guidelines, or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted, or issued.

 

“Change of Control” means that, at any time, either (a) Guarantor ceases to
directly or indirectly through one or more intermediaries Control the Borrower,
or (b) Guarantor ceases to directly or indirectly through one or more
intermediaries own 100% of the ownership and economic interests of the Borrower,
or (c) a Guarantor Change of Control has occurred.

 

“Collateral” has the meaning set forth in Section 4.1.

 

“Collateral Assignment of Mortgage” means a collateral assignment of the
Mortgage (and any assignment of leases and rents, if applicable) related to a
Pledged Loan, to be in substantially the form of Exhibit G (adapted as
appropriate for each applicable recording office).  If the Mortgage Loan
includes a separate Assignment of Leases and Rents, the term “Collateral
Assignment of Mortgage” will include the related separate collateral assignment
of such Assignment of Leases and Rents if required by the applicable recording
office.

 

“Collateral Documents” means, with respect to each Mortgage Loan: (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement and Uniform Commercial Code financing statements, as well
as any guaranties and other supporting obligations (as defined in the Uniform
Commercial Code) executed or existing in connection with or relating to the
Mortgage Loan; (b) as applicable, the original lender’s ALTA Policy of Title
Insurance or its equivalent, documents evidencing private mortgage insurance,
the appraisal, the environmental assessment, the engineering report,
certificates of casualty or hazard insurance, credit information on the maker of
the Mortgage Note and each guarantor in connection therewith; (c) any other
document listed in Exhibit C; and (d) any other document requested by the
Administrative Agent that is customarily desired for inspection or transfer
incidental to the purchase of any Mortgage Note or that is customarily executed
by the seller of a Mortgage Note.

 

74

--------------------------------------------------------------------------------


 

“Commitment” means, for each Lender, its commitment under Section 1.1, in its
sole discretion, to consider a request to fund its Commitment Percentage of
Warehousing Advances, limited to such Lender’s Commitment Amount.  As the
context requires, “Commitment” is also a collective reference to the Commitments
of all of the Lenders at the time of reference.

 

“Commitment Amount” means, for any Lender, at any date, the maximum amount such
Lender is committed on such date to lend to the Borrower pursuant to, and on and
subject to the terms and conditions of, this Agreement.  As of the date hereof,
the Commitment Amount of each Lender is set forth on Exhibit I, which may be
amended from time to time in accordance with this Agreement.

 

“Commitment Percentage” means with respect to each Lender, the percentage set
forth on Exhibit I hereto as such Lender’s percentage of the aggregate
Commitments of all of the Lenders, as may be amended from time to time in
accordance with this Agreement.

 

“Competitor” means any of the following entities: Angelo, Gordon & Co., L.P.;
Annaly Capital Management, Inc.; Apollo Commercial Real Estate Finance, Inc.;
Arbor Realty Trust, Inc.; Blackstone Mortgage Trust, Inc.; Brookfield Investment
Management Inc.; Cantor Fitzgerald & Co.; CapitalSource Inc.; Colony
Financial, Inc.; CreXus Investment Corp.; Fortress Credit Corp.; Guggenheim
Partners, LLC; H/2 Credit Manager LP; iStar Financial Inc.; Invesco Ltd.; KKR &
Co. L.P.; Ladder Capital Securities LLC; LoanCore Capital, LLC; Loan Star U.S.
Acquisitions, LLC; Macquarie Group Limited; Mesa West Capital, LLC; NCH Capital
Inc.; Newcastle Investment Corp.; Northstar Realty Finance Corp.; Pacific
Investment Management Company LLC; RAIT Financial Trust; Redwood Trust Inc.;
Rialto Capital Management, LLC; SL Green Realty Corp.; Square Mile Capital
Management, LLC; Starwood Capital Group; Starwood Property Trust, Inc.; TPG
Capital Management, L.P.; and Winthrop Capital Management LLC.

 

“Compliance Certificate” means, as to each of Borrower and Guarantor, a
certificate executed on behalf of the same by its chief financial officer, chief
accounting officer, chief executive officer, treasurer or controller, or by
another officer approved by Administrative Agent, substantially in the form of
Exhibit D-1 or Exhibit D-2, respectively.

 

“Consequential Loss” has the meaning set forth in Section 3.9(d).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of the Person in question,
whether through the ability to exercise voting power, by contract, or otherwise,
and “Controlling” and “Controlled” have meanings correlative thereto.  For
purposes of this definition, debt securities that are then presently convertible
into common stock or other voting securities will be treated as voting
securities.

 

“Cost” means the sum of (a) as may be applicable with respect to any Eligible
Loan, (x) if the proceeds of the Eligible Loan are to be used to finance the
purchase of the Mortgaged Property to be secured by such Eligible Loan, the
gross purchase price to be paid for such purchase, as reflected in the purchase
and sale agreement provided as a Credit Underwriting Document with the Approval
Request related to such Warehousing Advance and the related settlement statement
to be provided as required pursuant to Exhibit C, and (y) if the proceeds of the
Eligible Loan are

 

75

--------------------------------------------------------------------------------


 

to be used to refinance an existing third party Mortgage Loan secured by the
Mortgaged Property which is to secure such Eligible Loan, the most recent
“as-is” appraised value of the Mortgaged Property, as determined by an appraisal
in form and substance satisfactory to Administrative Agent; (b) the reasonable
and customary closing costs incurred in connection with the purchase of a
Mortgaged Property being financed with an Eligible Loan against which a
Warehousing Advance is being made, as reflected in the purchase and sale
agreement provided as a Credit Underwriting Document with the Approval Request
related to such Warehousing Advance and the related settlement statement to be
provided as required pursuant to Exhibit C; and (c) the cost of any permitted
repairs, renovation or rehabilitation permitted hereunder, as set forth in the
budget therefor provided as a Credit Underwriting Document with the Approval
Request related to such Warehousing Advance.

 

“Credit Underwriting Documents” means those items set forth in Exhibit H.

 

“Damages” has the meaning set forth in Section 11.2(b).

 

“Default” means any event or condition which, but for the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 3.7.

 

“Delinquent Lender” has the meaning set forth in Section 10.12(1).

 

“Effective Alternative Base Rate” means, for any day, the per annum rate equal
to the sum of (a) the Alternative Base Rate for such day, plus (b) the
Applicable Margin.

 

“Effective LIBOR Rate” means, for any applicable Interest Period, the per annum
rate equal to the sum of (a) the Index Rate for such Interest Period, plus
(b) the Applicable Margin

 

“Eligible Assignee” means (a) during such time as there is not outstanding any
Event of Default, any Person that is (i) a Qualified Assignee and (ii) not a
Competitor, and (b) after the occurrence and during the continuation of an Event
of Default, a Qualified Assignee.

 

“Eligible Loan” means a Mortgage Loan which satisfies the conditions and
requirements set forth in Exhibit E, and which has been approved by the
Administrative Agent pursuant to Section 2.1(a).

 

“Equity Interests” means all shares, interests, participations or other
equivalents, however designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
partnership interests, warrants, preferred stock, convertible debentures and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated under that statute,
as amended from time to time, and any successor statute, rules, and regulations.

 

76

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member and
(c) solely for purposes of Section 302 of ERISA and Section 412 of the Internal
Revenue Code, any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of the Borrower or any
Subsidiary shall continue to be considered an ERISA Affiliate of the Borrower or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary would reasonably be expected to be liable under the Internal
Revenue Code or ERISA by reason of the Borrower being treated as a single
employer with such ERISA Affiliate under Section 414 of the Internal Revenue
Code.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrower or any ERISA Affiliate from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower or any ERISA Affiliate pursuant to Section 4063 or
4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which would reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability on the Borrower or any ERISA Affiliate pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of the Borrower or any ERISA
Affiliate in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by the Borrower or any ERISA Affiliate of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (h) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Plan intended to be qualified under Section 401(a) of the Internal Revenue
Code) to qualify under Section 401(a) of the Internal Revenue Code; or (i) the
imposition of a Lien pursuant to Section 430(k) of the Internal Revenue Code or
ERISA or a violation of Section 436 of the Internal Revenue Code.

 

“Event of Default” had the meaning set forth in Section 9.1.

 

77

--------------------------------------------------------------------------------


 

“Exchange Act” has the meaning given such term in the definition of Guarantor
Change of Control.

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor.

 

“FASB ASC” means the Accounting Standards Codification, as amended, of the
Financial Accounting Standards Board or any successor thereof.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulation or official interpretations thereof, any agreements
entered into pursuant to Section 147(b)(1) of the Internal Revenue Code, and any
legislation, rules and practices adopted pursuant to any intergovernmental
agreement addressing any of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (rounded upward, if necessary, to a whole multiple of 1/100 of 1%), as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to BofA on such day on
such transactions as determined by Administrative Agent.

 

“Fees” means the fees from time to time payable by Borrower pursuant to the Fee
Letter.

 

“Fee Letter” means that certain fee letter agreement, dated as of the
Restatement Date, between the Borrower and Administrative Agent, as the same may
be amended, modified, restated or supplemented from time to time.

 

“FHA” means the Federal Housing Administration and any successor agency or other
entity.

 

“Final Approval” has the meaning set forth in Section 2.1(a).

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

 

“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

 

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

 

“Fiscal Quarter” means the three (3) month period beginning on each January 1,
April 1, July 1 and October 1.

 

78

--------------------------------------------------------------------------------


 

“Fiscal Year” means the twelve (12) month period beginning on each January 1.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means Guarantor’s EBITDA for the immediately
preceding twelve (12) month period ending on the last date of the applicable
Test Period, divided by the Fixed Charges for the immediately preceding twelve
(12) month period ending on the last date of the applicable Test Period;
provided, that the “Fixed Charge Coverage Ratio” and associated components
thereof shall be determined without regard to the effects of consolidation of
any issuer of a Specified Third Party Securitization on any financial statement
of the Guarantor under FASB ASC Section 810 or otherwise under GAAP.

 

“Fixed Charges” means at any time, the sum of (a) Guarantor’s Debt Service,
(b) all preferred dividends that Person included in Guarantor’s Consolidated
Group is required, pursuant to the terms of the certificate of designation or
other similar document governing the rights of preferred shareholders, to pay
and is not permitted to defer, (c) Capital Lease Obligations paid or accrued by
any Person included in Guarantor’s Consolidated Group during such period, and
(d) any amounts payable by any such Person under any Ground Lease.

 

“Foreign Lender” has the meaning set forth in Section 10.18(a)(1).

 

“Foreign Plan” means any Plan (whether or not subject to ERISA) that is not
subject to U.S. law.

 

“Freddie Mac” means Freddie Mac, a corporation created under the laws of the
United States, and any successor.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Ginnie Mae” means the Government National Mortgage Association, an agency of
the United States government, and any successor agency or other entity.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

79

--------------------------------------------------------------------------------


 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of twenty (20) years or more from the date on which the underlying
property was financed, (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor or with such
consent given, (c) the obligation of the lessor to give the holder of any
mortgage lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so, (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease, and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means Ares Commercial Real Estate Corporation, a Maryland
corporation.

 

“Guarantor Change of Control” means any single event, transaction, or
occurrence, or series of related events, transactions, or occurrences, has
occurred as a result of which (a) any “Person” or “group” (as such terms are
defined in Sections 3(a)(9), 13(d)(3) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of a percentage of voting power of all classes of
securities of Guarantor entitled to vote generally in the election of directors,
representing thirty-five percent (35%) or more of such securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Guarantor
(together with any new or replacement director whose election by the board of
directors of Guarantor, or whose nomination for election, was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of such period of whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors of Guarantor then in office.

 

“Guarantor’s Consolidated Group” means the Guarantor and those of its
Subsidiaries which are consolidated with the Guarantor for the purposes of the
preparation of its financial statements in accordance with GAAP.

 

“Guarantor’s Debt” with respect to Guarantor’s Consolidated Group, means: 
(i) all indebtedness, whether or not represented by bonds, debentures, notes,
securities, or other evidences of indebtedness, for the repayment of money
borrowed, (ii) all indebtedness representing deferred payment of the purchase
price of property or assets, (iii) all indebtedness under any lease which, in
conformity with GAAP, is required to be capitalized for balance sheet purposes,
(iv) all indebtedness under guaranties, endorsements, assumptions, or other
contingent obligations, in respect of, or to purchase or otherwise acquire,
indebtedness of others, and (v) all indebtedness secured by a lien existing on
property owned, subject to such lien, whether or not the indebtedness secured
thereby shall have been assumed by the owner thereof.

 

“Guarantor’s Debt (Excluding Agency Lines)” means Guarantor’s Debt minus
liabilities consisting of outstanding principal and interest under any Agency
Lines.

 

80

--------------------------------------------------------------------------------


 

“Guarantor’s Debt Service” means for any Test Period, the sum of (a) the
Guarantor’s Interest Expense for such period, determined on a consolidated
basis, and (b) all regularly scheduled principal payments made with respect to
Guarantor’s Debt during such period, other than any voluntary prepayment or
prepayment occasioned by the repayment of an underlying asset, or any balloon,
bullet, margin or similar principal payment which repays such Guarantor’s Debt
in part or in full.

 

“Guarantor’s EBITDA” with respect to Guarantor and for any Test Period, means an
amount equal to the sum of (a) Net Income (or Loss) of such Person (prior to any
impact from minority or non-controlling interests or joint venture net income
and before deduction of any dividends on preferred stock of such Person), plus
the following (but only to the extent actually included in determination of such
Net Income (or Loss)): (i) depreciation and amortization expense (other than
those related to capital expenditures that have not been included in the
calculation of Fixed Charges), (ii) the Guarantor’s Interest Expense,
(iii) income tax expense, and (iv) extraordinary or non-recurring gains, losses
and expenses, including but not limited to transaction expenses relating to
business combinations, other acquisitions and unconsummated transactions,
(v) unrealized loan loss reserves, impairments associated with owned real
estate, and other similar charges, including but not limited to reserves for
loss sharing arrangement associated with mortgage servicing rights,
(vi) realized losses on loans and loss sharing arrangements associated with
mortgage servicing rights and (vii) unrealized gains, losses and expenses
associated with (A) derivative liabilities including but not limited to
convertible note issuances and (B) mortgage servicing rights (other than the
initial revenue recognition of recording an asset),  plus (b) such Person’s
proportionate share of Net Income (prior to any impact from minority or
non-controlling interests or joint venture net income and before deduction of
any dividends on preferred stock of such Person) of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such period.

 

“Guarantor’s Interest Expense” means with respect to Guarantor’s Consolidated
Group and for any Test Period, the amount of total interest expense incurred by
such Person, including capitalized or accruing interest (but excluding interest
funded under a construction loan and the amortization of financing costs), plus
Guarantor’s Consolidated Group’s proportionate share of interest expense from
the joint venture investments and unconsolidated Affiliates of such Person, all
with respect to such period.

 

“Guaranty” means that certain Guaranty Agreement, dated as of May 27, 2015, by
the Guarantor in favor of Administrative Agent, as the same may be amended,
modified, restated or supplemented from time to time.

 

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including puts, interest rate swap agreements, interest rate
cap agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

 

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

 

81

--------------------------------------------------------------------------------


 

“Impacted Lender” means any Lender that has, or is the Subsidiary of any Person
that has (a) become the subject of any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation proceeding or any
other proceeding under any debtor relief law, (b) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (c) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (d) been deemed by a Governmental Authority to be insolvent.

 

“Indebtedness” means, as to any Person, all obligations, contingent or
otherwise, consisting of (i) all indebtedness for borrowed money or for the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business) and
all obligations under leases which are, or should be under GAAP, recorded as
capital leases, in respect of which a person is directly or contingently liable
as borrower, guarantor, endorser or otherwise, or in respect of which a person
otherwise assures a creditor against loss, (ii) all obligations for borrowed
money or for the deferred purchase price of a property or services secured by
(or for which the holder has an existing right, contingent or otherwise, to be
secured by) any lien upon property (including without limitation bonds, notes,
accounts receivable and contract rights) owned by a person, whether or not such
person has assumed or become liable for the payment thereof (provided, that if
recourse is limited solely to such property, then the amount of such
Indebtedness shall in no event exceed the market value of such property),
(iii) all obligations under any Hedging Arrangement, and (iv) all other
liabilities and obligations which would be classified in accordance with GAAP as
liabilities on a balance sheet.

 

“Indemnified Party” has the meaning set forth in Section 11.2(b).

 

“Indemnified Taxes” has the meaning set forth in Section 3.13(a).

 

“Index Rate” means, with respect to any applicable Interest Period, the rate per
annum equal to one month LIBOR, or a comparable or successor rate, which rate is
approved by Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by Administrative Agent from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days prior to the
commencement of the Interest Period, for U.S. Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; provided that (i) to the extent a comparable or successor rate is
approved by Administrative Agent in connection herewith, the approved rate shall
be applied in a manner consistent with market practice; provided, further, that
to the extent such market practice is not administratively feasible for
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent, and (ii) if the Index
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

“Information” has the meaning set forth in Section 11.15.

 

“Initial Review Period” has the meaning set forth in Section 2.1(a).

 

82

--------------------------------------------------------------------------------


 

“Initial Warehousing Advance” means the sole Warehousing Advance to be made with
respect to any Single Advance Mortgage Loan or the first Warehousing Advance to
be made with respect to a Multiple Advance Mortgage Loan.

 

“Interest Payment Date” means the fifteenth (15th) day of each calendar month.

 

“Interest Period” means with respect to any LIBOR Loan the period commencing on
(i) the fifteenth (15th) day of the month, and ending on the fourteenth (14th)
day of the following month, or (ii), with respect to any Warehousing Advance
made on any day from the first (1st) of a month through the fourteenth (14th) of
such month, the day such Warehousing Advance is made and ending on the
fourteenth (14th) day of such month, or (iii), with respect to any Warehousing
Advance made on any day from the sixteenth (16th) of a month through the last
day of such month, the day such Warehousing Advance is made and ending on the 
fourteenth (14th) day of the following month; provided, however, that if such
period ends on a date that is not a LIBOR Business Day, such Interest Period
shall end on the LIBOR Business Day that is immediately prior to such ending
date; (in each case, subject to availability); provided that:

 

(a)                                 Each Interest Period must commence on a
LIBOR Business Day;

 

(b)                                 In the case of the continuation of a LIBOR
Loan, the Interest Period applicable after the continuation of such LIBOR Loan
shall commence on the last day of the preceding Interest Period;

 

(c)                                  The last day for each Interest Period and
the actual number of days during the Interest Period shall be determined by
Administrative Agent using the practices of the London interbank Eurodollar
market; and

 

(d)                                 No Interest Period shall extend beyond the
applicable Warehousing Maturity Date, and any Interest Period which otherwise
would end after such Warehousing Maturity Date shall instead end on such
Warehousing Maturity Date.

 

“Interim Statement Date” means the date of the most recent unaudited financial
statements of Borrower or Guarantor, as the case may be, delivered to
Administrative Agent under this Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

 

“Investment Company Act” means the Investment Company Act of 1940 and all
rules and regulations promulgated under that statute, as amended, and any
successor statute, rules, and regulations.

 

“KYC Compliance Information” means, with respect to any Person: (x) such
information and materials reasonably requested by Administrative Agent in order
for Administrative Agent and Lenders to comply with all then applicable “know
your customer” and anti-money laundering

 

83

--------------------------------------------------------------------------------


 

rules and regulations (as and to the extent reasonably determined by
Administrative Agent), including without limitation, the Act, including, but not
limited to, its name, address, tax identification number and (y) such other
identification information as shall be reasonably necessary for Administrative
Agent and each Lender to confirm that such Person for whom such information and
materials are being requested is not a Person which is owned or controlled by,
or acting on behalf of, the government of target countries or are associated
with international narcotics trafficking or terrorism, or otherwise a Person to
whom the government of the United States prohibits or otherwise restricts the
provision of financial services, including under the Restriction List.

 

“Law” or “Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, opinions or decrees of any
Governmental Authority.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement.

 

“LIBOR” means the British Bankers Association “London Interbank Offered Rate” or
the successor thereto if the British Bankers Association is no longer making a
“London Interbank Offered Rate” available.

 

“LIBOR Business Day” means a Business Day which is also a London Banking Day.

 

“LIBOR Loan” means the Loan, or any portion thereof, that is bearing interest at
the Effective LIBOR Rate.

 

“LIBOR Rate Principal” has the meaning set forth in Section 3.9(d).

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).

 

“Liquidation Proceeds” has the meaning set forth in Section 9.4(c)(11).

 

“Loan” has the meaning set forth in Section 1.1.

 

“Loan Documents” means this Agreement, the Warehousing Notes, the Guaranty, the
Pledge Agreement, the Loan Servicing Agreement, the Fee Letter, and each other
document, instrument or agreement executed by Borrower or Guarantor in
connection with any of those documents, instruments and agreements, as
originally executed or as any of the same may be amended, restated, modified or
supplemented from time to time.

 

“Loan Servicing Agreement” means that certain Servicing Agreement, dated as of
May 27, 2015, by and among the Administrative Agent, Borrower, ACRC Capital LLC
as “Servicer” thereunder, and Ares Commercial Real Estate Servicer LLC as
“Special Servicer” thereunder, as the same may be amended, modified, restated or
supplemented from time to time.

 

“Loan-to-Cost Ratio” as used in the Exhibits to this Agreement means, as of any
day of determination as to any Mortgage Loan, the ratio (expressed as a
percentage) of (a) the

 

84

--------------------------------------------------------------------------------


 

maximum principal amount which may be advanced in accordance with the terms of
such Mortgage Loan, to (b) the Cost of the related Mortgaged Property.

 

“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Margin Stock” has the meaning assigned to that term in Regulations T, U and X
of the Board of Governors of the Federal Reserve System, as amended.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event, or series of circumstances or events, of whatever nature, which, taken as
a whole, (a) materially and adversely affects the business, operations,
properties, assets or financial condition of the Guarantor or the Borrower,
(b) materially and adversely impairs the ability of the Guarantor or the
Borrower to fulfill its obligations, including, if applicable, their ability to
perform their respective obligations under the Loan Documents, or which causes a
Default or Event of Default under Section 7.8, (c) materially and adversely
affects the value of the Collateral or the Lien and security interest intended
to be granted to the Administrative Agent, for the benefit of the Lenders,
hereunder and under the other Loan Documents, or (d) materially impairs the
validity or enforceability of any of the Loan Document or the rights and
remedies of Administrative Agent or any of the Lenders under any of the Loan
Documents.

 

“MF Property” means a Multifamily Property consisting of general or affordable
multifamily housing that is not an assisted living, independent living or
skilled nursing facility for seniors, student housing, a manufactured housing
community or other dedicated housing.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Mortgage” means a mortgage or deed of trust on real property.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

 

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

 

“Mortgaged Property” means a Property subject to a Mortgage.

 

“Multiemployer Plan” means any plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions have been, or were required
to have been, made by the Borrower or any ERISA Affiliate and which is covered
by Title IV of ERISA, or to which the Borrower or any ERISA Affiliate has any
unsatisfied withdrawal liability or would be reasonably expected to otherwise
incur withdrawal liability.

 

“Multifamily Property” means real property that contains or that will contain
more than four (4) dwelling units in improvements that are substantially
complete and in which no more than 20% (or such lesser amount as will not exceed
applicable Fannie Mae, Freddie Mac or FHA limits) of the net rentable area is
rented to, or to be rented to, non-residential tenants.

 

85

--------------------------------------------------------------------------------


 

“Multiple Advance Mortgage Loan” means an Eligible Loan which, by its terms,
provides for more than one advance to be made by Borrower, as lender,
thereunder.

 

“Net Income (or Loss)” means, for any fiscal period of any Person, the net
income (or loss) of such Person, after deduction of all expenses, taxes, and
other proper charges for such period, determined in accordance with GAAP.

 

“Notice” has the meaning set forth in Section 11.1(a).

 

“Obligations” means all indebtedness, obligations and liabilities of Borrower
(whether now existing or arising after the date of this Agreement, voluntary or
involuntary, joint or several, direct or indirect, absolute or contingent,
liquidated or unliquidated, or decreased or extinguished and later increased and
however created or incurred), together with all renewals, extensions,
modifications, increases and decreases of any such indebtedness, obligations and
liabilities (a) to Administrative Agent, Lenders and their Affiliates and
Subsidiaries under this Agreement and the other Loan Documents or otherwise in
connection with the Loan, including, without limitation, with respect to
principal, interest, Fees, charges, costs, expenses and all other amounts
payable by the Borrower hereunder or thereunder, and (b) to BofA or any of its
Affiliates (i) for Automated Clearing House exposure and liabilities and
obligations under the Borrower’s other cash management arrangements and account
agreements with BofA or any of its Affiliates, and (ii) under any Hedging
Arrangements with BofA or any of its Affiliates.

 

“OECD” has the meaning set forth in the definition of “Qualified Assignee.”

 

“Operating Account” means account number 8670707897 (and any successor or
replacement accounts) maintained at Administrative Agent in Borrower’s name for
(a) funding Warehousing Advances as provided herein, (b) charging for payment of
the Obligations, as provided herein, and (c) returning any excess proceeds from
a Pledged Loan to Borrower, as provided herein.

 

“Operator” means any Person that owns, is a mortgagor with respect to, leases
and/or operates a Mortgaged Property.

 

“Operator EBITDA” means, for any period, as to any Operator at a Mortgaged
Property, the total of the Operator’s Net Income (or Loss) derived from
operation of the Mortgaged Property, minus operating expenses associated with
such Mortgaged Property, plus, to the extent included in operating expenses for
purposes of calculating such Net Income (or Loss), the sum of (i) amortization,
(ii) depreciation, (iii) income taxes, and (iv) cash interest expense.  Such
calculation shall be subject to Administrative Agent’s review and adjustment in
its reasonable discretion.  Any determination of Operator EBITDA for any period
shall be supported by a certificate of an authorized officer of Borrower setting
forth the calculation thereof (including all adjustments, if any, made by
Borrower) in detail, and attaching copies of all operating statements and other
materials relied upon by Borrower in arriving at such Operator EBITDA for such
period.

 

“Original Closing Date” means May 27, 2015.

 

86

--------------------------------------------------------------------------------


 

“Original Credit Agreement” means that certain Bridge Loan Warehousing Credit
and Security Agreement, dated as of May 27, 2015, among the Borrower, the
Lenders and the Administrative Agent, as amended prior to the date hereof.

 

“Other Taxes” has the meaning set forth in Section 3.13(b).

 

“Participant” has the meaning set forth in Section 10.14(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any Plan, other  than a Multiemployer Plan, that is subject
to Section 412 of the Internal Revenue Code or Section 302 of ERISA.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

 

“Plan” means each employee benefit plan, as that term is defined in
Section 3(3) of ERISA, that is or, during the prior five years, was sponsored,
maintained or contributed to by, or required to be contributed by, Borrower or
any of its ERISA Affiliates.

 

“Pledge Agreement” means that certain Pledge and Security Agreement dated as of
October 14, 2015, by and between ACRC Warehouse Holdings LLC and Administrative
Agent, for itself and for the benefit of the Lenders, as the same may be
amended, modified, restated or supplemented from time to time.

 

“Pledged Hedging Accounts” has the meaning set forth in Section 4.1(g).

 

“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1(g).

 

“Pledged Loans” has the meaning set forth in Section 4.1(b).

 

“Pledged Loan Documents” means any and all agreements, certificates, writings or
other documentation pertaining to a particular Pledged Loan as reviewed and
approved by Administrative Agent.

 

“Post-Closing Letter” means that certain Post-Closing Letter, dated as of
August 8, 2016, by the Administrative Agent and acknowledged and approved by the
Borrower.

 

“Preliminary Approval” has the meaning set forth in Section 2.1(a).

 

“Prime Rate” means, on any day, the per annum rate of interest in effect for
such day as publically announced from time to time by BofA as its “prime rate.” 
BofA’s “prime rate” is set by BofA based upon various factors including BofA’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may

 

87

--------------------------------------------------------------------------------


 

be priced at, above, or below such announced rate.  Any change in such Prime
Rate announced by BofA shall take effect at the opening of business on the day
specified in the public announcement of such change. If at any time the Prime
Rate determined by the foregoing would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Property” means a MF Property.

 

“Property EBITDA” means, for any period, as to any Mortgaged Property, the sum
of Property NOI and Operator EBITDA, without duplication. Any determination of
Property EBITDA for any period may be adjusted by Borrower, and shall be subject
to Administrative Agent’s review and further adjustment in its reasonable
discretion, and shall be supported by a certificate of an authorized officer of
Borrower setting forth the calculation thereof (including all adjustments made
by Borrower) in detail, and attaching copies of all operating statements,
calculations of Property NOI and Operator EBITDA, and other materials relied
upon by Borrower in arriving at such Property EBITDA for such period.

 

“Property NOI” means, for any period, as to any Mortgaged Property, the total of
the Mortgaged Property’s income derived from rent minus operating expenses
associated with such Mortgaged Property, plus, to the extent included in
operating expenses for purposes of calculating such income, the sum of
(i) amortization, (ii) depreciation and (iii) interest expense.  Such
calculation shall be subject to Administrative Agent’s review and adjustment in
its reasonable discretion.  Any determination of Property NOI for any period
shall be supported by a certificate of an authorized officer of Borrower setting
forth the calculation thereof (including all adjustments made by Borrower) in
detail, and attaching copies of all operating statements and other materials
relied upon by Borrower in arriving at the Property NOI for such period.

 

“Qualified Assignee” means (a) a Lender or an Affiliate of a Lender; (b) an
Approved Fund whose long-term senior unsecured debt is rated no lower than the
lesser of (y) investment grade or (z) the credit rating of the assignor; (c) a
real estate investment trust, bank, commercial credit corporation, commercial
bank, trust company, savings and loan association, insurance company, investment
bank, pension plan, pension advisory firm, mutual fund, government entity or
plan or pension fund organized under the laws of the United States, or any State
thereof or the District of Columbia, and (i) having total assets in excess of
$250,000,000 and (except with respect to a pension advisory firm, asset manager
or similar fiduciary) capital/statutory surplus or stockholder’s equity of
$100,000,000, (ii) is regularly engaged in the business of making or owning
(including indirectly through REMIC bonds and/or securitizations) commercial
real estate loans or interests therein (including, without limitation, “B”
notes, participations and mezzanine loans with respect to commercial real
estate) or owning and operating commercial properties and (iii) whose long-term
senior unsecured debt is rated no lower than the lesser of (y) investment grade
or (z) the credit rating of the assignor; (d) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000 whose long-term
senior unsecured debt is rated no lower than the lesser of (y) investment grade
or (z) the credit rating of the assignor, provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD; and (d) the central bank of
any country which is a

 

88

--------------------------------------------------------------------------------


 

member of the OECD whose long-term senior unsecured debt is rated no lower than
the lesser of (y) investment grade or (z) the credit rating of the assignor at
the time of the assignment.

 

“Recourse Debt” shall mean, without duplication, (a) Guarantor’s Debt of a
consolidated Subsidiary of Guarantor for which Guarantor has provided a payment
guarantee and (b) any Guarantor’s Debt other than Guarantor’s Debt in respect of
which recourse for payment (except for customary exceptions for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse or tax-exempt financings of real estate) is
contractually limited to specific assets of Guarantor (and not a majority of
Guarantor’s assets) encumbered by a Lien securing such Guarantor’s Debt.

 

“Register” has the meaning set forth in Section 10.14(c).

 

“Release Amount” means, with respect to any Pledged Loan (a) while an Event of
Default exists, the amount paid to Administrative Agent in a commercially
reasonable disposition of that Pledged Loan, and (b) otherwise, until an Event
of Default occurs, an amount equal to the principal amount of the Warehousing
Advance(s) outstanding against such Pledged Loan together with all accrued and
unpaid interest thereon.

 

“Required Lenders” means as of any date, the Lenders holding at least sixty-six
and two-thirds percent (66-2/3%) of the aggregate outstanding principal amount
of all Warehousing Advances on such date, and if no such principal is
outstanding, the Lenders whose aggregate Commitment Amounts constitute at least
sixty-six and two-thirds percent (66-2/3%) of the total Commitment Amounts of
all of the Lenders; provided, however, that the Commitment Amount of, and the
portion of aggregate outstanding principal amount of all Warehousing Advances
held by, any Delinquent Lender shall be excluded for purposes of determining the
Required Lenders.

 

“Restatement Date” means, subject to Borrower’s satisfaction of the conditions
set forth in Section 5.1(b) or waiver pursuant to the Post-Closing Letter, the
date as of which this Agreement is executed and delivered by each of the parties
hereto.

 

“Restriction List” and “Restriction Lists” means each and every list of Persons
who are Specially Designated Nationals or Blocked Persons or otherwise are
Persons to whom the Government of the United States prohibits or otherwise
restricts the provision of financial services.  For the purposes of this
Agreement, “Restriction Lists” include the list of Specially Designated
Nationals and Blocked Persons established pursuant to Executive Order 13224
(September 23, 2001) and maintained by the Office of Foreign Assets Control,
U.S.  Department of the Treasury, current as of the day the Restriction List is
used for purposes of comparison in accordance with the requirements of this
Agreement, so that Persons subject to the jurisdiction of the United States will
know that they are prohibited from dealing with such Specially Designated
Nationals or Blocked Persons and that they must block all property within their
possession or control in which such Specially Designated Nationals and Blocked
Persons have an interest.

 

89

--------------------------------------------------------------------------------

 


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

 

“Servicer” means, collectively and individually, ACRC Capital LLC, as servicer,
and Ares Commercial Real Estate Servicer, LLC, as special servicer, and any
successor servicer of the Pledged Loans under the Loan Servicing Agreement.

 

“Significant Pledged Loan Modification” means any modification or amendment of
any Pledged Loan Document which:

 

(a)                                 reduces the principal amount of such Pledged
Loan other than (i) with respect to a dollar-for-dollar principal payment or
(ii) reductions of principal to the extent of deferred, accrued or capitalized
interest added to principal which additional amount was not taken into account
by the Lenders in determining the related Warehousing Advance;

 

(b)                                 increases the principal amount of such
Pledged Loan other than (i) increases which are derived from accrual or
capitalization of deferred interest which is added to principal or protective
advances or (ii) increases resulting from future funding amounts advanced by
Borrower to obligor thereunder;

 

(c)                                  modifies the maturity date (including any
modification of any conditions to extend the maturity date of a Pledged Loan
option) with respect to such Pledged Loan or modifies the regularly scheduled
payments of principal and non-contingent interest of such Pledged Loan;

 

(d)                                 changes the frequency of scheduled payments
of principal and interest in respect of such Pledged Loan or modifies the
prepayment provisions with respect to such Pledged Loan; provided, however, that
Borrower shall be permitted, without the consent of the Lenders, to change the
monthly payment date with respect to a Pledged Loan in connection with an
intended securitization the proceeds of which securitization will repay in full
the principal and all Obligations related to all Warehousing Advances made with
respect to such Pledged Loan;

 

(e)                                  subordinates the lien priority of such
Pledged Loan or the payment priority of such Pledged Loan other than
subordinations required under the related Pledged Loan Documents (provided,
however, the foregoing shall not preclude the execution and delivery of
subordination, nondisturbance and attornment agreements with tenants,
subordination to tenant leases, easements, plats of subdivision and condominium
declarations and similar instruments which in the commercially reasonable
judgment of Borrower do not materially adversely affect the rights and interest
of the holder of such Pledged Loan);

 

(f)                                   releases any collateral for such Pledged
Loan other than releases required under the related Pledged Loan Documents or
releases in connection with eminent domain or under threat of eminent domain;

 

90

--------------------------------------------------------------------------------


 

(g)                                  releases any borrower, guarantor, pledgor
or other obligor from any material obligation under the Pledged Loan Documents;

 

(h)                                 materially waives, amends or modifies, in
Borrower’s reasonable judgment, any cash management or reserve account
requirements of such Pledged Loan other than changes required under the related
Pledged Loan Documents;

 

(i)                                     waives any due-on-sale or
due-on-encumbrance provisions of such Pledged Loan other than waivers required
to be given under the then existing Pledged Loan Documents;

 

(j)                                    materially waives, amends or modifies any
insurance requirements of such Pledged Loan under the related Pledged Loan
Documents;

 

(k)                                 encumbers the related Mortgaged Property or
the direct or indirect ownership interest in the mortgagor in connection with a
subordinate financing, a mezzanine financing or a preferred equity investment;
or

 

(l)                                     relates to the issuance of a letter of
credit as security for a Pledged Loan where Borrower has a consent right to the
form of letter of credit.

 

“Single Advance Mortgage Loan” means an Eligible Loan which, by its terms,
provides for a single advance of principal thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of such Person’s assets are each in excess of the
fair valuation of its total liabilities (including all contingent liabilities if
and to the extent required to be recorded as liabilities on the financial
statements of such Person in accordance with GAAP), and (b) such Person is able
to pay its debts or other obligations in the ordinary course as they mature.

 

“Special Purpose Entity” means a limited liability company which at all times
since its formation and at all times thereafter (i) was and is organized solely
for the purpose of originating, acquiring, owning, servicing and selling the
Pledged Loans and engaging in any lawful act or activity and exercising any
powers permitted to limited liability companies organized under the laws of the
State of Delaware that are related or incidental to and necessary, convenient or
advisable for, the accomplishment of the foregoing purpose, (ii) has not engaged
and will not engage in any business unrelated to the origination, ownership and
servicing of the Pledged Loans, (iii) has not had and will not have any assets
other than those related to the Pledged Loans, (iv) has not engaged, sought or
consented to and, to the fullest extent permitted by applicable Law, will not
engage in, seek or consent to any dissolution, winding up, liquidation,
consolidation, merger or asset sale (except as otherwise permitted by this
Agreement), (v) except as otherwise permitted by this Agreement, shall not
(A) file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest, (B) dissolve,
liquidate, consolidate, merge, or sell all or substantially all of its assets or
the assets of any other entity in which it has a direct or indirect legal or
beneficial ownership interest, or (C) engage in any other business activity,
(vi) is and intends to remain Solvent (based on a fair market valuation of
assets) and is maintaining and intends to maintain adequate capital for the
normal obligations

 

91

--------------------------------------------------------------------------------


 

reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, (vii) has not failed and will not fail to
correct any known misunderstanding regarding its separate identity, (viii) has
maintained and will maintain its accounts, books and records separate from any
other Person and will file its own tax returns (or as part of a consolidated
group), (ix) has maintained and will maintain its books, records, resolutions
and agreements as official records, (x) has not commingled and will not
commingle its funds or assets with those of any other Person, (xi) has held and
will hold its assets in its own name, (xii) has conducted and will conduct its
business in its name, (xiii) has maintained and will maintain its financial
statements, accounting records and other entity documents separate from any
other Person (provided, however, that it may be part of a consolidated financial
statement though separately noted as a subsidiary), (xiv) has paid and will pay
its own liabilities, including the salaries of its own employees, if any, out of
its own funds and assets, (xv) has observed and will observe all applicable
limited liability company formalities, (xvi) has maintained and will maintain an
arm’s-length relationship with its Affiliates, other than with respect to the
Loan Servicing Agreement and to the extent otherwise approved by the
Administrative Agent as provided in this Agreement, (xvii) has and will have no
indebtedness other than the Loan and liabilities in the ordinary course of
business relating to the ownership, operation and sale of the Pledged Loans,
(xviii) except to the extent required by the Loan Documents, has not and will
not assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person, (xix) has not acquired and will not acquire obligations or securities of
its Affiliates, (xx) has not used and will not use separate stationery, invoices
and checks, (xxi) except in connection with the Loan, has not pledged and will
not pledge its assets for the benefit of any other Person, (xxii) has held
itself out and identified itself and will hold itself out and identify itself as
a separate and distinct entity under its own name and not as a division or part
of any other Person, (xxiii) has maintained and will maintain its assets in such
a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person, (xxiv) has not
identified and will not identify Servicer or Servicer’s member, or any Affiliate
of any of them, as a division or part of it, and (xxv) has not entered into or
been a party to, and will not enter into or be a party to, any transaction with
its partners, members, shareholders or Affiliates except (y) for the Loan
Documents and (z) in the ordinary course of its business upon terms and
conditions no less favorable to it than would be available on an arms-length
basis voluntarily entered into by it.

 

“Specially Designated Nationals or Blocked Persons” means Persons which are
owned or controlled by, or acting on behalf of, the government of target
countries or are associated with international narcotics trafficking or
terrorism.

 

“Specified Third Party Securitization” means any securitization transaction that
was not established or sponsored by the Guarantor or any of its Affiliates.

 

“Statement Date” means the Audited Statement Date or the Interim Statement Date,
as applicable.

 

“Subsequent Warehousing Advance” means a Warehousing Advance with respect to a
Multiple Advance Mortgage Loan other than the Initial Warehousing Advance with
respect to such Multiple Advance Mortgage Loan.

 

92

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity (heretofore, now or hereafter
established) of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity (without
regard to the occurrence of any contingency) is at the time directly or
indirectly owned or Controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP; provided, that no issuer of a Specified Third
Party Securitization shall be considered a “Subsidiary” of the Guarantor.

 

“Tangible Net Worth” means, with respect to any Person, all amounts that would
be included under capital or shareholder’s equity (or any like caption) on the
balance sheet of such Person, minus (a) amounts owing to that Person from any
Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (b) intangible assets, and (c) prepaid taxes and/or expenses,
plus deferred origination fees, net of deferred origination costs, all on or as
of such date; provided, that “Tangible Net Worth” shall be determined without
regard to the effects of consolidation of any issuer of a Specified Third Party
Securitization on any financial statement of such Person under FASB ASC
Section 810 or otherwise under GAAP. For sake of clarity, mortgage servicing
rights shall not be deemed to be intangible assets.

 

“ Tangible Net Worth (Excluding Agency Lines)” means Tangible Net Worth minus
any assets of any Person included in Guarantor’s Consolidated Group where such
assets are pledged to secure obligations under any Agency Lines.

 

“Targeted Permanent Loan Program” means the applicable Fannie Mae, Freddie Mac,
or HUD Multifamily Property Mortgage Loan program targeted by the Borrower,
reasonably and in good faith, for a permanent Mortgage Loan secured by the
Mortgaged Property securing a proposed Pledged Loan as identified in the related
Approval Request and Credit Underwriting Documents provided to the
Administrative Agent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Testing Debt Service Amount” means, for any period as to any Warehousing
Advance(s) with respect to a particular Pledged Loan, as determined by
Administrative Agent an aggregate amount equal to debt service that would be
payable on a hypothetical loan equal to the amount of such Warehousing
Advance(s) with respect to such period, based on (a) the outstanding principal
amount of the subject Warehousing Advance(s) on the last day of the then most
recently ended Fiscal Quarter, (b) principal amortizing on a monthly basis over
a thirty (30) year period using the interest rate set forth in clause (c) below,
and (c) the greatest of, on the last day of the then most recently ended Fiscal
Quarter, (i) the actual interest rate applicable to the Loan, (ii) a per annum
rate equal to the sum of the annual yield payable on ten (10) year United States
Treasury obligations in amounts approximating the amount of such Warehousing
Advance(s) plus 2.50%, and (iii) a per annum interest rate of 6.00%.

 

93

--------------------------------------------------------------------------------


 

“Test Period” means the time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Third Party Reports” means, to the extent required to be included with the
Credit Underwriting Documents submitted to the Administrative Agent with an
Approval Request, the appraisal (which must be FIRREA compliant), environmental
report, property condition report, and any other report or analysis prepared by
a third party for, or for the account or benefit of, the Borrower or the
Servicer in connection with the underwriting of the applicable proposed Mortgage
Loan.

 

“Total Approved Warehousing Advance Amount” means, with respect to a Multiple
Advance Mortgage Loan, the maximum amount of the aggregate Warehousing Advances
which may be made by the Lenders against such Multiple Advance Mortgage Loan as
set forth on Exhibit E, and approved by Administrative Agent pursuant to
Section 2.1(a).

 

“Total Commitment Amount” means $125,000,000.

 

“Trust Receipt” means a trust receipt, in form and substance approved by
Administrative Agent, under which Administrative Agent may deliver any document
relating to the Collateral to Borrower or Servicer for correction or completion.

 

“Underlying Debt Service Coverage Ratio” means, as of any time of determination,
as to any Mortgage Loan, the ratio of (a) the then Property EBITDA related to
such Mortgaged Property, to (b) the interest only debt service required to be
paid in accordance with the terms thereof.

 

“Underlying Loan-to-Value Ratio” means, at any time of determination, as to any
Mortgage Loan, the ratio (expressed as a percentage) of (a) the maximum
principal amount which may be advanced in accordance with the terms of such
Mortgage Loan, to (b) the most recent “as is” appraised value of the related
Mortgaged Property as determined by an appraisal in form and substance
satisfactory to Administrative Agent.

 

“Underwriting Guidelines” means Borrower’s policies and procedures for
underwriting Mortgage Loans secured by Multifamily Properties constituting MF
Properties for a Targeted Permanent Loan Program, as in effect on the date of
the Original Credit Agreement, a copy of which has been provided to and approved
by Administrative Agent, as the same may be modified from time to time in
accordance with this Agreement.

 

“Unfunded Commitment” has the meaning set forth in Section 10.12(2).

 

“USPAP” means the Uniform Standards of Professional Appraisal Practice published
by the Appraisal Standards Board of the Appraisal Foundation and related
guidance promulgated by the Appraisal Standards Board in effect as of the
Original Closing Date and as the same may be modified, amended, supplemented or
replaced from time to time.

 

“Warehouse Period” means, for any Eligible Loan, the maximum period a
Warehousing Advance or Warehousing Advances may remain outstanding as set forth
in Exhibit E.

 

“Warehousing Advance” has the meaning set forth in Section 1.1.

 

94

--------------------------------------------------------------------------------


 

“Warehousing Advance Debt Service Coverage Ratio” means, at any time of
determination, as to any Warehousing Advance(s) relating to a Pledged Loan, the
ratio of (a) the then Property EBITDA related to such Mortgaged Property, to
(b) the Testing Debt Service Amount for the related period.  For the purposes of
calculating Warehousing Advance Debt Service Coverage Ratio, (i) such Property
EBITDA shall be determined on a trailing twelve (12) month basis, annualized and
normalized, and (ii) the Testing Debt Service Amount shall be determined using
the total outstanding amount of the Warehousing Advance(s) with respect to the
subject Mortgage Loan.

 

“Warehousing Advance Request” has the meaning set forth in Section 2.1(b).

 

“Warehousing Advance-to-Appraised Value Ratio” means, at any time of
determination, as to any Warehousing Advance(s) and the related Pledged Loan,
the quotient, expressed as a percentage, of (a) (i) in the case of a Single
Advance Mortgage Loan, the then outstanding principal amount of such Warehousing
Advance, or (ii) in the case of a Multiple Advance Mortgage Loan, the Total
Approved Warehousing Advance Amount for such Multiple Advance Mortgage Loan,
divided by (b) the most recent “as is” appraised value of the related Mortgaged
Property.

 

“Warehousing Advance-to-Mortgage Loan Ratio” means, at any time of
determination, as to any Warehousing Advance(s) and the related Pledged Loan,
the quotient, expressed as a percentage, of (a)(i) in the case of a Single
Advance Mortgage Loan, the then outstanding principal amount of such Warehousing
Advance, or (ii) in the case of a Multiple Advance Mortgage Loan, the Total
Approved Warehousing Advance Amount for such Multiple Advance Mortgage Loan,
divided by (b)(i) in the case of a Single Advance Mortgage Loan, the then
outstanding principal amount of such Pledged Loan, or (ii) in the case of a
Multiple Advance Mortgage Loan, the maximum principal balance of such Pledged
Loan after giving effect to all amounts permitted to be drawn thereunder in
accordance with the terms thereof.

 

“Warehousing Maturity Date” means the earliest of (a) the date that is three
(3) years from the Borrowing Expiration Date, (b) the date the Commitments are
terminated and the Warehousing Advances become due and payable under
Section 9.4(a) or 9.4(b), and (c) as to any specific Warehousing Advance, the
last day of the Warehouse Period applicable to such Warehousing Advance.

 

“Warehousing Notes” has the meaning set forth in Section 1.3.

 

12.2                        Other Definitional Provisions; Terms of
Construction.

 

(a)                                 Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, the feminine, and the neuter genders.

 

(b)                                 All references to time of day mean the then
applicable time in New York, New York, unless otherwise expressly provided.

 

95

--------------------------------------------------------------------------------


 

(c)                                  References in a Loan Document to Articles,
Sections, Exhibits, Schedules and like references are to Articles, Sections,
Exhibits, Schedules and the like of such Loan Document, unless otherwise
expressly provided.

 

(d)                                 The words “include,” “includes” and
“including” are deemed to be followed by the phrase “without limitation.”

 

(e)                                  Unless the context in which it is used
otherwise clearly requires, the word “or” has the inclusive meaning represented
by the phrase “and/or.”

 

(f)                                   All incorporations by reference of
provisions from other agreements are incorporated as if such provisions were
fully set forth into this Agreement, and include all necessary definitions and
related provisions from those other agreements.  All provisions from other
agreements incorporated into this Agreement by reference survive any termination
of those other agreements until the Obligations of Borrower under this Agreement
and the Warehousing Notes are irrevocably paid in full and the Commitments are
terminated.

 

(g)                                  Unless the context in which it is used
otherwise clearly requires, all references to days, weeks and months mean
calendar days, weeks and months.

 

(h)                                 If any day on which a payment of any
Obligation hereunder or under any other Loan Document is due is not a Business
Day, then the payment shall be due on the next day following which is a Business
Day.  Further, if there is no corresponding day for a payment in the given
calendar month (e.g., there is no “February 30th”), the payment shall be due on
the last Business Day of the calendar month.

 

(i)                                     In no event shall the phrase “upon and
during the continuance of an Event of Default” or similar phrases be construed
to imply the existence of any kind of cure right in favor of the Borrower or any
other Person with respect to such Event of Default, unless, and then only to the
extent that, such a cure right is specifically provided for in this Agreement.

 

(j)                                    References in a Loan Document to any
document, instrument, or agreement (i) shall include all exhibits, schedules,
and other attachments thereto, (ii) shall include all documents, instruments, or
agreements issued or executed in replacement or restatement thereof, to the
extent permitted hereby, and (iii) shall mean such document, instrument, or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated, or otherwise modified from time to time to the extent permitted hereby
and thereby and in effect at any given time.

 

(k)                                 All references to money (including the
symbol “$”) are to lawful currency of the United States.

 

(l)                                     The rule of construction providing that
references to general items following references to specific items are limited
to the same type or character of those specific items is not applicable in the
Loan Documents.

 

[Signature pages follow]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

“BORROWER”

 

 

 

ACRC Lender B LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ John B. Jardine

 

Name:

John B. Jardine

 

Title:

Co-Chief Executive Officer and President

 

 

[Signatures of Administrative Agent and Lenders follow]

 

 

[Signature Page to Amended and Restated Bridge Loan Warehousing Credit and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT AND LENDERS”

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Andrew Blomstedt

 

Name:

Andrew Blomstedt

 

Title:

SVP

 

 

[Signature Page to Amended and Restated Bridge Loan Warehousing Credit and
Security Agreement]

 

--------------------------------------------------------------------------------

 